Exhibit 10.1

AMENDED AND RESTATED CREDIT AGREEMENT

by and among

JOHN B. SANFILIPPO & SON, INC.

as Borrower,

THE LENDERS THAT ARE SIGNATORIES HERETO

as the Lenders,

and

WELLS FARGO CAPITAL FINANCE, LLC

as the Arranger and Administrative Agent,

Dated as of March 5, 2020

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

1. DEFINITIONS AND CONSTRUCTION

     1  

1.1.

  Definitions      1  

1.2.

  Accounting Terms      1  

1.3.

  Code      2  

1.4.

  Construction      2  

1.5.

  Time References      3  

1.6.

  Schedules and Exhibits      3  

1.7.

  Divisions      3  

1.8.

  Effect of Amendment and Restatement; No Novation      3  

2. LOAN AND TERMS OF PAYMENT

     4  

2.1.

  Revolver Advances      4  

2.2.

  [Reserved.]      5  

2.3.

  Borrowing Procedures and Settlements      5  

2.4.

  Payments      12  

2.5.

  Overadvances      15  

2.6.

  Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations   
  16  

2.7.

  Cash Management      17  

2.8.

  Crediting Payments      18  

2.9.

  Designated Account      19  

2.10.

  Maintenance of Loan Account; Statements of Obligations      19  

2.11.

  Fees      19  

2.12.

  Letters of Credit      20  

2.13.

  LIBOR Option      28  

2.14.

  Capital Requirements      31  

2.15.

  Maximum Revolver Amount Increases      31  

2.16.

  Extensions of Revolver Commitments      33  

3. CONDITIONS; TERM OF AGREEMENT

     35  

3.1.

  Conditions Precedent to the Initial Extension of Credit      35  

3.2.

  Conditions Precedent to all Extensions of Credit      36  

3.3.

  Term      36  

3.4.

  Effect of Termination      36  

3.5.

  Early Termination by Borrower      37  

4. REPRESENTATIONS AND WARRANTIES

     37  

4.1.

  No Encumbrances      37  

4.2.

  Eligible Accounts      37  

4.3.

  Eligible Inventory      38  

4.4.

  Equipment      38  

4.5.

  [Reserved.]      38  

4.6.

  Inventory Records      38  

4.7.

  Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims      38  

4.8.

  Due Organization and Qualification; Subsidiaries      39  

4.9.

  Due Authorization; No Conflict      39  

 

-i-



--------------------------------------------------------------------------------

4.10.

  Litigation      40  

4.11.

  Financial Statements and Condition      41  

4.12.

  Fraudulent Transfer      41  

4.13.

  Employee Benefits      41  

4.14.

  Environmental Condition      41  

4.15.

  Intellectual Property      41  

4.16.

  Leases      42  

4.17.

  Deposit Accounts and Securities Accounts      42  

4.18.

  Complete Disclosure      42  

4.19.

  Indebtedness      43  

4.20.

  Growers’ Liens      43  

4.21.

  OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws      43  

4.22.

  Margin Stock      43  

4.23.

  Hedge Agreements      43  

4.24.

  Patriot Act      44  

5. AFFIRMATIVE COVENANTS

     44  

5.1.

  Books and Records      44  

5.2.

  Collateral Reporting      44  

5.3.

  Financial Statements, Reports, Certificates      44  

5.4.

  Guarantor Reports      44  

5.5.

  Inspection      45  

5.6.

  Maintenance of Properties      45  

5.7.

  Taxes      45  

5.8.

  Insurance      45  

5.9.

  Location of Inventory      46  

5.10.

  Compliance with Laws      46  

5.11.

  [Reserved.]      46  

5.12.

  Existence      46  

5.13.

  Environmental      47  

5.14.

  Disclosure Updates      47  

5.15.

  Control Agreements      47  

5.16.

  Formation of Subsidiaries      47  

5.17.

  Further Assurances      48  

5.18.

  [Intentionally Omitted]      48  

5.19.

  Growers’ Liens      48  

5.20.

  OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws      48  

6. NEGATIVE COVENANTS

     49  

6.1.

  Indebtedness      49  

6.2.

  Liens      50  

6.3.

  Restrictions on Fundamental Changes      50  

6.4.

  Disposal of Collateral      51  

6.5.

  Change Name      51  

6.6.

  Nature of Business      51  

6.7.

  Prepayments and Amendments      51  

6.8.

  [Reserved]      52  

6.9.

  [Reserved]      52  

6.10.

  Distributions      52  

6.11.

  Accounting Methods      52  

6.12.

  Investments      52  

6.13.

  Transactions with Affiliates      52  

 

-ii-



--------------------------------------------------------------------------------

6.14.

  Use of Proceeds      53  

6.15.

  [Reserved]      53  

6.16.

  Fixed Charge Coverage Ratio      53  

7. EVENTS OF DEFAULT

     54  

8. THE LENDER GROUP’S RIGHTS AND REMEDIES

     56  

8.1.

  Rights and Remedies      56  

8.2.

  Remedies Cumulative      56  

9. TAXES AND EXPENSES

     56  

10. WAIVERS; INDEMNIFICATION

     57  

10.1.

  Demand; Protest; Etc.      57  

10.2.

  The Lender Group’s Liability for Collateral      57  

10.3.

  Indemnification      57  

11. NOTICES

     58  

12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER

     59  

13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

     60  

13.1.

  Assignments and Participations      60  

13.2.

  Successors      63  

14. AMENDMENTS; WAIVERS

     63  

14.1.

  Amendments and Waivers      63  

14.2.

  Replacement of Holdout Lender      65  

14.3.

  No Waivers; Cumulative Remedies      66  

15. AGENT; THE LENDER GROUP

     66  

15.1.

  Appointment and Authorization of Agent      66  

15.2.

  Delegation of Duties      67  

15.3.

  Liability of Agent      67  

15.4.

  Reliance by Agent      68  

15.5.

  Notice of Default or Event of Default      68  

15.6.

  Credit Decision      68  

15.7.

  Costs and Expenses; Indemnification      69  

15.8.

  Agent in Individual Capacity      69  

15.9.

  Successor Agent      70  

15.10.

  Lender in Individual Capacity      70  

15.11.

  Collateral Matters      70  

15.12.

  Restrictions on Actions by Lenders; Sharing of Payments      71  

15.13.

  Agency for Perfection      72  

15.14.

  Payments by Agent to the Lenders      72  

15.15.

  Concerning the Collateral and Related Loan Documents      72  

15.16.

  Field Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information      73  

15.17.

  Several Obligations; No Liability      74  

 

-iii-



--------------------------------------------------------------------------------

16. WITHHOLDING TAXES

     74  

16.1.

  Payments      74  

16.2.

  Exemptions      75  

16.3.

  Reductions      77  

16.4.

  Refunds      77  

17. GENERAL PROVISIONS

     78  

17.1.

  Effectiveness      78  

17.2.

  Section Headings      78  

17.3.

  Interpretation      78  

17.4.

  Severability of Provisions      78  

17.5.

  Bank Product Providers      78  

17.6.

  Lender-Creditor Relationship      79  

17.7.

  Counterparts; Electronic Execution      79  

17.8.

  Revival and Reinstatement of Obligations      80  

17.9.

  Confidentiality      80  

17.10.

  Lender Group Expenses      82  

17.11.

  USA PATRIOT Act      82  

17.12.

  Integration      82  

17.13.

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      82  

17.14.

  Acknowledgement Regarding Any Supported QFCs      83  

 

-iv-



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A-1    Form of Assignment and Acceptance Exhibit B-1    Form of
Borrowing Base Certificate Exhibit B-2    Form of Bank Product Provider
Agreement Exhibit C-1    Form of Compliance Certificate Exhibit G-1    Form of
Guaranty Exhibit L-1    Form of LIBOR Notice Schedule A-1    Agent’s Account
Schedule A-2    Authorized Persons Schedule C-1    Commitments Schedule D-1   
Designated Account Schedule E-1    Eligible Inventory Locations Schedule P-1   
Permitted Holders Schedule P-2    Permitted Liens Schedule 1.1    Definitions
Schedule 2.7(a)    Cash Management Banks Schedule 3.1    Conditions Precedent
Schedule 4.7(a)    States of Organization Schedule 4.7(b)    Chief Executive
Offices Schedule 4.7(c)    Organizational Identification Numbers Schedule 4.7(d)
   Commercial Tort Claims Schedule 4.8(b)    Capitalization of Borrower
Schedule 4.8(c)    Capitalization of Borrower’s Subsidiaries Schedule 4.10   
Litigation Schedule 4.13    Employee Benefits Schedule 4.14    Environmental
Matters Schedule 4.15    Intellectual Property Schedule 4.17    Deposit Accounts
and Securities Accounts Schedule 4.19    Permitted Indebtedness Schedule 5.2   
Collateral Reporting Schedule 5.3    Financial Statements, Reports, Certificates

 

 

-v-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
March 5, 2020, is by and among the lenders identified on the signature pages
hereof (such lenders, together with their respective successors and permitted
assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”), WELLS FARGO CAPITAL FINANCE, LLC (f/k/a Wells
Fargo Foothill, LLC), a Delaware limited liability company, as the arranger and
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, “Agent”), and JOHN B. SANFILIPPO & SON,
INC., a Delaware corporation (“Borrower”).

WHEREAS, Borrower, Agent and certain Lenders are party to that certain Credit
Agreement (as amended, supplemented or otherwise modified from time to time, the
“Original Credit Agreement”) dated as of February 7, 2008 (the “Original Closing
Date”); and

WHEREAS, the parties to the Original Credit Agreement desire to amend and
restate the Original Credit Agreement in its entirety pursuant to this
Agreement;

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. DEFINITIONS AND CONSTRUCTION.

1.1. Definitions.

Capitalized terms used in this Agreement shall have the meanings specified
therefor on Schedule 1.1.

1.2. Accounting Terms.

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP; provided, that if Borrower notifies Agent that Borrower
requests an amendment to any provision hereof to eliminate the effect of any
Accounting Change occurring after the Closing Date or in the application thereof
on the operation of such provision (or if Agent notifies Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such Accounting
Change or in the application thereof, then Agent and Borrower agree that they
will negotiate in good faith amendments to the provisions of this Agreement that
are directly affected by such Accounting Change with the intent of having the
respective positions of the Lenders and Borrower after such Accounting Change
conform as nearly as possible to their respective positions immediately before
such Accounting Change took effect and, until any such amendments have been
agreed upon and agreed to by the Required Lenders, the provisions in this
Agreement shall be calculated as if no such Accounting Change had occurred. When
used herein, the term “financial statements” shall include the notes and
schedules thereto. Whenever the term “Borrower” is used in respect of a
financial covenant or a related definition, it shall be understood to mean the
Borrower and its Subsidiaries on a consolidated basis, unless the context
clearly requires otherwise. Notwithstanding anything to the contrary contained
herein, all financial



--------------------------------------------------------------------------------

statements delivered hereunder shall be prepared, and all financial covenants
contained herein shall be calculated, without giving effect to any election
under the Statement of Financial Accounting Standards Board’s Accounting
Standards Codification Topic 825 (or any similar accounting principle)
permitting a Person to value its financial liabilities or Indebtedness at the
fair value thereof. Notwithstanding any changes in GAAP after the Closing Date,
any lease of Borrower or any of its Subsidiaries that would be characterized as
an operating lease under GAAP in effect on the Closing Date (whether such lease
is entered into before or after the Closing Date) shall be treated as an
operating lease and shall not constitute a Capital Lease under this Agreement
and the other Loan Documents as a result of such changes in GAAP unless
otherwise agreed to in writing by the Borrower and Agent.

1.3. Code.

Any terms used in this Agreement that are defined in the Code shall be construed
and defined as set forth in the Code unless otherwise defined herein; provided,
however, that to the extent that the Code is used to define any term herein and
such term is defined differently in different Articles of the Code, the
definition of such term contained in Article 9 of the Code shall govern.

1.4. Construction.

Unless the context of this Agreement or any other Loan Document clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement or any other Loan
Document refer to this Agreement or such other Loan Document, as the case may
be, as a whole and not to any particular provision of this Agreement or such
other Loan Document, as the case may be. Section, subsection, clause, schedule,
and exhibit references herein are to this Agreement unless otherwise specified.
Any reference in this Agreement or in any other Loan Document to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). Any
reference herein or in any other Loan Document to the satisfaction, repayment,
or payment in full of the Obligations shall mean (a) the payment or repayment in
full in immediately available funds of (i) the principal amount of, and interest
accrued and unpaid with respect to, all outstanding Loans, together with the
payment of any premium applicable to the repayment of the Loans, (ii) all Lender
Group Expenses that have accrued and are unpaid regardless of whether demand has
been made therefor, and (iii) all fees or charges that have accrued hereunder or
under any other Loan Document (including the Letter of Credit Fee and the Unused
Line Fee) and are unpaid, (b) in the case of contingent reimbursement
obligations with respect to Letters of Credit, providing Letter of Credit
Collateralization, (c) in the case of obligations with respect to Bank Products
(other than Hedge Obligations), providing Bank Product Collateralization,
(d) the receipt by Agent of cash collateral in order to secure any other
contingent Obligations for which a claim or demand for payment has been made on
or prior to such time, such cash collateral to be in such amount as Agent
reasonably determines is appropriate to secure such contingent Obligations,
(e) the payment or repayment in full in immediately available funds of all

 

-2-



--------------------------------------------------------------------------------

other outstanding Obligations (including the payment of any termination amount
then applicable (or which would or could become applicable as a result of the
repayment of the other Obligations) under Hedge Agreements provided by Hedge
Providers) other than (i) unasserted contingent indemnification Obligations,
(ii) any Bank Product Obligations (other than Hedge Obligations) that, at such
time, are allowed by the applicable Bank Product Provider to remain outstanding
without being required to be repaid or cash collateralized, and (iii) any Hedge
Obligations that, at such time, are allowed by the applicable Hedge Provider to
remain outstanding without being required to be repaid, and (f) the termination
of all of the Commitments of the Lenders.    Any reference herein to any Person
shall be construed to include such Person’s successors and assigns. Any
requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record and any Record so transmitted shall
constitute a representation and warranty as to the accuracy and completeness of
the information contained therein. Any reference herein to the knowledge of
Borrower and/or its Subsidiaries shall mean the knowledge of the Responsible
Officers.

1.5. Time References.

Unless the context of this Agreement or any other Loan Document clearly requires
otherwise, all references to time of day refer to Eastern standard time or
Eastern daylight saving time, as in effect in Atlanta, Georgia on such day. For
purposes of the computation of a period of time from a specified date to a later
specified date, unless otherwise expressly provided, the word “from” means “from
and including” and the words “to” and “until” each means “to and including”;
provided, that with respect to a computation of fees or interest payable to
Agent or any Lender, (i) fees and interest shall be payable for the actual
number of days elapsed (including the first day of such period but excluding the
last day of such period) and (ii) such period shall in any event consist of at
least one full day.

1.6. Schedules and Exhibits.

All of the schedules and exhibits attached to this Agreement shall be deemed
incorporated herein by reference.

1.7. Divisions.

For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Stock at such time.

1.8. Effect of Amendment and Restatement; No Novation.

Upon the effectiveness of this Agreement, the Original Credit Agreement shall be
amended and restated in its entirety by this Agreement. The Original Obligations
outstanding on the Closing Date shall continue in full force and effect as
Obligations under this Agreement, and the effectiveness of this Agreement shall
not constitute a novation or repayment of the Original

 

-3-



--------------------------------------------------------------------------------

Obligations. Without limiting the foregoing, upon the effectiveness of this
Agreement, the outstanding “Revolving Advances” (as defined in the Original
Credit Agreement) shall constitute Advances and the outstanding “Swing Line
Advances” (as defined in the Original Credit Agreement) shall constitute Swing
Loans. Such Original Obligations, together with any and all additional
Obligations incurred by Borrower under this Agreement or under any of the other
Loan Documents, shall continue to be secured by the Collateral, whether now
existing or hereafter acquired and wheresoever located, all as more specifically
set forth in the Loan Documents. Borrower hereby reaffirms its obligations,
liabilities, grants of security interests, pledges and the validity of all
covenants by it contained in any and all Loan Documents, as amended,
supplemented or otherwise modified by this Agreement and by the other Loan
Documents delivered on the Closing Date. Any and all references in any Loan
Documents to the Original Credit Agreement shall be deemed to be amended to
refer to this Agreement.

2. LOAN AND TERMS OF PAYMENT.

2.1. Revolver Advances.

(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Lender with a Revolver Commitment agrees (severally, not
jointly or jointly and severally) to make advances (“Advances”) to Borrower in
an amount at any one time outstanding not to exceed such Lender’s Pro Rata Share
of an amount equal to the lesser of (i) the Maximum Revolver Amount less the
Letter of Credit Usage at such time, and (ii) the Borrowing Base at such time
less the Letter of Credit Usage at such time. The Lenders with Revolver
Commitments shall have no obligation to make additional Advances hereunder to
the extent that such additional Advances would cause Revolver Usage to exceed
the Maximum Revolver Amount.

(b) Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right to establish reserves against the Borrowing Base (including,
without limitation, reserves in the amount of any taxes or tax liens that are
the subject of a Permitted Protest) in such amounts, and with respect to such
matters, as Agent in its Permitted Discretion shall deem necessary or
appropriate, including reserves with respect to (i) sums that Borrower or its
Subsidiaries are required to pay under any Section of this Agreement or any
other Loan Document (such as taxes, assessments, insurance premiums, or, in the
case of leased assets, rents or other amounts payable under such leases) and has
failed to pay, and (ii) amounts owing by Borrower or its Subsidiaries to any
Person to the extent secured by a Lien on, or trust over, any of the Collateral
(other than a Permitted Lien), which Lien or trust, in the Permitted Discretion
of Agent likely would have a priority superior to the Agent’s Liens (such as
Liens or trusts in favor of landlords, warehousemen, carriers, mechanics,
materialmen, laborers, suppliers or growers of agricultural products, or Liens
or trusts for ad valorem, excise, sales, or other taxes where given priority
under applicable law) in and to such item of the Collateral, except, in the case
of any landlord or warehouseman, to the extent that Agent shall have received a
Collateral Access Agreement from such Person.

(c) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Advances,
together with interest accrued thereon, shall be due and payable on the Latest
Maturity Date or, if earlier, on the date on which they are declared due and
payable pursuant to the terms of this Agreement.

 

-4-



--------------------------------------------------------------------------------

2.2. [Reserved.]

2.3. Borrowing Procedures and Settlements.

(a) Procedure for Borrowing. Each Borrowing shall be made by a written request
by an Authorized Person delivered to Agent (which may be delivered through
Agent’s electronic platform or portal) and received by Agent no later than 2:00
p.m. (i) on the Business Day that is the requested Funding Date in the case of a
request for a Swing Loan, (ii) on the Business Day that is one Business Day
prior to the requested Funding Date in the case of a request for a Base Rate
Loan, and (iii) on the Business Day that is three Business Days prior to the
requested Funding Date in the case of all other requests, specifying (A) the
amount of such Borrowing, and (B) the requested Funding Date (which shall be a
Business Day); provided, that Agent may, in its sole discretion, elect to accept
as timely requests that are received later than 2:00 p.m. on the applicable
Business Day. All Borrowing requests which are not made on-line via Agent’s
electronic platform or portal shall be subject to (and unless Agent elects
otherwise in the exercise of its sole discretion, such Borrowings shall not be
made until the completion of) Agent’s authentication process (with results
satisfactory to Agent) prior to the funding of any such requested Advance.

(b) Making of Swing Loans. In the case of an Advance (other than an Advance
requested to be a LIBOR Rate Loan in accordance with Section 2.13) and so long
as any of (i) the aggregate amount of Swing Loans made since the last Settlement
Date, minus all payments or other amounts applied to Swing Loans since the last
Settlement Date, plus the amount of the requested Swing Loan does not exceed
$15,000,000, or (ii) Swing Lender, in its sole discretion, agrees to make a
Swing Loan notwithstanding the foregoing limitation, Swing Lender shall make an
Advance (any such Advance made by Swing Lender pursuant to this Section 2.3(b)
being referred to as a “Swing Loan” and all such Advances being referred to as
“Swing Loans”) available to Borrower on the Funding Date applicable thereto by
transferring immediately available funds in the amount of such Borrowing to the
Designated Account. Each Swing Loan shall be deemed to be an Advance hereunder
and shall be subject to all the terms and conditions (including Section 3)
applicable to other Advances, except that all payments (including interest) on
any Swing Loan shall be payable to Swing Lender solely for its own account.
Subject to the provisions of Section 2.3(d)(ii), Swing Lender shall not make and
shall not be obligated to make any Swing Loan if Swing Lender has actual
knowledge that (i) one or more of the applicable conditions precedent set forth
in Section 3 will not be satisfied on the requested Funding Date for the
applicable Borrowing, or (ii) the requested Borrowing would exceed the
Availability on such Funding Date. Swing Lender shall not otherwise be required
to determine whether the applicable conditions precedent set forth in Section 3
have been satisfied on the Funding Date applicable thereto prior to making any
Swing Loan. The Swing Loans shall be secured by Agent’s Liens, constitute
Advances and Obligations, and bear interest at the rate applicable from time to
time to Advances that are Base Rate Loans.

 

-5-



--------------------------------------------------------------------------------

(c) Making of Advances.

(i) In the event that Swing Lender is not obligated to make a Swing Loan, then
promptly after receipt of a request for a Borrowing pursuant to
Section 2.3(a)(i), Agent shall notify the Lenders by telecopy, telephone, email,
or other electronic form of transmission, of the requested Borrowing; such
notification to be sent on the Business Day that is (A) in the case of a Base
Rate Loan, at least one Business Day prior to the requested Funding Date, or
(B) in the case of a LIBOR Rate Loan, prior to 2:00 p.m. at least three
(3) Business Days prior to the requested Funding Date. If Agent has notified the
Lenders of a requested Borrowing on the Business Day that is one Business Day
prior to the Funding Date, then each Lender shall make the amount of such
Lender’s Pro Rata Share of the requested Borrowing available to Agent in
immediately available funds, to Agent’s Account, not later than 1:00 p.m. on the
Business Day that is the requested Funding Date. After Agent’s receipt of the
proceeds of such Advances from the Lenders, Agent shall make the proceeds
thereof available to Borrower on the applicable Funding Date by transferring
immediately available funds equal to such proceeds received by Agent to the
Designated Account; provided, that subject to the provisions of
Section 2.3(d)(ii), no Lender shall have an obligation to make any Advance, if
(1) one or more of the applicable conditions precedent set forth in Section 3
will not be satisfied on the requested Funding Date for the applicable Borrowing
unless such condition has been waived, or (2) the requested Borrowing would
exceed the Availability on such Funding Date.

(ii) Unless Agent receives notice from a Lender prior to 12:30 p.m. on the
Business Day that is the requested Funding Date relative to a requested
Borrowing as to which Agent has notified the Lenders of a requested Borrowing
that such Lender will not make available as and when required hereunder to Agent
for the account of Borrower the amount of that Lender’s Pro Rata Share of the
Borrowing, Agent may assume that each Lender has made or will make such amount
available to Agent in immediately available funds on the Funding Date and Agent
may (but shall not be so required), in reliance upon such assumption, make
available to Borrower a corresponding amount. If, on the requested Funding Date,
any Lender shall not have remitted the full amount that it is required to make
available to Agent in immediately available funds and if Agent has made
available to Borrower such amount on the requested Funding Date, then such
Lender shall make the amount of such Lender’s Pro Rata Share of the requested
Borrowing available to Agent in immediately available funds, to Agent’s Account,
no later than 1:00 p.m. on the Business Day that is the first Business Day after
the requested Funding Date (in which case, the interest accrued on such Lender’s
portion of such Borrowing for the Funding Date shall be for Agent’s separate
account). If any Lender shall not remit the full amount that it is required to
make available to Agent in immediately available funds as and when required
hereby and if Agent has made available to Borrower such amount, then that Lender
shall be obligated to immediately remit such amount to Agent, together with
interest at the Defaulting Lender Rate for each day until the date on which such
amount is so remitted. A notice submitted by Agent to any Lender with respect to
amounts owing under this Section 2.3(c)(ii) shall be conclusive, absent manifest
error. If the amount that a Lender is required to remit is made available to
Agent, then such payment to Agent shall constitute such Lender’s Advance for all
purposes of this Agreement. If such amount is not made available to Agent on the
Business Day following the Funding Date, Agent will notify Borrower of such
failure to fund and, upon demand by Agent, Borrower shall pay such amount to
Agent for Agent’s account, together with interest thereon for each day elapsed
since the date of such Borrowing, at a rate per annum equal to the interest rate
applicable at the time to the Advances composing such Borrowing (it being
understood that the amount of such interest shall be payable only once). The
failure of any Lender to make any Advance on any Funding Date shall not relieve
any other Lender of any obligation hereunder to make an Advance on any Funding
Date, but no Lender be responsible for the failure of any other Lender to make
the Advance to be made by such other Lender on any Funding Date.

 

-6-



--------------------------------------------------------------------------------

(d) Protective Advances and Optional Overadvances.

(i) Agent hereby is authorized by Borrower and the Lenders, from time to time in
Agent’s sole discretion, (A) after the occurrence and during the continuance of
a Default or an Event of Default, or (B) at any time that any of the other
applicable conditions precedent set forth in Section 3 are not satisfied, to
make Advances to Borrower on behalf of the Lenders that Agent, in its Permitted
Discretion, deems necessary or desirable (1) to preserve or protect the
Collateral, or any portion thereof, but only so long as an Event of Default has
occurred and remains continuing, (2) to enhance the likelihood of repayment of
the Obligations (other than the Bank Product Obligations), but only so long as
an Event of Default has occurred and remains continuing, or (3) to pay any other
amount chargeable to Borrower pursuant to the terms of this Agreement, including
Lender Group Expenses and the costs, fees, and expenses described in Section 9
(any of the Advances described in this Section 2.3(d)(i) shall be referred to as
“Protective Advances”); provided, however, that after giving effect to any such
Protective Advance, the total amount of Protective Advances then outstanding
shall not exceed $8,000,000, less the amount of any then outstanding
Overadvances.

(ii) Any contrary provision of this Agreement notwithstanding, the Lenders
hereby authorize Agent or Swing Lender, as applicable, and either Agent or Swing
Lender, as applicable, may, but is not obligated to, knowingly and
intentionally, continue to make Advances (including Swing Loans) to Borrower
notwithstanding that an Overadvance exists or thereby would be created, so long
as (A) after giving effect to such Advances, the outstanding Revolver Usage does
not exceed the Borrowing Base by more than $8,000,000, less the amount of any
then outstanding Protective Advances, and (B) after giving effect to such
Advances, the outstanding Revolver Usage (except for and excluding amounts
charged to the Loan Account for interest, fees, or Lender Group Expenses) does
not exceed the Maximum Revolver Amount. In the event Agent obtains actual
knowledge that the Revolver Usage exceeds the amounts permitted by the
immediately foregoing provisions, regardless of the amount of, or reason for,
such excess, Agent shall notify the Lenders as soon as practicable (and prior to
making any (or any additional) intentional Overadvances (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) unless Agent determines that prior notice would result in
imminent harm to the Collateral or its value), and the Lenders with Revolver
Commitments thereupon shall, together with Agent, jointly determine the terms of
arrangements that shall be implemented with Borrower intended to reduce, within
a reasonable time, the outstanding principal amount of the Advances to Borrower
to an amount permitted by the preceding sentence. In such circumstances, if any
Lender with a Revolver Commitment objects to the proposed terms of reduction or
repayment of any Overadvance, the terms of reduction or repayment thereof shall
be implemented according to the determination of the Required Lenders. Each
Lender with a Revolver Commitment shall be obligated to settle with Agent as
provided in Section 2.3(e) for the amount of such Lender’s Pro Rata Share of any
unintentional Overadvances by Agent reported to such Lender, any intentional
Overadvances made as permitted under this Section 2.3(d)(ii), and any
Overadvances resulting from the charging to the Loan Account of interest, fees,
or Lender Group Expenses.

(iii) Each Protective Advance and each Overadvance shall be deemed to be an
Advance hereunder, except that no Protective Advance or Overadvance shall be
eligible to be a LIBOR Rate Loan and, prior to Settlement therefor, all payments
on the Protective Advances shall be payable to Agent solely for its own account.
The Protective Advances and Overadvances shall be repayable on demand, secured
by the Agent’s Liens, constitute Obligations hereunder, and bear interest at the
rate applicable from time to time to Advances that are Base Rate Loans. The
provisions of this Section 2.3(d) are for the exclusive benefit of Agent, Swing
Lender, and the Lenders and are not intended to benefit Borrower in any way.

 

-7-



--------------------------------------------------------------------------------

(e) Settlement. It is agreed that each Lender’s funded portion of the Advances
is intended by the Lenders to equal, at all times, such Lender’s Pro Rata Share
of the outstanding Advances. Such agreement notwithstanding, Agent, Swing
Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrower) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Advances, the Swing Loans, and the Protective Advances shall take place on a
periodic basis in accordance with the following provisions:

(i) Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent (1) on behalf of
Swing Lender, with respect to the outstanding Swing Loans, (2) for itself, with
respect to the outstanding Protective Advances, and (3) with respect to
Borrower’s or its Subsidiaries’ Collections or payments received, as to each by
notifying the Lenders by telecopy, telephone, or other similar form of
transmission, of such requested Settlement, no later than 5:00 p.m. on the
Business Day immediately prior to the date of such requested Settlement (the
date of such requested Settlement being the “Settlement Date”). Such notice of a
Settlement Date shall include a summary statement of the amount of outstanding
Advances, Swing Loans, and Protective Advances for the period since the prior
Settlement Date. Subject to the terms and conditions contained herein (including
Section 2.3(c)(iii)): (y) if a Lender’s balance of the Advances (including Swing
Loans and Protective Advances) exceeds such Lender’s Pro Rata Share of the
Advances (including Swing Loans and Protective Advances) as of a Settlement
Date, then Agent shall, by no later than 3:00 p.m. on the Settlement Date,
transfer in immediately available funds to a Deposit Account of such Lender (as
such Lender may designate), an amount such that each such Lender shall, upon
receipt of such amount, have as of the Settlement Date, its Pro Rata Share of
the Advances (including Swing Loans and Protective Advances), and (z) if a
Lender’s balance of the Advances (including Swing Loans and Protective Advances)
is less than such Lender’s Pro Rata Share of the Advances (including Swing Loans
and Protective Advances) as of a Settlement Date, such Lender shall no later
than 3:00 p.m. on the Settlement Date transfer in immediately available funds to
the Agent’s Account, an amount such that each such Lender shall, upon transfer
of such amount, have as of the Settlement Date, its Pro Rata Share of the
Advances (including Swing Loans and Protective Advances). Such amounts made
available to Agent under clause (z) of the immediately preceding sentence shall
be applied against the amounts of the applicable Swing Loans or Protective
Advances and, together with the portion of such Swing Loans or Protective
Advances representing Swing Lender’s Pro Rata Share thereof, shall constitute
Advances of such Lenders. If any such amount is not made available to Agent by
any Lender on the Settlement Date applicable thereto to the extent required by
the terms hereof, Agent shall be entitled to recover for its account such amount
on demand from such Lender together with interest thereon at the Defaulting
Lender Rate.

(ii) In determining whether a Lender’s balance of the Advances, Swing Loans, and
Protective Advances is less than, equal to, or greater than such Lender’s Pro
Rata Share of the Advances, Swing Loans, and Protective Advances as of a
Settlement Date, Agent shall, as part of the relevant Settlement, apply to such
balance the portion of payments actually received in good funds by Agent with
respect to principal, interest, fees payable by Borrower and allocable to the
Lenders hereunder, and proceeds of Collateral. To the extent that a net amount
is owed to any such Lender after such application, such net amount shall be
distributed by Agent to that Lender as part of such next Settlement.

 

-8-



--------------------------------------------------------------------------------

(iii) Between Settlement Dates, Agent, to the extent Protective Advances or
Swing Loans are outstanding, may pay over to Agent or Swing Lender, as
applicable, any Collections or payments received by Agent, that in accordance
with the terms of this Agreement would be applied to the reduction of the
Advances, for application to the Protective Advances or Swing Loans. Between
Settlement Dates, Agent, to the extent no Protective Advances or Swing Loans are
outstanding, may pay over to Swing Lender any Collections or payments received
by Agent, that in accordance with the terms of this Agreement would be applied
to the reduction of the Advances, for application to Swing Lender’s Pro Rata
Share of the Advances. If, as of any Settlement Date, Collections or payments of
Borrower or its Subsidiaries received since the then immediately preceding
Settlement Date have been applied to Swing Lender’s Pro Rata Share of the
Advances other than to Swing Loans, as provided for in the previous sentence,
Swing Lender shall pay to Agent for the accounts of the Lenders, and Agent shall
pay to the Lenders, to be applied to the outstanding Advances of such Lenders,
an amount such that each Lender shall, upon receipt of such amount, have, as of
such Settlement Date, its Pro Rata Share of the Advances. During the period
between Settlement Dates, Swing Lender with respect to Swing Loans, Agent with
respect to Protective Advances, and each Lender (subject to the effect of
agreements between Agent and individual Lenders) with respect to the Advances
other than Swing Loans and Protective Advances, shall be entitled to interest at
the applicable rate or rates payable under this Agreement on the daily amount of
funds employed by Swing Lender, Agent, or the Lenders, as applicable.

(f) Notation. Agent shall record on its books the principal amount of the
Advances owing to each Lender, including the Swing Loans owing to Swing Lender,
and Protective Advances owing to Agent, and the interests therein of each
Lender, from time to time and such records shall, absent manifest error,
conclusively be presumed to be correct and accurate.

(g) Defaulting Lenders.

(i) Notwithstanding the provisions of Section 2.4(b)(ii), Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by Borrower to
Agent for the Defaulting Lender’s benefit or any proceeds of Collateral that
would otherwise be remitted hereunder to the Defaulting Lender, and, in the
absence of such transfer to the Defaulting Lender, Agent shall transfer any such
payments (A) first, to Agent to the extent of any Protective Advances that were
made by Agent and that were required to be, but were not, paid by Defaulting
Lender, (B) second, to Swing Lender to the extent of any Swing Loans that were
made by Swing Lender and that were required to be, but were not, paid by the
Defaulting Lender, (C) third, to Issuing Lender, to the extent of the portion of
a Letter of Credit Disbursement that was required to be, but was not, paid by
the Defaulting Lender, (D) fourth, to each Non-Defaulting Lender ratably in
accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender’s portion of an Advance (or other funding obligation) was
funded by such other Non-Defaulting Lender), (E) fifth, in Agent’s sole
discretion, to a suspense account maintained by Agent, the proceeds of which
shall be retained by Agent and may be made available to be re-advanced to or for
the benefit of Borrower (upon the request of Borrower and subject to the
conditions set forth in Section 3.2) as if such Defaulting Lender had made its
portion of Advances (or other funding obligations) hereunder, and (F) sixth,
from and after the date on which all other

 

-9-



--------------------------------------------------------------------------------

Obligations have been paid in full, to such Defaulting Lender in accordance with
tier (L) of Section 2.4(b)(ii). Subject to the foregoing, Agent may hold and, in
its discretion, re-lend to Borrower for the account of such Defaulting Lender
the amount of all such payments received and retained by Agent for the account
of such Defaulting Lender. Solely for the purposes of voting or consenting to
matters with respect to the Loan Documents (including the calculation of Pro
Rata Share in connection therewith) and for the purpose of calculating the fee
payable under Section 2.12(b), such Defaulting Lender shall be deemed not to be
a “Lender” and such Lender’s Commitment shall be deemed to be zero; provided,
that the foregoing shall not apply to any of the matters governed by
Section 14.1(a) through (c). The provisions of this Section 2.3(g) shall remain
effective with respect to such Defaulting Lender until the earlier of (y) the
date on which all of the Non-Defaulting Lenders, Agent, Issuing Lender, and
Borrower shall have waived, in writing, the application of this Section 2.3(g)
to such Defaulting Lender, or (z) the date on which such Defaulting Lender makes
payment of all amounts that it was obligated to fund hereunder, pays to Agent
all amounts owing by Defaulting Lender in respect of the amounts that it was
obligated to fund hereunder, and, if requested by Agent, provides adequate
assurance of its ability to perform its future obligations hereunder (on which
earlier date, so long as no Event of Default has occurred and is continuing, any
remaining cash collateral held by Agent pursuant to Section 2.3(g)(ii) shall be
released to Borrower). The operation of this Section 2.3(g) shall not be
construed to increase or otherwise affect the Commitment of any Lender, to
relieve or excuse the performance by such Defaulting Lender or any other Lender
of its duties and obligations hereunder, or to relieve or excuse the performance
by Borrower of its duties and obligations hereunder to Agent, Issuing Lender, or
to the Lenders other than such Defaulting Lender. Any failure by a Defaulting
Lender to fund amounts that it was obligated to fund hereunder shall constitute
a material breach by such Defaulting Lender of this Agreement and shall entitle
Borrower, at its option, upon written notice to Agent, to arrange for a
substitute Lender to assume the Commitment of such Defaulting Lender, such
substitute Lender to be reasonably acceptable to Agent. In connection with the
arrangement of such a substitute Lender, the Defaulting Lender shall have no
right to refuse to be replaced hereunder, and agrees to execute and deliver a
completed form of Assignment and Acceptance in favor of the substitute Lender
(and agrees that it shall be deemed to have executed and delivered such document
if it fails to do so) subject only to being paid its share of the outstanding
Obligations (other than Bank Product Obligations, but including (1) all
interest, fees, and other amounts that may be due and payable in respect
thereof, and (2) an assumption of its Pro Rata Share of its participation in the
Letters of Credit); provided, that any such assumption of the Commitment of such
Defaulting Lender shall not be deemed to constitute a waiver of any of the
Lender Groups’ or Borrower’s rights or remedies against any such Defaulting
Lender arising out of or in relation to such failure to fund. In the event of a
direct conflict between the priority provisions of this Section 2.3(g) and any
other provision contained in this Agreement or any other Loan Document, it is
the intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.3(g) shall control and
govern.

 

-10-



--------------------------------------------------------------------------------

(ii) If any Swing Loan or Letter of Credit is outstanding at the time that a
Lender becomes a Defaulting Lender then:

(A) such Defaulting Lender’s Swing Loan Exposure and Letter of Credit Exposure
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares but only to the extent (x) the sum of all
Non-Defaulting Lenders’ Pro Rata Share of Revolver Usage plus such Defaulting
Lender’s Swing Loan Exposure and Letter of Credit Exposure does not exceed the
total of all Non-Defaulting Lenders’ Revolver Commitments and (y) the conditions
set forth in Section 3.2 are satisfied at such time;

(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrower shall within one Business Day following notice
by the Agent (x) first, prepay such Defaulting Lender’s Swing Loan Exposure
(after giving effect to any partial reallocation pursuant to clause (A) above),
and (y) second, cash collateralize such Defaulting Lender’s Letter of Credit
Exposure (after giving effect to any partial reallocation pursuant to clause
(A) above), pursuant to a cash collateral agreement to be entered into in form
and substance reasonably satisfactory to the Agent, for so long as such Letter
of Credit Exposure is outstanding; provided, that Borrower shall not be
obligated to cash collateralize any Defaulting Lender’s Letter of Credit
Exposure if such Defaulting Lender is also Issuing Lender;

(C) if Borrower cash collateralize any portion of such Defaulting Lender’s
Letter of Credit Exposure pursuant to this Section 2.3(g)(ii), Borrower shall
not be required to pay any Letter of Credit Fees to Agent for the account of
such Defaulting Lender pursuant to Section 2.6(b) with respect to such cash
collateralized portion of such Defaulting Lender’s Letter of Credit Exposure
during the period such Letter of Credit Exposure is cash collateralized;

(D) to the extent the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to this Section 2.3(g)(ii), then the Letter of Credit Fees
payable to the Non-Defaulting Lenders pursuant to Section 2.6(b) shall be
adjusted in accordance with such Non-Defaulting Lenders’ Letter of Credit
Exposure;

(E) to the extent any Defaulting Lender’s Letter of Credit Exposure is neither
cash collateralized nor reallocated pursuant to this Section 2.3(g)(ii), then,
without prejudice to any rights or remedies of Issuing Lender or any Lender
hereunder, all Letter of Credit Fees that would have otherwise been payable to
such Defaulting Lender under Section 2.6(b) with respect to such portion of such
Letter of Credit Exposure shall instead be payable to Issuing Lender until such
portion of such Defaulting Lender’s Letter of Credit Exposure is cash
collateralized or reallocated;

(F) so long as any Lender is a Defaulting Lender, the Swing Lender shall not be
required to make any Swing Loan and Issuing Lender shall not be required to
issue, amend, or increase any Letter of Credit, in each case, to the extent
(x) the Defaulting Lender’s Pro Rata Share of such Swing Loans or Letter of
Credit cannot be reallocated pursuant to this Section 2.3(g)(ii), or (y) the
Swing Lender or Issuing Lender, as applicable, has not otherwise entered into
arrangements reasonably satisfactory to the Swing Lender or Issuing Lender, as
applicable, and Borrower to eliminate the Swing Lender’s or Issuing Lender’s
risk with respect to the Defaulting Lender’s participation in Swing Loans or
Letters of Credit; and

(G) Agent may release any cash collateral provided by Borrower pursuant to this
Section 2.3(g)(ii) to Issuing Lender and Issuing Lender may apply any such cash
collateral to the payment of such Defaulting Lender’s Pro Rata Share of any
Letter of Credit Disbursement that is not reimbursed by Borrower pursuant to
Section 2.12(d). Subject to Section 17.13, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

-11-



--------------------------------------------------------------------------------

(h) Independent Obligations. All Advances (other than Swing Loans and Protective
Advances) shall be made by the Lenders contemporaneously and in accordance with
their Pro Rata Shares. It is understood that (i) no Lender shall be responsible
for any failure by any other Lender to perform its obligation to make any
Advance (or other extension of credit) hereunder, nor shall any Commitment of
any Lender be increased or decreased as a result of any failure by any other
Lender to perform its obligations hereunder, and (ii) no failure by any Lender
to perform its obligations hereunder shall excuse any other Lender from its
obligations hereunder.

2.4. Payments

(a) Payments by Borrower.

(i) Except as otherwise expressly provided herein, all payments by Borrower
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 4:30 p.m. on the date
specified herein; provided that, for the avoidance of doubt, any payments
deposited into a Controlled Account shall be deemed not to be received by Agent
on any Business Day unless immediately available funds have been credited to
Agent’s Account on or prior to 4:30 p.m. on such Business Day. Any payment
received by Agent in immediately available funds in Agent’s Account later than
4:30 p.m. shall be deemed to have been received (unless Agent, in its sole
discretion, elects to credit it on the date received) on the following Business
Day and any applicable interest or fee shall continue to accrue until such
following Business Day.

(ii) Unless Agent receives notice from Borrower prior to the date on which any
payment is due to the Lenders that Borrower will not make such payment in full
as and when required, Agent may assume that Borrower has made (or will make)
such payment in full to Agent on such date in immediately available funds and
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrower does not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.

(b) Apportionment and Application.

(i) So long as no Application Event has occurred and is continuing and except as
otherwise provided with respect to Defaulting Lenders, all principal and
interest payments shall be apportioned ratably among the Lenders (according to
the unpaid principal balance of the Obligations to which such payments relate
held by each Lender) and all payments of fees and expenses (other than fees or
expenses that are for Agent’s separate account) shall be apportioned ratably
among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates. All payments to be made
hereunder by Borrower shall be remitted to Agent and all (subject to
Section 2.4(b)(iv) hereof) such payments, and all proceeds of Collateral
received by Agent, shall be applied, so long as no Application Event has
occurred and is continuing, to reduce the balance of the Advances outstanding
and, thereafter, to Borrower (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.

 

-12-



--------------------------------------------------------------------------------

(ii) At any time that an Application Event has occurred and is continuing and
except as otherwise provided with respect to Defaulting Lenders, all payments
remitted to Agent and all proceeds of Collateral received by Agent shall be
applied as follows:

(A) first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,

(B) second, to pay any fees or premiums then due to Agent under the Loan
Documents until paid in full,

(C) third, to pay interest due in respect of all Protective Advances until paid
in full,

(D) fourth, to pay the principal of all Protective Advances until paid in full,

(E) fifth, ratably to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents, until paid in full,

(F) sixth, ratably to pay any fees or premiums then due to any of the Lenders
under the Loan Documents until paid in full,

(G) seventh, to pay interest accrued in respect of the Swing Loans, until paid
in full,

(H) eighth, to pay the principal of all Swing Loans, until paid in full,

(I) ninth, ratably, to pay interest accrued in respect of the Advances (other
than Protective Advances and Swing Loans), until paid in full,

(J) tenth, ratably (i) ratably, to pay the principal of all Advances until paid
in full, (ii) to Agent, to be held by Agent, for the benefit of Issuing Lender
(and for the ratable benefit of each of the Lenders that have an obligation to
pay to Agent, for the account of Issuing Lender, a share of each Letter of
Credit Disbursement), as cash collateral in an amount up to 105% of the Letter
of Credit Usage (to the extent permitted by applicable law, such cash collateral
shall be applied to the reimbursement of any Letter of Credit Disbursement as
and when such disbursement occurs and, if a Letter of Credit expires undrawn,
the cash collateral held by Agent in respect of such Letter of Credit shall, to
the extent permitted by applicable law, be reapplied pursuant to this
Section 2.4(b)(iii), beginning with tier (A) hereof), and (iii) ratably, up to
the lesser of (y) the amount (after taking into account any amounts previously
paid pursuant to this clause (iii) during the continuation of the applicable
Application Event) of the most recently

 

-13-



--------------------------------------------------------------------------------

established Bank Product Reserve, which amount was established prior to the
occurrence of, and not in contemplation of, the subject Application Event, and
(z) $3,000,000 (after taking into account any amounts previously paid pursuant
to this clause (iii) during the continuation of the applicable Application
Event), to (I) the Bank Product Providers based upon amounts then certified by
each applicable Bank Product Provider to Agent (in form and substance
satisfactory to Agent) to be due and payable to such Bank Product Provider on
account of Bank Product Obligations (but not in excess of the Bank Product
Reserve established for the Bank Product Obligations of such Bank Product
Provider), and (II) with any balance to be paid to Agent, to be held by Agent,
for the ratable benefit of the Bank Product Providers, as cash collateral (which
cash collateral may be released by Agent to the applicable Bank Product Provider
and applied by such Bank Product Provider to the payment or reimbursement of any
amounts due and payable with respect to Bank Product Obligations owed to the
applicable Bank Product Provider as and when such amounts first become due and
payable and, if and at such time as all such Bank Product Obligations are paid
or otherwise satisfied in full, the cash collateral held by Agent in respect of
such Bank Product Obligations shall be reapplied pursuant to this
Section 2.4(b)(ii), beginning with tier (A) hereof),

(K) eleventh, to pay any other Obligations other than Obligations owed to
Defaulting Lenders (including being paid, ratably, to the Bank Product Providers
on account of all amounts then due and payable in respect of Bank Product
Obligations, with any balance to be paid to Agent, to be held by Agent, for the
ratable benefit of the Bank Product Providers, as cash collateral (which cash
collateral may be released by Agent to the applicable Bank Product Provider and
applied by such Bank Product Provider to the payment or reimbursement of any
amounts due and payable with respect to Bank Product Obligations owed to the
applicable Bank Product Provider as and when such amounts first become due and
payable and, if and at such time as all such Bank Product Obligations are paid
or otherwise satisfied in full, the cash collateral held by Agent in respect of
such Bank Product Obligations shall be reapplied pursuant to this
Section 2.4(b)(ii), beginning with tier (A) hereof),

(L) twelfth, ratably to pay any Obligations owed to Defaulting Lenders, and

(M) thirteenth, to Borrower (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.

(iii) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).

(iv) In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrower to
Agent and specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement.

 

-14-



--------------------------------------------------------------------------------

(v) For purposes of Section 2.4(b)(ii), “paid in full” means payment of all
amounts owing under the Loan Documents according to the terms thereof, including
loan fees, service fees, professional fees, interest (and specifically including
interest accrued after the commencement of any Insolvency Proceeding), default
interest, interest on interest, and expense reimbursements, whether or not any
of the foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

(vi) In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in any other Loan Document, it is
the intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.4 shall control and
govern.

(c) Mandatory Prepayments. Within three (3) Business Days after the date of the
receipt by Borrower or any of its Subsidiaries of the proceeds of any voluntary
or involuntary sale or disposition (including casualty losses but excluding
sales or dispositions which qualify as Permitted Dispositions) by Borrower or
any of its Subsidiaries of property or assets constituting Collateral, Borrower
shall prepay the outstanding principal amount of the Obligations in accordance
with Section 2.4(d) in an amount equal to 100% of the Net Cash Proceeds received
by such Person in connection with such sales or dispositions; provided, however,
that so long as no Event of Default has occurred and is continuing, such Net
Cash Proceeds may be reinvested in the business of Borrower and its Subsidiaries
within 365 days of receipt thereof, provided that to the extent such Net Cash
Proceeds are not reinvested within 365 days, prepayment of the Obligations shall
be required as provided above. Immediately after giving effect to any such
prepayment, Agent shall recalculate the Borrowing Base to reflect that such sale
or disposition has occurred. Nothing contained in this Section 2.4(c) shall
permit Borrower or any of its Subsidiaries to sell or otherwise dispose of any
Collateral other than in accordance with Section 6.4.

(d) Application of Payments. Each prepayment pursuant to Section 2.4(c) above
shall (A) so long as no Application Event shall have occurred and be continuing,
be applied, first, to the outstanding principal amount of the Advances (without
a corresponding permanent reduction in the Maximum Revolver Amount), until paid
in full, and second, if an Event of Default has occurred and is continuing, to
cash collateralize the Letters of Credit in an amount equal to 105% of the then
extant Letter of Credit Usage (without a corresponding permanent reduction in
the Maximum Revolver Amount), and (B) if an Application Event shall have
occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(ii).

2.5. Overadvances.

If, at any time or for any reason, the amount of Obligations owed by Borrower to
the Lender Group pursuant to Section 2.1 or Section 2.12 is greater than any of
the limitations set forth in Section 2.1 or Section 2.12, as applicable (an
“Overadvance”), Borrower immediately shall pay to Agent, in immediately
available funds, the amount of such excess, which amount shall be used by Agent
to reduce the Obligations in accordance with the priorities set forth in
Section 2.4(b). Notwithstanding the foregoing, the provisions of the prior
sentence shall not apply to optional Overadvances under Section 2.3(d). Borrower
promises to pay the Obligations (including principal, interest, fees, costs, and
expenses) in Dollars in full on the Latest Maturity Date or, if earlier, on the
date on which the Obligations are declared due and payable pursuant to the terms
of this Agreement.

 

-15-



--------------------------------------------------------------------------------

2.6. Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.

(a) Interest Rates. Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit and except for Bank Product Obligations)
that have been charged to the Loan Account pursuant to the terms hereof shall
bear interest on the Daily Balance thereof as follows:

(i) if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate equal
to the LIBOR Rate plus the LIBOR Rate Margin, and

(ii) otherwise, at a per annum rate equal to the Base Rate plus the Base Rate
Margin.

(b) Letter of Credit Fee. Borrower shall pay Agent (for the ratable benefit of
the Lenders with a Revolver Commitment, subject to any agreements between Agent
and individual Lenders), a Letter of Credit fee (in addition to the charges,
commissions, fees, and costs set forth in Section 2.12(e)) which shall accrue at
a rate equal to the L/C Margin times the Daily Balance of the undrawn amount of
all outstanding Letters of Credit.

(c) Default Rate. Upon the occurrence and during the continuation of an Event of
Default (and at the written election of the Supermajority Lenders),

(i) all Obligations (except for undrawn Letters of Credit and except for Bank
Product Obligations) that have been charged to the Loan Account pursuant to the
terms hereof shall bear interest on the Daily Balance thereof at a per annum
rate equal to 2 percentage points above the per annum rate otherwise applicable
hereunder, and

(ii) the Letter of Credit fee provided for in Section 2.6(b) shall be increased
to 2 percentage points above the per annum rate otherwise applicable hereunder.

(d) Payment. Except to the extent provided to the contrary in Section 2.11,
Section 2.12(k) or Section 2.13(a), (i) all interest and all other fees payable
hereunder or under any of the other Loan Documents (other than Letter of Credit
Fees) shall be due and payable, in arrears, on the first day of each month,
(ii) all Letter of Credit Fees payable hereunder, and all fronting fees and all
commissions, other fees, charges and expenses provided for in Section 2.12(k)
shall be due and payable, in arrears, on the first Business Day of each month,
and (iii) all costs and expenses payable hereunder or under any of the other
Loan Documents, and all other Lender Group Expenses shall be due and payable on
(x) with respect to Lender Group Expenses outstanding as of the Closing Date,
the Closing Date, and (y) otherwise, the earlier of (A) the first day of the
month following the date on which the applicable costs, expenses, or Lender
Group Expenses were first incurred, or (B) the date on which demand therefor is
made by Agent (it being acknowledged and agreed that any charging of such costs,
expenses or Lender Group Expenses to the Loan Account pursuant to the provisions
of the following sentence shall be deemed to constitute a demand for payment
thereof for the purposes of this subclause (y)). Borrower hereby authorizes
Agent, from time to time without prior notice to Borrower, to charge to the Loan
Account (A) on the first day of each month, all interest accrued during the
prior month on the Advances hereunder, (B) on the first Business Day of each
month, all Letter of Credit Fees accrued or chargeable hereunder during the
prior month, (C) as and when incurred or accrued, all fees and costs provided

 

-16-



--------------------------------------------------------------------------------

for in Section 2.11(a) or (c), (D) on the first day of each month, the Unused
Line Fee accrued during the prior month pursuant to Section 2.11(b), (E) as and
when due and payable, all other fees payable hereunder or under any of the other
Loan Documents, (F) on the Closing Date and thereafter as and when incurred or
accrued, all other Lender Group Expenses, and (G) as and when due and payable
all other payment obligations payable under any Loan Document or any Bank
Product Agreement (including any amounts due and payable to the Bank Product
Providers in respect of Bank Products). All amounts (including interest, fees,
costs, expenses, Lender Group Expenses, or other amounts payable hereunder or
under any other Loan Document or under any Bank Product Agreement) charged to
the Loan Account shall thereupon constitute Advances hereunder, shall constitute
Obligations hereunder, and shall initially accrue interest at the rate then
applicable to Advances that are Base Rate Loans (unless and until converted into
LIBOR Rate Loans in accordance with the terms of this Agreement).

(e) Computation. All interest and fees (other than with respect to Base Rate
Loans) chargeable under the Loan Documents shall be computed on the basis of a
360 day year for the actual number of days elapsed. Interest with respect to
Base Rate Loans hereunder shall be calculated on the actual number of days
elapsed over a year of 365 or 366 days, as applicable. In the event the Base
Rate is changed from time to time hereafter, the rates of interest hereunder
based upon the Base Rate automatically and immediately shall be increased or
decreased by an amount equal to such change in the Base Rate.

(f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrower is and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrower in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess.

2.7. Cash Management.

(a) Borrower shall and shall cause the Loan Parties to (i) establish and
maintain cash management services of a type and on terms reasonably satisfactory
to Agent at Wells Fargo or one or more of the other banks set forth on Schedule
2.7(a) (each a “Cash Management Bank”), and shall take reasonable steps to
ensure that all of its and the Loan Parties’ Account Debtors forward payment of
the amounts owed by them directly to a Collection Account at such Cash
Management Bank that is not an Excluded Account (a “Cash Management Account”)
(by wire transfer to the applicable Cash Management Bank or to a lockbox
maintained by the applicable Cash Management Bank for deposit into such
Collection Account), and (ii) deposit or cause to be deposited promptly, and in
any event no later than the first Business Day after the date of receipt
thereof, all of their Collections (including those sent directly by their
Account Debtors to Borrower or a Loan Party) and proceeds of Collateral into a
Cash Management Account.

 

-17-



--------------------------------------------------------------------------------

(b) Borrower shall and shall cause each of the Loan Parties to establish and
maintain Cash Management Agreements with Agent and the applicable Cash
Management Bank, in form and substance reasonably acceptable to Agent. Each such
Cash Management Agreement shall provide, among other things, that (i) the Cash
Management Bank will comply with any instructions originated by Agent directing
the disposition of the funds in each applicable Cash Management Account without
further consent by Borrower (or any Loan Party, as applicable), (ii) the Cash
Management Bank waives, subordinates or agrees not to exercise any rights of
setoff or recoupment or any other claim against each applicable Cash Management
Account other than for payment of its service fees and other charges directly
related to the administration of such Cash Management Account and for returned
checks or other items of payment, and (iii) the Cash Management Bank will
forward by daily sweep all amounts in each applicable Cash Management Account to
the Agent’s Account.

(c) So long as no Event of Default has occurred and is continuing, Borrower may
amend Schedule 2.7(a) to add or replace a Cash Management Bank or Cash
Management Account and shall upon such addition or replacement provide to Agent
an amended Schedule 2.7(a); provided, however that (i) such prospective Cash
Management Bank shall be reasonably satisfactory to Agent, and (ii) as promptly
as practicable and in any event within 45 days (or such longer period as may be
acceptable to Agent) after the opening of such Cash Management Account, Borrower
(or such Loan Party, as applicable) and such prospective Cash Management Bank
shall have executed and delivered to Agent a Cash Management Agreement. Borrower
(or any Loan Party, as applicable) shall close any of its Cash Management
Accounts (and establish replacement Cash Management Accounts in accordance with
the foregoing sentence) promptly as practicable and in any event within 45 days
(or such longer period as may be acceptable to Agent) after notice from Agent
that such Cash Management Bank is in material breach of its obligations under
its Cash Management Agreement with Agent.

(d) Other than with respect to Excluded Accounts, Borrower shall not, and shall
not permit the Loan Parties to, make, acquire or permit to exist Permitted
Investments consisting of cash, Cash Equivalents, or amounts credited to Deposit
Accounts or Securities Accounts unless Borrower or such Loan Party, as
applicable, and the applicable bank or securities intermediary have entered into
Cash Management Agreements governing such Permitted Investments in order to
perfect (or further establish) Agent’s Liens in such Permitted Investments.

2.8. Crediting Payments.

The receipt of any payment item by Agent shall not be required to be considered
a payment on account unless such payment item is a wire transfer of immediately
available funds made to the Agent’s Account or unless and until such payment
item is honored when presented for payment. Should any payment item not be
honored when presented for payment, then Borrower shall be deemed not to have
made such payment. Anything to the contrary contained herein notwithstanding,
any payment item shall be deemed received by Agent only if it is received into
the Agent’s Account on a Business Day on or before 4:30 p.m. If any payment item
is received into the Agent’s Account on a non-Business Day or after 4:30 p.m. on
a Business Day (unless Agent, in its sole discretion, elects to credit it on the
date received), it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day.

 

-18-



--------------------------------------------------------------------------------

2.9. Designated Account.

Agent is authorized to make the Advances, and Issuing Lender is authorized to
issue the Letters of Credit, under this Agreement based upon telephonic or other
instructions received from anyone purporting to be an Authorized Person or,
without instructions, if pursuant to Section 2.6(d). Borrower agrees to
establish and maintain the Designated Account with the Designated Account Bank
for the purpose of receiving the proceeds of the Advances requested by Borrower
and made by Agent or the Lenders hereunder. Unless otherwise agreed by Agent and
Borrower, any Advance, Protective Advance, or Swing Loan requested by Borrower
and made by Agent or the Lenders hereunder shall be made to the Designated
Account.

2.10. Maintenance of Loan Account; Statements of Obligations.

Agent shall maintain an account on its books in the name of Borrower (the “Loan
Account”) on which Borrower will be charged with all Advances (including
Protective Advances and Swing Loans) made by Agent, Swing Lender, or the Lenders
to Borrower or for Borrower’s account, the Letters of Credit issued or arranged
by Issuing Lender for Borrower’s account, and with all other payment Obligations
hereunder or under the other Loan Documents (except for Bank Product
Obligations), including, accrued interest, fees and Lender Group Expenses. In
accordance with Section 2.7, the Loan Account will be credited with all payments
received by Agent from Borrower or for Borrower’s account, including all amounts
received in the Agent’s Account from any Cash Management Banks. Agent shall make
available to Borrower monthly statements regarding the Loan Account, including
the principal amount of the Advances, interest accrued hereunder, fees accrued
or charged hereunder or under the other Loan Documents, and a summary
itemization of all charges and expenses constituting Lender Group Expenses
accrued hereunder or under the other Loan Documents, and each such statement,
absent manifest error, shall be conclusively presumed to be correct and accurate
and constitute an account stated between Borrower and the Lender Group unless,
within 30 days after Agent first makes such a statement available to Borrower,
Borrower shall deliver to Agent written objection thereto describing the error
or errors contained in such statement.

2.11. Fees.

(a) Agent Fees. Borrower shall pay to Agent, for the account of Agent, as and
when due and payable under the terms of the Fee Letter, the fees set forth in
the Fee Letter.

(b) Unused Line Fee. Borrower shall pay to Agent, for the ratable account of the
Revolving Lenders, an unused line fee (the “Unused Line Fee”) in an amount equal
to 0.25% per annum times the result of (i) the aggregate amount of the Revolver
Commitments, less (ii) the Average Revolver Usage during the immediately
preceding month (or portion thereof), which Unused Line Fee shall be due and
payable, in arrears, on the first day of each month from and after the Closing
Date up to the first day of the month prior to the date on which the Obligations
are paid in full and on the date on which the Obligations are paid in full.

(c) Field Examination and Other Fees. Subject to any limitations set forth in
Section 5.5, Borrower shall pay to Agent, field examination fees and charges, as
and when incurred or chargeable, as follows: (i) a fee of $1,000 per day, per
field examiner, plus reasonable and documented out-of-pocket expenses (including
travel, meals, and lodging) for each field examination of Borrower performed by
or on behalf of Agent, and (ii) the reasonable and documented fees, charges or
expenses paid or incurred by Agent if it elects to employ the services of one or
more third Persons to perform field examinations of Borrower, appraise the
Collateral, or any portion thereof, or to assess Borrower’s business valuation.

 

-19-



--------------------------------------------------------------------------------

2.12. Letters of Credit.

(a) Subject to the terms and conditions of this Agreement, upon the request of
Borrower made in accordance herewith, and prior to the Latest Maturity Date,
Issuing Lender agrees issue L/Cs for the account of Borrower or to purchase
participations or execute indemnities or reimbursement obligations (each such
undertaking, an “L/C Undertaking”) with respect to letters of credit issued by
an Underlying Issuer (as of the Restatement Effective Date, the prospective
Underlying Issuer is to be Wells Fargo) for the account of Borrower. By
submitting a request to Issuing Lender for the issuance of a Letter of Credit,
Borrower shall be deemed to have requested that (x) Issuing Lender issue the
requested Letter of Credit or (y) in the case in which WFCF is the Issuing
Lender, that an Underlying Issuer issue the requested Letter of Credit (and, in
such case, to have requested WFCF to issue a L/C Undertaking with respect to
such requested Letter of Credit). Each request for the issuance of a Letter of
Credit, or the amendment, renewal, or extension of any outstanding Letter of
Credit, shall be (i) irrevocable, unless otherwise consented to in writing by
Issuing Lender, and shall be made in writing by an Authorized Person,
(ii) delivered to Agent and Issuing Lender via telefacsimile or other electronic
method of transmission reasonably acceptable to Agent and Issuing Lender and
reasonably in advance of the requested date of issuance, amendment, renewal, or
extension, and (iii) subject to Issuing Lender’s authentication procedures with
results satisfactory to Issuing Lender. Each such request shall be in form and
substance reasonably satisfactory to Issuing Lender and (i) shall specify
(A) the amount of such Letter of Credit, (B) the date of issuance, amendment,
renewal, or extension of such Letter of Credit, (C) the proposed expiration date
of such Letter of Credit, (D) the name and address of the beneficiary of the
Letter of Credit, and (E) such other information (including, the conditions to
drawing, and, in the case of an amendment, renewal, or extension, identification
of the Letter of Credit to be so amended, renewed, or extended) as shall be
necessary to prepare, amend, renew, or extend such Letter of Credit, and
(ii) shall be accompanied by such Issuer Documents as Agent or Issuing Lender or
Underlying Issuer may request or require, to the extent that such requests or
requirements are consistent with the Issuer Documents that Issuing Lender or
Underlying Issuer generally requests for Letters of Credit in similar
circumstances. Issuing Lender’s records of the content of any such request will
be conclusive absent manifest error. Anything contained herein to the contrary
notwithstanding, Issuing Lender may, but shall not be obligated to, issue a
Letter of Credit that supports the obligations of Borrower or one of their
Subsidiaries in respect of (x) a lease of real property to the extent that the
face amount of such Letter of Credit exceeds the highest rent (including all
rent-like charges) payable under such lease for a period of one year, or (y) an
employment contract to the extent that the face amount of such Letter of Credit
exceeds the highest compensation payable under such contract for a period of one
year.

(b) Issuing Lender shall have no obligation to issue a Letter of Credit if any
of the following would result after giving effect to the requested issuance:

(i) the Letter of Credit Usage would exceed the Letter of Credit Sublimit, or

 

-20-



--------------------------------------------------------------------------------

(ii) the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the outstanding amount of Advances (including Swing Loans), or

(iii) the Letter of Credit Usage would exceed the Borrowing Base at such time
less the outstanding principal balance of the Advances (including Swing Loans)
at such time.

(c) In the event there is a Defaulting Lender as of the date of any request for
the issuance of a Letter of Credit, the Issuing Lender shall not be required to
issue or arrange for such Letter of Credit or any applicable L/C Undertaking to
the extent (i) the Defaulting Lender’s Letter of Credit Exposure with respect to
such Letter of Credit or any applicable L/C Undertaking may not be reallocated
pursuant to Section 2.3(c)(iv), or (ii) the Issuing Lender has not otherwise
entered into arrangements reasonably satisfactory to it and Borrower to
eliminate the Issuing Lender’s risk with respect to the participation in such
Letter of Credit or any applicable L/C Undertaking of the Defaulting Lender,
which arrangements may include Borrower cash collateralizing such Defaulting
Lender’s Letter of Credit Exposure in accordance with Section 2.3(c)(iv).
Additionally, Issuing Lender shall have no obligation to issue a Letter of
Credit or a L/C Undertaking in respect of a Letter of Credit if (A) any order,
judgment, or decree of any Governmental Authority or arbitrator shall, by its
terms, purport to enjoin or restrain Issuing Lender from issuing such Letter of
Credit or a L/C Undertaking or Underlying Issuer from issuing such Letter of
Credit, or any law applicable to Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over Issuing Lender shall prohibit or request that the Issuing
Lender or Underlying Issuer refrain from the issuance of letters of credit
generally or such Letter of Credit or L/C Undertaking in particular, (B) the
issuance of such Letter of Credit would violate one or more policies of Issuing
Lender applicable to letters of credit generally, or (C) if amounts demanded to
be paid under any Letter of Credit will or may not be in Dollars.

(d) Any Issuing Lender (other than Wells Fargo or any of its Affiliates) shall
notify Agent in writing no later than the Business Day prior to the Business Day
on which such Issuing Lender issues any Letter of Credit. In addition, each
Issuing Lender (other than Wells Fargo or any of its Affiliates) shall, on the
first Business Day of each week, submit to Agent a report detailing the daily
undrawn amount of each Letter of Credit or L/C Undertakings issued by such
Issuing Lender during the prior calendar week. Each Letter of Credit shall be in
form and substance reasonably acceptable to Issuing Lender and, if applicable,
Underlying Issuer, including the requirement that the amounts payable thereunder
must be payable in Dollars. If Issuing Lender makes a payment under a Letter of
Credit or L/C Undertakings, Borrower shall pay to Agent an amount equal to the
applicable L/C Disbursement on the Business Day such L/C Disbursement is made
and, in the absence of such payment, the amount of the L/C Disbursement
immediately and automatically shall be deemed to be an Advance hereunder
(notwithstanding any failure to satisfy any condition precedent set forth in
Section 3) and, initially, shall bear interest at the rate then applicable to
Advances that are Base Rate Loans. If a L/C Disbursement is deemed to be an
Advance hereunder, Borrower’s obligation to pay the amount of such L/C
Disbursement to Issuing Lender shall be automatically converted into an
obligation to pay the resulting Advance. Promptly following receipt by Agent of
any payment from Borrower pursuant to this paragraph, Agent shall distribute
such payment to Issuing Lender or, to the extent that Lenders have made payments
pursuant to Section 2.12(e) to reimburse Issuing Lender, then to such Lenders
and Issuing Lender as their interests may appear.

 

-21-



--------------------------------------------------------------------------------

(e) Promptly following receipt of a notice of a L/C Disbursement pursuant to
Section 2.12(d), each Lender agrees to fund its Pro Rata Share of any Advance
deemed made pursuant to Section 2.12(d) on the same terms and conditions as if
Borrower has requested the amount thereof as an Advance and Agent shall promptly
pay to Issuing Lender the amounts so received by it from the Lenders. By the
issuance of a Letter of Credit or L/C Undertaking (or an amendment, renewal, or
extension of a Letter of Credit or L/C Undertaking) and without any further
action on the part of Issuing Lender or the Lenders, Issuing Lender shall be
deemed to have granted to each Lender, and each Lender shall be deemed to have
purchased, a participation in each Letter of Credit or L/C Undertaking issued by
Issuing Lender, in an amount equal to its Pro Rata Share of such Letter of
Credit or L/C Undertaking, and each such Lender agrees to pay to Agent, for the
account of Issuing Lender, such Lender’s Pro Rata Share of any L/C Disbursement
made by Issuing Lender under the applicable Letter of Credit or L/C Undertaking.
In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to Agent, for the account of
Issuing Lender, such Lender’s Pro Rata Share of each L/C Disbursement made by
Issuing Lender and not reimbursed by Borrower on the date due as provided in
Section 2.12(d), or of any reimbursement payment that is required to be refunded
(or that Agent or Issuing Lender elects, based upon the advice of counsel, to
refund) to Borrower for any reason. Each Lender acknowledges and agrees that its
obligation to deliver to Agent, for the account of Issuing Lender, an amount
equal to its respective Pro Rata Share of each L/C Disbursement pursuant to this
Section 2.12(e) shall be absolute and unconditional and such remittance shall be
made notwithstanding the occurrence or continuation of an Event of Default or
Default or the failure to satisfy any condition set forth in Section 3. If any
such Lender fails to make available to Agent the amount of such Lender’s Pro
Rata Share of a L/C Disbursement as provided in this Section, such Lender shall
be deemed to be a Defaulting Lender and Agent (for the account of Issuing
Lender) shall be entitled to recover such amount on demand from such Lender
together with interest thereon at the Defaulting Lender Rate until paid in full.

(f) Borrower agrees to indemnify, defend and hold harmless each member of the
Lender Group (including Issuing Lender and its branches, Affiliates, and
correspondents) and each such Person’s respective directors, officers,
employees, attorneys and agents (each, including Issuing Lender, a “Letter of
Credit Related Person”) (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any Letter of Credit Related Person (other than Taxes, which
shall be governed by Section 16) (the “Letter of Credit Indemnified Costs”), and
which arise out of or in connection with, or as a result of this Agreement, any
Letter of Credit, any Issuer Document, or any Drawing Document referred to in or
related to any Letter of Credit, or any action or proceeding arising out of any
of the foregoing (whether administrative, judicial or in connection with
arbitration); in each case, including that resulting from the Letter of Credit
Related Person’s own negligence; provided, that such indemnity shall not be
available to any Letter of Credit Related Person claiming indemnification to the
extent that such Letter of Credit Indemnified Costs may be finally determined in
a final, non-appealable judgment of a court of competent jurisdiction to have
resulted directly from the gross negligence or willful misconduct of the Letter
of Credit Related Person claiming indemnity. This indemnification provision
shall survive termination of this Agreement and all Letters of Credit.

 

-22-



--------------------------------------------------------------------------------

(g) The liability of Issuing Lender (or any other Letter of Credit Related
Person) under, in connection with or arising out of any Letter of Credit (or
pre-advice) or L/C Undertaking, regardless of the form or legal grounds of the
action or proceeding, shall be limited to direct damages suffered by Borrower
that are caused directly by Issuing Lender’s gross negligence or willful
misconduct in (i) honoring a presentation under a Letter of Credit that on its
face does not at least substantially comply with the terms and conditions of
such Letter of Credit, (ii) failing to honor a presentation under a Letter of
Credit that strictly complies with the terms and conditions of such Letter of
Credit, or (iii) retaining Drawing Documents presented under a Letter of Credit.
Borrower’s aggregate remedies against Issuing Lender and any Letter of Credit
Related Person for wrongfully honoring a presentation under any Letter of Credit
or wrongfully retaining honored Drawing Documents shall in no event exceed the
aggregate amount paid by Borrower to Issuing Lender in respect of the honored
presentation in connection with such Letter of Credit under Section 2.12(d),
plus interest at the rate then applicable to Advances of Base Rate Loans
hereunder. Borrower shall take action to avoid and mitigate the amount of any
damages claimed against Issuing Lender or any other Letter of Credit Related
Person, including by enforcing its rights against the beneficiaries of the
Letters of Credit. Any claim by Borrower under or in connection with any Letter
of Credit shall be reduced by an amount equal to the sum of (x) the amount (if
any) saved by Borrower as a result of the breach or alleged wrongful conduct
complained of, and (y) the amount (if any) of the loss that would have been
avoided had Borrower taken all reasonable steps to mitigate any loss, and in
case of a claim of wrongful dishonor, by specifically and timely authorizing
Issuing Lender and/or or Underlying Issuer to effect a cure.

(h) Borrower is responsible for the final text of the Letter of Credit as issued
by Issuing Lender or Underlying Issuer, irrespective of any assistance Issuing
Lender or Underlying Issuer may provide such as drafting or recommending text or
by Issuing Lender’s or Underlying Issuer’s use or refusal to use text submitted
by Borrower. Borrower understands that the final form of any Letter of Credit
may be subject to such revisions and changes as are deemed necessary or
appropriate by Issuing Lender or Underlying Issuer, and Borrower hereby consents
to such revisions and changes not materially different from the application
executed in connection therewith. Borrower is solely responsible for the
suitability of the Letter of Credit for Borrower’s purposes. If Borrower
requests Issuing Lender or Underlying Issuer to issue a Letter of Credit for an
affiliated or unaffiliated third party (an “Account Party”), (i) such Account
Party shall have no rights against Issuing Lender or Underlying Issuer;
(ii) Borrower shall be responsible for the application and obligations under
this Agreement; and (iii) communications (including notices) related to the
respective Letter of Credit shall be among Issuing Lender or Underlying Issuer
and Borrower. Borrower will examine the copy of the Letter of Credit and any
other documents sent by Issuing Lender in connection therewith and shall
promptly notify Issuing Lender and Underlying Issuer (not later than three
(3) Business Days following Borrower’s receipt of documents from Issuing Lender)
of any non-compliance with Borrower’s instructions and of any discrepancy in any
document under any presentment or other irregularity. Borrower understands and
agrees that neither Issuing Lender or Underlying Issuer is required to extend
the expiration date of any Letter of Credit for any reason. With respect to any
Letter of Credit containing an “automatic amendment” to extend the expiration
date of such Letter of Credit, Issuing Lender and Underlying Issuer, each in its
sole and absolute discretion, may give notice of nonrenewal of such Letter of
Credit and, if Borrower does not at any time want the then current expiration
date of such Letter of Credit to be extended, Borrower will so notify Agent and
Issuing Lender and Underlying Issuer at least 30 calendar days before Issuing
Lender or Underlying Issuer is required to notify the beneficiary of such Letter
of Credit or any advising bank of such non-extension pursuant to the terms of
such Letter of Credit.

 

-23-



--------------------------------------------------------------------------------

(i) Borrower’s reimbursement and payment obligations under this Section 2.12 are
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever, including:

(i) any lack of validity, enforceability or legal effect of any Letter of
Credit, any Issuer Document, any L/C Undertaking, this Agreement, or any Loan
Document, or any term or provision therein or herein;

(ii) payment against presentation of any draft, demand or claim for payment
under any Drawing Document that does not comply in whole or in part with the
terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;

(iii) Issuing Lender or Underlying Issuer or any of its branches or Affiliates
being the beneficiary of any Letter of Credit;

(iv) Issuing Lender or any correspondent or Underlying Issuer honoring a drawing
against a Drawing Document up to the amount available under any Letter of Credit
even if such Drawing Document claims an amount in excess of the amount available
under the Letter of Credit;

(v) the existence of any claim, set-off, defense or other right that any Loan
Party or any of its Subsidiaries may have at any time against any beneficiary or
transferee beneficiary, any assignee of proceeds, Issuing Lender, Underlying
Issuer or any other Person;

(vi) Issuing Lender or any correspondent honoring a drawing upon receipt of an
electronic presentation under a Letter of Credit requiring the same, regardless
of whether the original Drawing Documents arrive at Issuing Lender’s counters or
are different from the electronic presentation;

(vii) any other event, circumstance or conduct whatsoever, whether or not
similar to any of the foregoing that might, but for this Section 2.12(i),
constitute a legal or equitable defense to or discharge of, or provide a right
of set-off against, Borrower’s or any of its Subsidiaries’ reimbursement and
other payment obligations and liabilities, arising under, or in connection with,
any Letter of Credit, whether against Issuing Lender, Underlying Issuer, the
beneficiary or any other Person; or

(viii) the fact that any Default or Event of Default shall have occurred and be
continuing;

provided, that subject to Section 2.12(g) above, the foregoing shall not release
Issuing Lender or Underlying Issuer from such liability to Borrower as may be
finally determined in a final, non-appealable judgment of a court of competent
jurisdiction against Issuing Lender or Underlying Issuer following reimbursement
or payment of the obligations and liabilities, including reimbursement and other
payment obligations, of Borrower to Issuing Lender arising under, or in
connection with, this Section 2.12 or any Letter of Credit or L/C Undertaking.

 

-24-



--------------------------------------------------------------------------------

(j) Without limiting any other provision of this Agreement, Issuing Lender,
Underlying Issuer and each other Letter of Credit Related Person (if applicable)
shall not be responsible to Borrower for, and Issuing Lender’s and Underlying
Issuer’s rights and remedies against Borrower and the obligation of Borrower to
reimburse Issuing Lender and Underlying Issuer for each drawing under each
Letter of Credit and L/C Undertaking shall not be impaired by:

(i) honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;

(ii) honor of a presentation of any Drawing Document that appears on its face to
have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;

(iii) acceptance as a draft of any written or electronic demand or request for
payment under a Letter of Credit, even if nonnegotiable or not in the form of a
draft or notwithstanding any requirement that such draft, demand or request bear
any or adequate reference to the Letter of Credit;

(iv) the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than Issuing Lender’s or Underlying Issuer’s determination that
such Drawing Document appears on its face substantially to comply with the terms
and conditions of the Letter of Credit);

(v) acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that Issuing Lender and/or Underlying Issuer in good
faith believes to have been given by a Person authorized to give such
instruction or request;

(vi) any errors, omissions, interruptions or delays in transmission or delivery
of any message, advice or document (regardless of how sent or transmitted) or
for errors in interpretation of technical terms or in translation or any delay
in giving or failing to give notice to Borrower;

(vii) any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between any beneficiary and Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates;

(viii) assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;

(ix) payment to any presenting bank (designated or permitted by the terms of the
applicable Letter of Credit) claiming that it rightfully honored or is entitled
to reimbursement or indemnity under Standard Letter of Credit Practice
applicable to it;

 

-25-



--------------------------------------------------------------------------------

(x) acting or failing to act as required or permitted under Standard Letter of
Credit Practice applicable to where Issuing Lender or Underlying Issuer has
issued, confirmed, advised or negotiated such Letter of Credit, as the case may
be;

(xi) honor of a presentation after the expiration date of any Letter of Credit
notwithstanding that a presentation was made prior to such expiration date and
dishonored by Issuing Lender or Underlying Issuer, as applicable, if
subsequently Issuing Lender or Underlying Issuer, as applicable, or any court or
other finder of fact determines such presentation should have been honored;

(xii) dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or

(xiii) (xiii) honor of a presentation that is subsequently determined by Issuing
Lender or Underlying Issuer, as applicable, to have been made in violation of
international, federal, state or local restrictions on the transaction of
business with certain prohibited Persons.

(k) Borrower shall promptly pay upon receipt by Borrower of written demand to
Agent for the account of Issuing Lender as non-refundable fees, commissions, and
charges (it being acknowledged and agreed that any charging of such fees,
commissions, and charges to the Loan Account pursuant to the provisions of
Section 2.6(d) shall be deemed to constitute a demand for payment thereof for
the purposes of this Section 2.12(k)): (i) a fronting fee which shall be imposed
by Issuing Lender equal to 0.25% per annum times the average amount of the
Letter of Credit Usage during the immediately preceding quarter (or if an Event
of Default has occurred, month) (or portion thereof), plus (ii) any and all
other customary commissions, fees and charges then in effect imposed by, and any
and all reasonable and documented out-of-pocket expenses incurred by, Issuing
Lender or Underlying Issuer relating to Letters of Credit, at the time of
issuance of any Letter of Credit and upon the occurrence of any other activity
with respect to any Letter of Credit (including transfers, assignments of
proceeds, amendments, drawings, renewals or cancellations).

(l) If by reason of (x) any Change in Law, or (y) compliance by Issuing Lender,
Underlying Issuer or any other member of the Lender Group with any direction,
request, or requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Board of Governors as from time to time in effect (and any successor thereto):

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit or L/C Undertaking issued or caused
to be issued hereunder or hereby, or any Loans or obligations to make Loans
hereunder or hereby, or

(ii) there shall be imposed on Issuing Lender, Underlying Issuer or any other
member of the Lender Group any other condition regarding any Letter of Credit,
L/C Undertaking, Loans, or obligations to make Loans hereunder,

 

-26-



--------------------------------------------------------------------------------

and the result of the foregoing is to increase, directly or indirectly, the cost
to Issuing Lender, Underlying Issuer or any other member of the Lender Group of
issuing, making, participating in, or maintaining any Letter of Credit or L/C
Undertaking or to reduce the amount receivable in respect thereof, then, and in
any such case, Agent may, at any time within a reasonable period after the
additional cost is incurred or the amount received is reduced, notify Borrower,
and Borrower shall pay within 30 days after written demand therefor, such
amounts as Agent may specify to be necessary to compensate Issuing Lender or any
other member of the Lender Group for such additional cost or reduced receipt,
together with interest on such amount from the date of such demand until payment
in full thereof at the rate then applicable to Base Rate Loans hereunder;
provided, that (A) Borrower shall not be required to provide any compensation
pursuant to this Section 2.12(l) for any such amounts incurred more than 180
days prior to the date on which the demand for payment of such amounts is first
made to Borrower, and (B) if an event or circumstance giving rise to such
amounts is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. The determination
by Agent of any amount due pursuant to this Section 2.12(l), as set forth in a
certificate setting forth the calculation thereof in reasonable detail, shall,
in the absence of manifest or demonstrable error, be final and conclusive and
binding on all of the parties hereto.

(m) Each standby Letter of Credit shall expire not later than the date that is
12 months after the date of the issuance of such Letter of Credit; provided,
that any standby Letter of Credit may provide for the automatic extension
thereof for any number of additional periods each of up to one year in duration;
provided further, that with respect to any Letter of Credit which extends beyond
the Latest Maturity Date, Letter of Credit Collateralization shall be provided
therefor on or before the date that is five Business Days prior to the Latest
Maturity Date. Each commercial Letter of Credit shall expire on the earlier of
(i) 120 days after the date of the issuance of such commercial Letter of Credit
and (ii) five Business Days prior to the Latest Maturity Date.

(n) If (i) any Event of Default shall occur and be continuing, or
(ii) Availability shall at any time be less than zero, then on the Business Day
following the date when the Borrower receives written notice from Agent or the
Required Lenders (or, if the maturity of the Obligations has been accelerated,
Lenders with Letter of Credit Exposure representing greater than 50% of the
total Letter Credit Exposure) demanding Letter of Credit Collateralization
pursuant to this Section 2.12(n) upon such demand, Borrower shall provide Letter
of Credit Collateralization with respect to the then existing Letter of Credit
Usage. If Borrower fails to provide Letter of Credit Collateralization as
required by this Section 2.12(n), the Lenders may (and, upon direction of Agent,
shall) advance, as Advances the amount of the cash collateral required pursuant
to the Letter of Credit Collateralization provision so that the then existing
Letter of Credit Usage is cash collateralized in accordance with the Letter of
Credit Collateralization provision (whether or not the Revolver Commitments have
terminated, an Overadvance exists or the conditions in Section 3 are satisfied).

(o) Unless otherwise expressly agreed by Issuing Lender and Borrower when a
Letter of Credit is issued, (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit.

(p) Issuing Lender shall be deemed to have acted with due diligence and
reasonable care if Issuing Lender’s conduct is in accordance with Standard
Letter of Credit Practice or in accordance with this Agreement.

 

-27-



--------------------------------------------------------------------------------

(q) In the event of a direct conflict between the provisions of this
Section 2.12 and any provision contained in any Issuer Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.12 shall control and
govern.

(r) The provisions of this Section 2.12 shall survive the termination of this
Agreement and the repayment in full of the Obligations with respect to any
Letters of Credit or L/C Undertakings that remain outstanding.

(s) At Borrower’s costs and expense, Borrower shall execute and deliver to
Issuing Lender such additional certificates, instruments and/or documents and
take such additional action as may be reasonably requested by Issuing Lender to
enable Issuing Lender to issue any Letter of Credit pursuant to this Agreement
and related Issuer Document, to protect, exercise and/or enforce Issuing
Lenders’ rights and interests under this Agreement or to give effect to the
terms and provisions of this Agreement or any Issuer Document. Borrower
irrevocably appoints Issuing Lender as its attorney-in-fact and authorizes
Issuing Lender, without notice to Borrower, to execute and deliver ancillary
documents and letters customary in the letter of credit business that may
include but are not limited to advisements, indemnities, checks, bills of
exchange and issuance documents. The power of attorney granted by the Borrower
is limited solely to such actions related to the issuance, confirmation or
amendment of any Letter of Credit and to ancillary documents or letters
customary in the letter of credit business. This appointment is coupled with an
interest.

2.13. LIBOR Option.

(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Base Rate, Borrower shall have the option, subject to
Section 2.13(b) below (the “LIBOR Option”) to have interest on all or a portion
of the Advances be charged (whether at the time when made (unless otherwise
provided herein), upon conversion from a Base Rate Loan to a LIBOR Rate Loan, or
upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a rate of
interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall be
payable on the earliest of (i) the last day of the Interest Period applicable
thereto (provided, however, that, subject to the following clauses (ii) and
(iii), in the case of any Interest Period greater than three (3) months in
duration, interest shall be payable at 3 month intervals after the commencement
of the applicable Interest Period and on the last day of such Interest Period),
(ii) the date on which all or any portion of the Obligations are accelerated
pursuant to the terms hereof, or (iii) the date on which this Agreement is
terminated pursuant to the terms hereof. On the last day of each applicable
Interest Period, unless Borrower has properly exercised the LIBOR Option with
respect thereto, the interest rate applicable to such LIBOR Rate Loan
automatically shall convert to the rate of interest then applicable to Base Rate
Loans of the same type hereunder. At any time that an Event of Default has
occurred and is continuing, Borrower no longer shall have the option to request
that Advances bear interest at a rate based upon the LIBOR Rate and Borrower
shall not have the right to renew or extend any then outstanding LIBOR Rate
Loans at the end of the Interest Period applicable thereto unless, in each case,
the Required Lenders shall have provided their written consent thereto.

 

-28-



--------------------------------------------------------------------------------

(b) LIBOR Election.

(i) Borrower may, at any time and from time to time, so long as no Event of
Default has occurred and is continuing, elect to exercise the LIBOR Option by
notifying Agent prior to 2:00 p.m. at least 3 Business Days prior to the
commencement of the proposed Interest Period (the “LIBOR Deadline”). Notice of
Borrower’s election of the LIBOR Option for a permitted portion of the Advances
and an Interest Period pursuant to this Section shall be made by delivery to
Agent of a LIBOR Notice received by Agent before the LIBOR Deadline. Promptly
upon its receipt of each such LIBOR Notice, Agent shall provide a copy thereof
to each of the affected Lenders.

(ii) Each LIBOR Notice shall be irrevocable and binding on Borrower. In
connection with each LIBOR Rate Loan, Borrower shall indemnify, defend, and hold
Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment or required
assignment of any principal of any LIBOR Rate Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (B) the conversion of any LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto, or (C) the failure to borrow,
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
LIBOR Notice delivered pursuant hereto (such losses, costs, or expenses,
“Funding Losses”). A certificate of Agent or a Lender delivered to Borrower
setting forth in reasonable detail any amount or amounts that Agent or such
Lender is entitled to receive pursuant to this Section 2.13 shall be conclusive
absent manifest error. Borrower shall pay such amount to Agent or the Lender, as
applicable, within 30 days of the date of its receipt of such certificate.

(iii) Borrower shall have not more than 5 LIBOR Rate Loans in effect at any
given time. Borrower only may exercise the LIBOR Option for LIBOR Rate Loans of
at least $500,000 and integral multiples of $500,000.

(c) Conversion. Borrower may convert LIBOR Rate Loans to Base Rate Loans or
prepay LIBOR Rate Loans at any time; provided, however, that in the event that
LIBOR Rate Loans are converted or prepaid on any date that is not the last day
of the Interest Period applicable thereto, including as a result of any
automatic prepayment through the required application by Agent of any payments
or proceeds of Collateral in accordance with Section 2.4(b) or for any other
reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, Borrower shall indemnify, defend, and hold Agent and the Lenders and
their Participants harmless against any and all Funding Losses in accordance
with Section 2.13 (b)(ii) above.

(d) Special Provisions Applicable to LIBOR Rate.

(i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs
(other than Taxes which shall be governed by Section 16), in each case, due to
changes in applicable law occurring subsequent to the commencement of the then
applicable Interest Period, including any Changes in Law and changes in the
reserve requirements imposed by the Board of Governors, which additional or
increased costs would increase the cost of funding or maintaining loans bearing
interest at the

 

-29-



--------------------------------------------------------------------------------

LIBOR Rate. In any such event, the affected Lender shall give Borrower and Agent
notice of such a determination and adjustment and Agent promptly shall transmit
the notice to each other Lender and, upon its receipt of the notice from the
affected Lender, Borrower may, by notice to such affected Lender (A) require
such Lender to furnish to Borrower a statement setting forth in reasonable
detail the basis for adjusting such LIBOR Rate and the method for determining
the amount of such adjustment, or (B) repay the LIBOR Rate Loans of such Lender
with respect to which such adjustment is made (together with any amounts due
under Section 2.13(b)(ii)).

(ii) In the event that any change in market conditions or any Change in Law
shall at any time after the date hereof, in the reasonable opinion of any
Lender, make it unlawful or impractical for such Lender to fund or maintain
LIBOR Rate Loans or to continue such funding or maintaining, or to determine or
charge interest rates at the LIBOR Rate, such Lender shall give notice of such
changed circumstances to Agent and Borrower and Agent promptly shall transmit
the notice to each other Lender and (y) in the case of any LIBOR Rate Loans of
such Lender that are outstanding, the date specified in such Lender’s notice
shall be deemed to be the last day of the Interest Period of such LIBOR Rate
Loans, and interest upon the LIBOR Rate Loans of such Lender thereafter shall
accrue interest at the rate then applicable to Base Rate Loans, and (z) Borrower
shall not be entitled to elect the LIBOR Option until such Lender determines
that it would no longer be unlawful or impractical to do so.

(iii) Effect of Benchmark Transition Event.

(A) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, Agent and Borrower may amend this
Agreement to replace the LIBOR Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after Agent has posted such proposed
amendment to all Lenders and Borrower so long as Agent has not received, by such
time, written notice of objection to such amendment from Lenders comprising the
Required Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to Agent written notice that such Required Lenders accept such
amendment. No replacement of the LIBOR Rate with a Benchmark Replacement
pursuant to this Section 2.13(d)(iii) will occur prior to the applicable
Benchmark Transition Start Date.

(B) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.

(C) Notices; Standards for Decisions and Determinations. Agent will promptly
notify Borrower and the Lenders of (1) any occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, and its related Benchmark
Replacement Date and Benchmark Transition Start Date, (2) the implementation of
any Benchmark Replacement, (3) the effectiveness of any Benchmark Replacement
Conforming Changes, and (4) the commencement or conclusion of any Benchmark
Unavailability Period. Any

 

-30-



--------------------------------------------------------------------------------

determination, decision or election that may be made by Agent or Lenders
pursuant to this Section 2.13(d)(iii) including any determination with respect
to a tenor, rate or adjustment or of the occurrence or non-occurrence of an
event, circumstance or date and any decision to take or refrain from taking any
action, will be conclusive and binding absent manifest error and may be made in
its or their reasonable discretion and without consent from any other party
hereto, except, in each case, as expressly required pursuant to this
Section 2.13(d)(iii).

(D) Benchmark Unavailability Period. Upon Borrower’s receipt of notice of the
commencement of a Benchmark Unavailability Period, Borrower may revoke any
request for a LIBOR Borrowing of, conversion to or continuation of LIBOR Rate
Loans to be made, converted or continued during any Benchmark Unavailability
Period and, failing that, Borrower will be deemed to have converted any such
request into a request for a Borrowing of or conversion to Base Rate Loans.
During any Benchmark Unavailability Period, the component of Base Rate based
upon the LIBOR Rate will not be used in any determination of the Base Rate.

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate.

2.14. Capital Requirements.

If, after the date of this Agreement, any Lender determines that (i) the
adoption of or change in any law, rule, regulation or guideline regarding
capital requirements for banks or bank holding companies, or any change in the
interpretation or application thereof by any Governmental Authority charged with
the administration thereof, or (ii) compliance by such Lender or its parent bank
holding company with any guideline, request, or directive of any such entity
regarding capital adequacy (whether or not having the force of law), has the
effect of reducing the return on such Lender’s or such holding company’s capital
as a consequence of such Lender’s Commitments hereunder to a level below that
which such Lender or such holding company could have achieved but for such
adoption, change, or compliance (taking into consideration such Lender’s or such
holding company’s then existing policies with respect to capital adequacy and
assuming the full utilization of such entity’s capital) by any amount deemed by
such Lender to be material, then such Lender may notify Borrower and Agent
thereof. Following receipt of such notice, Borrower agrees to pay such Lender on
demand the amount of such reduction of return of capital as and when such
reduction is determined, payable within 90 days after presentation by such
Lender of a statement in the amount and setting forth in reasonable detail such
Lender’s calculation thereof and the assumptions upon which such calculation was
based (which statement shall be deemed true and correct absent manifest error).
In determining such amount, such Lender may use any reasonable averaging and
attribution methods.

2.15. Maximum Revolver Amount Increases.

At any time and from time to time during the period commencing on the Closing
Date and ending on the Latest Maturity Date, Borrower may elect to increase the
Maximum Revolver Amount (a “Maximum Revolver Amount Increase”); provided that
(a) lenders acceptable to the Agent and Borrower shall have committed in writing
to provide the Maximum Revolver Amount Increase being requested;
(b) [Intentionally Omitted]; (c) no Default or Event of Default

 

-31-



--------------------------------------------------------------------------------

shall have occurred and be continuing; provided, however, solely in the event
the initial proceeds of such Maximum Revolver Amount Increase are intended to
and shall be used to finance a Limited Condition Acquisition occurring
concurrently with such Maximum Revolver Increase, such condition shall be that
(x) no Default or Event of Default shall exist at the time at which the
agreement relating to such acquisition is executed and delivered by the parties
thereto and (y) no Event of Default under Section 7.1, 7.4 or 7.5 (the “LCA
Default Conditions”); and (d) Borrower shall elect Maximum Revolver Amount
Increases in increments of no less than $5,000,000; provided that the aggregate
of all Maximum Revolver Amount Increases shall not exceed $50,000,000. Subject
to the preceding sentence, any Maximum Revolver Amount Increase may be provided
by any existing Lender or by any other bank or other financial institution (any
such other bank or other financial institution being called an “Additional
Lender”). Commitments in respect of Maximum Revolver Amount Increases shall
become Commitments (or in the case of a Maximum Revolver Amount Increase to be
provided by an existing Lender, an increase in such Lender’s Revolver
Commitment) under this Agreement pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, each Lender agreeing to provide such Commitment, if
any, each Additional Lender, if any, and the Agent. The Incremental Amendment
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Agent to effect the provisions of this Section.
The effectiveness of any Incremental Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 3.2 (it being understood that all references to “extending credit” or
similar language in such Section 3.2 shall be deemed to refer to the effective
date of such Incremental Amendment); provided that, notwithstanding anything to
the contrary, solely in the event the initial proceeds of such Maximum Revolver
Amount Increase are intended to and shall be used to finance a Limited Condition
Acquisition occurring concurrently with such Maximum Revolver Increase (i) the
condition in Section 3.2(b) shall be replaced with the LCA Default Conditions
and (ii) the conditions in Section 3.2(a) and Section 3.2(c) shall be limited to
the Specified Representations and such representations and warranties in the
purchase or acquisition agreement relating to such Acquisition which are
material to the interests of the Lenders (but only to the extent that Borrower
(or any of its Subsidiaries) has the right not to consummate the Limited
Condition Acquisition or the right to terminate (or cause the termination of)
its obligations under the relevant acquisition agreement as a result of a breach
of such representations). The Borrower will use the proceeds of the Maximum
Revolver Amount Increases for any purpose not prohibited by this Agreement. In
connection with any Maximum Revolver Amount Increase, if any Loan Party or any
of its Subsidiaries owns or will acquire any Margin Stock, Borrower shall
deliver to Agent an updated Form U-1 (with sufficient additional originals
thereof for each Lender), duly executed and delivered by the Borrower, together
with such other documentation as Agent shall reasonably request, in order to
enable Agent and the Lenders to comply with any of the requirements under
Regulations T, U or X of the Federal Reserve Board. Upon each Maximum Revolver
Amount Increase pursuant to this Section, each Lender immediately prior to such
increase will automatically and without further act be deemed to have assigned
to each Lender providing a portion of the Maximum Revolver Amount Increase (each
a “Revolver Commitment Increase Lender”) in respect of such increase, and each
such Revolver Commitment Increase Lender will automatically and without further
act be deemed to have assumed, a portion of such Lender’s participations
hereunder in outstanding Letters of Credit and Swing Loans such that, after
giving effect to each such deemed assignment and assumption of participations,
the percentage of the aggregate outstanding (i) participations

 

-32-



--------------------------------------------------------------------------------

hereunder in Letters of Credit and (ii) participations hereunder in Swing Loans
held by each Lender (including each such Revolver Commitment Increase Lender)
will equal the percentage of the aggregate Commitments of all Lenders
represented by such Lender’s Commitment and if, on the date of such increase,
there are any Advances outstanding, such Advances shall on or prior to the
effectiveness of such Maximum Revolver Amount Increase be prepaid from the
proceeds of additional Advances made hereunder (reflecting such increase in
Commitments), which prepayment shall be accompanied by accrued interest on the
Advances being prepaid and any costs incurred by any Lender in accordance with
Section 2.13. This Section 2.15 shall supersede any provisions in
Section 15.12(b) or 14.1 to the contrary.

Agent will use reasonable efforts to work with the Borrower in attempting to
syndicate any proposed Maximum Revolver Amount Increase; provided, however, that
the Agent shall not be under any obligation to provide any portion of any
Maximum Revolver Amount Increase; nor shall the Agent have any commitment to
identify any lenders which are willing to provide all or any portion of any
Incremental Facility. If a Maximum Revolver Amount Increase occurs, the Agent
and Lenders will, in good faith, consider the Borrower’s request to increase the
Inventory Sublimit.

2.16. Extensions of Revolver Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by Borrower
to all Lenders with Revolver Commitments with a like maturity date, in each case
on a pro rata basis (based on the aggregate outstanding principal amount of such
Revolver Commitments with a like maturity date) and on the same terms to each
such Lender, Borrower is hereby permitted to consummate from time to time
transactions with individual Lenders that accept the terms contained in such
Extension Offers to extend the maturity date of each such Lender’s Revolver
Commitments and otherwise modify the terms of Revolver Commitments pursuant to
the terms of the relevant Extension Offer (including by increasing the interest
rate margin, interest rate floor, all-in yield pricing or fees payable in
respect of Revolver Commitments (and related outstandings)) (each, an
“Extension,” and each portion of Revolver Commitments in each case as so
extended, as well as the original Revolver Commitments (in each case not so
extended), being a “tranche”; any Extended Revolver Commitments shall constitute
a separate tranche of Revolver Commitments from the tranche of Revolver
Commitments from which they were converted), in each case, so long as each of
the following terms is satisfied: (i) no Event of Default shall have occurred
and be continuing at the time the offering document in respect of an Extension
Offer is delivered to the Lenders, (ii) except as to interest rate margin,
interest rate floor, all-in yield pricing, fees, AHYDO Payments, optional
redemption or prepayment terms, final maturity, and after the final maturity
date of the other existing Revolver Commitments, any other covenants and
provisions (which shall be determined by Borrower and the Extending Revolver
Lenders and set forth in the relevant Extension Offer), the Revolver Commitment
of any Lender (an “Extending Revolver Lender”) extended pursuant to an Extension
(an “Extended Revolver Commitment”), and the related outstandings, shall be a
Revolver Commitment (or related outstandings, as the case may be) with such
other terms substantially identical to, or not more favorable to the Extending
Revolver Lenders than those applicable to the Revolver Commitments not subject
to such Extension Offer (and related outstandings); provided, that (1) the
borrowing and repayment (except for (A) payments of interest and fees at
different rates on Extended Revolver Commitments (and related outstandings), (B)
repayments required upon the maturity date of the non-extending Revolver

 

-33-



--------------------------------------------------------------------------------

Commitments, and (C) repayment made in connection with a permanent repayment and
termination of commitments) of Advances with respect to Extended Revolver
Commitments after the applicable Extension date shall be made on a pro rata
basis with all other Revolver Commitments, (2) all Swing Loans and Letters of
Credit shall be participated on a pro rata basis by all Lenders with Revolver
Commitments in accordance with their percentage of the Revolver Commitments
subject to the express terms herein, (3) the permanent repayment of Advances
with respect to, and termination of, Extended Revolver Commitments after the
applicable Extension date shall be made on a pro rata basis with all other
Revolver Commitments, except that Borrower shall be permitted to permanently
repay and terminate commitments of any tranche on a better than a pro rata basis
as compared to any other tranche with a later maturity date than such tranche,
(4) assignments and participations of Extended Revolver Commitments and extended
Advances shall be governed by the same assignment and participation provisions
applicable to Revolver Commitments and Advances, and (5) at no time shall there
be Revolver Commitments hereunder (including Extended Revolver Commitments and
any original Revolver Commitments) which have more than three different maturity
dates, (iii) to the extent that the interest rate margin, interest rate floor,
all-in yield pricing or fees are increased for the benefit of any Extending
Revolver Lender that is payable prior to the payment in full of the Obligations
of Lenders that are not Extending Revolver Lenders under such Extension Offer,
such non-extending Lenders have the right to receive the aggregate value of such
increase from and after the date that such interest rate margin, interest rate
floor, all-in yield pricing or fees (as applicable) accrues in favor of or is
payable to any such Extending Revolver Lenders, (iv) if the aggregate principal
amount of Revolver Commitments in respect of which Lenders shall have accepted
the relevant Extension Offer shall exceed the maximum aggregate principal amount
of Revolver Commitments offered to be extended by Borrower pursuant to such
Extension Offer, then the Revolver Commitments of such Lenders shall be extended
ratably up to such maximum amount based on the respective principal amounts (but
not to exceed actual holdings or commitments of record) with respect to which
such Lenders have accepted such Extension Offer, (v) Borrower shall have
delivered to Agent such legal opinions, certificates, resolutions and other
documents as Agent shall reasonably request with respect to the transactions
contemplated by this Section 2.16, (vi) all documentation in respect of such
Extension shall be consistent with the foregoing, (vii) the Revolver Commitments
extended pursuant to any Extension Offer shall be in a minimum amount of
$10,000,000 and increments of $1,000,000 in excess thereof, and (viii) any
Extension made pursuant to any Extension Offer must be consummated within 45
days of such Extension Offer.

(b) With respect to all Extensions consummated by Borrower pursuant to this
Section 2.16, such Extension shall not constitute voluntary or mandatory
payments or prepayments for purposes of this Agreement. Agent and the Lenders
hereby consent to the Extensions and the other transactions contemplated by this
Section 2.16 (including, for the avoidance of doubt, payment of any interest,
fees or premium in respect of any on such terms as may be set forth in the
relevant Extension Offer) and hereby waive the requirements of any provision of
this Agreement or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section 2.16.

(c) No consent of any Lender or Agent shall be required to effectuate any
Extension, other than (i) the consent of each Lender agreeing to such Extension
with respect to its Revolver Commitments (or a portion thereof), and (ii) with
respect to any Extension of the Revolver Commitments, the consent of the Issuing
Lender or Swing Lender to the extent the Letter

 

-34-



--------------------------------------------------------------------------------

of Credit facility and/or Swing Loan facility is to be extended, which consent
shall not be unreasonably withheld, delayed or conditioned. All Extended
Revolver Commitments and all obligations in respect thereof shall be Obligations
under this Agreement and the other Loan Documents that are secured by the
Collateral on a pari passu basis with all other applicable Obligations under
this Agreement and the other Loan Documents. The Lenders hereby irrevocably
authorize Agent to enter into amendments to this Agreement and the other Loan
Documents with the Loan Parties as may be necessary or appropriate in order to
establish new tranches or sub-tranches in respect of Revolver Commitments so
extended, that reflect the terms and conditions of any such Extension and such
technical amendments as may be necessary or appropriate in the reasonable
opinion of Agent and Borrower in connection with the establishment of such new
tranches or sub-tranches, in each case on terms consistent with this
Section 2.16. All such amendments entered into with the Loan Parties by Agent
hereunder shall be binding and conclusive on the Lenders. In addition, if so
provided in such amendment and with the consent of Issuing Lender,
participations in Letters of Credit expiring on or after the Maturity Date in
respect of the Advances shall be re-allocated from Lenders holding Revolver
Commitments to Lenders holding Extended Revolver Commitments in accordance with
the terms of such amendment; provided, that such participation interests shall,
upon receipt thereof by the relevant Lenders holding Extended Revolver
Commitments, be deemed to be participation interests in respect of such Extended
Revolver Commitments and the terms of such participation interests (including
the fees applicable thereto) shall be adjusted accordingly. On and after the
maturity date with respect to the Revolver Commitment and Advances of any Lender
that has not extended its Revolver Commitments and Advances beyond such maturity
date pursuant to this Section 2.16, the Letter of Credit Exposure of such
Revolving Lender shall be reallocated to Revolving Lenders that have extended
their Advances and Revolver Commitments beyond such maturity date pro rata in
accordance with the Revolver Commitments and Advances of all Revolving Lenders
that have so extended their Revolver Commitments and Advances. Notwithstanding
the provisions of this Section 2.16, Agent shall have the right to resign on the
Maturity Date in accordance with Section 15.9.

(d) In connection with any Extension, Borrower shall provide Agent at least ten
days (or such shorter period as may be agreed by Agent) prior written notice
thereof, and shall agree to such procedures (including rendering timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, Agent, in each case acting reasonably
to accomplish the purposes of this Section 2.16.

3. CONDITIONS; TERM OF AGREEMENT.

3.1. Conditions Precedent to the Initial Extension of Credit.

The obligation of each Lender to make its initial extension of credit provided
for hereunder, is subject to the fulfillment, to the satisfaction of Agent and
each Lender of each of the conditions precedent set forth on Schedule 3.1 (the
making of such initial extension of credit by a Lender being conclusively deemed
to be its satisfaction or waiver of the conditions precedent ).

 

-35-



--------------------------------------------------------------------------------

3.2. Conditions Precedent to all Extensions of Credit.

The obligation of the Lender Group (or any member thereof) to make any Advances
hereunder (or to extend any other credit hereunder) at any time shall be subject
to the following conditions precedent:

(a) the representations and warranties of Borrower or its Subsidiaries contained
in this Agreement or in the other Loan Documents shall be true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date);

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof; and

(c) no injunction, writ, restraining order, or other order of any nature
restricting or prohibiting, directly or indirectly, the extending of such credit
shall have been issued and remain in force by any Governmental Authority against
Borrower, Agent, or any Lender.

3.3. Term.

This Agreement shall continue in full force and effect for a term ending on
Latest Maturity Date. The foregoing notwithstanding, the Lender Group, upon the
election of the Required Lenders, shall have the right to terminate its
obligations under this Agreement immediately and without notice upon the
occurrence and during the continuation of an Event of Default.

3.4. Effect of Termination.

On the date of termination of this Agreement, all Obligations (including
contingent reimbursement obligations of Borrower with respect to outstanding
Letters of Credit and including all Bank Product Obligations) immediately shall
become due and payable without notice or demand (including the requirement that
Borrower provide (a) Letter of Credit Collateralization, and (b) Bank Product
Collateralization). No termination of this Agreement, however, shall relieve or
discharge Borrower or its Subsidiaries of their duties, Obligations, or
covenants hereunder or under any other Loan Document, and the Agent’s Liens in
the Collateral shall remain in effect until all Obligations have been paid in
full and the Lender Group’s obligations to provide additional credit hereunder
have been terminated. When this Agreement has been terminated and all of the
Obligations have been paid in full and the Lender Group’s obligations to provide
additional credit under the Loan Documents have been terminated irrevocably,
Agent will, at Borrower’s sole expense, execute and deliver any termination
statements, Lien releases, re-assignments of trademarks, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form) as are reasonably necessary to release, as of record, the
Agent’s Liens and all notices of security interests and Liens previously filed
by Agent with respect to the Obligations.

 

-36-



--------------------------------------------------------------------------------

3.5. Early Termination by Borrower.

Borrower has the option, at any time upon three (3) Business Days prior written
notice to Agent, to terminate this Agreement and terminate the Commitments
hereunder by paying to Agent, in cash, the Obligations (including (a) providing
Letter of Credit Collateralization with respect to the then existing Letter of
Credit Usage, and (b) providing Bank Product Collateralization with respect to
the then existing Bank Products), in full. If Borrower has sent a notice of
termination pursuant to the provisions of this Section, then the Commitments
shall terminate and Borrower shall be obligated to repay the Obligations
(including (a) providing Letter of Credit Collateralization with respect to the
then existing Letter of Credit Usage, and (b) providing Bank Product
Collateralization with respect to the then existing Bank Products), in full, on
the date set forth as the date of termination of this Agreement in such notice;
provided, that (i) a notice of termination may state that such termination is
conditioned upon the effectiveness of other credit facilities or the
consummation of other transactions, in which case, such notice may be revoked by
Borrower (by notice to Agent on or prior to the specified effective date) if
such condition is not satisfied or such transaction is not consummated, and
(ii) Borrower may extend the date of termination at any time with the consent of
Agent (which consent shall not be unreasonably withheld or delayed).

4. REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, Borrower makes
the following representations and warranties to the Lender Group, which shall be
true, correct, and complete, in all material respects, as of the date hereof,
and shall be true, correct, and complete, in all material respects, as of the
Closing Date and at and as of the date of the making of each Advance (or other
extension of credit) requested by Borrower (and not deemed made by Agent or any
Lender) made thereafter, as though made on and as of the date of such Advance
(or other extension of credit) (except to the extent that such representations
and warranties relate solely to an earlier date) and such representations and
warranties shall survive the execution and delivery of this Agreement:

4.1. No Encumbrances.

Borrower and its Subsidiaries have good and marketable title to, or a valid
leasehold interest in, their personal property assets and good and marketable
title to, or a valid leasehold interest in, their Real Property, in each case,
free and clear of Liens except for Permitted Liens.

4.2. Eligible Accounts.

As to each Account (or portion thereof) that is identified by Borrower as an
Eligible Account in a borrowing base report (whether weekly or monthly)
submitted to Agent, as of the date of such report, such Account is (a) a bona
fide existing payment obligation of the applicable Account Debtor created by the
sale and delivery of Inventory or the rendition of services to such Account
Debtor in the ordinary course of Borrower’s business, (b) owed to Borrower
without any known defenses, disputes, offsets, counterclaims, or rights of
return or cancellation (other than adjustments and discounts given in the
ordinary course of Borrower’s business and other defenses, disputes, offsets and
counterclaims, in each case, to the extent the amount of the same is excluded
from the value of Accounts represented as Eligible Accounts), and (c) not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth in the definition of Eligible Accounts (except to the extent that the
applicable eligibility criteria for such Account (or portion thereof) is subject
to Agent’s discretion or satisfaction).

 

-37-



--------------------------------------------------------------------------------

4.3. Eligible Inventory.

As to each item of Inventory that is identified by Borrower as Eligible
Inventory in a borrowing base report (other than any weekly inventory report
submitted pursuant to clause (b) of Schedule 5.2) submitted to Agent, as of the
date of such report, such Inventory is (a) of good and merchantable quality,
free from known defects, and (b) not excluded as ineligible by virtue of one or
more of the excluding criteria set forth in the definition of Eligible Inventory
(except to the extent that the applicable eligibility criteria for such
Inventory (or portion thereof) is subject to Agent’s discretion or
satisfaction).

4.4. Equipment.

Each material item of Equipment of Borrower and its Subsidiaries is used or held
for use in their business and is in good working order, ordinary wear and tear
and damage by casualty excepted.

4.5. [Reserved.].

4.6. Inventory Records.

Borrower keeps correct and accurate records in all material respects itemizing
and describing the type, quality, and quantity of its and its Subsidiaries’
Inventory and the book value thereof, subject to normal adjustments and
corrections in the ordinary course of business.

4.7. Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.

(a) The name of (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of Borrower and each of its Subsidiaries is set
forth on Schedule 4.7(a) (as such Schedule may be updated from time to time to
reflect changes permitted to be made under Section 6.5).

(b) The chief executive office of Borrower and each of its Subsidiaries is
located at the address indicated on Schedule 4.7(b) (as such Schedule may be
updated from time to time to reflect changes permitted to be made under
Section 5.9).

(c) Borrower’s and each of its Subsidiaries’ tax identification numbers and
organizational identification numbers, if any, are identified on Schedule 4.7(c)
(as such Schedule may be updated from time to time to reflect changes permitted
to be made under Section 6.5).

(d) As of the Closing Date, Borrower and its Subsidiaries do not hold any
commercial tort claims, except as set forth on Schedule 4.7(d).

 

-38-



--------------------------------------------------------------------------------

4.8. Due Organization and Qualification; Subsidiaries.

(a) Borrower is duly organized and existing and in good standing under the laws
of the jurisdiction of its organization and qualified to do business in any
state where the failure to be so qualified reasonably could be expected to
result in a Material Adverse Change.

(b) As of the Closing Date, Borrower is not subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any
shares of its capital Stock or any security convertible into or exchangeable for
any of its capital Stock.

(c) As of the Closing Date, set forth on Schedule 4.8(c) is a complete and
accurate list of Borrower’s direct and indirect Subsidiaries, showing: (i) the
jurisdiction of their organization, (ii) the number of shares of each class of
common and preferred Stock authorized for each of such Subsidiaries, and
(iii) the number and the percentage of the outstanding shares of each such class
owned directly or indirectly by Borrower. All of the outstanding capital Stock
of each such Subsidiary has been validly issued and is fully paid and
non-assessable, if applicable.

(d) As of the Closing Date, except as set forth on Schedule 4.8(c), there are no
subscriptions, options, warrants, or calls relating to any shares of Borrower’s
Subsidiaries’ capital Stock, including any right of conversion or exchange under
any outstanding security or other instrument. As of the Closing Date, neither
Borrower nor any of its Subsidiaries is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of Borrower’s
Subsidiaries’ capital Stock or any security convertible into or exchangeable for
any such capital Stock.

4.9. Due Authorization; No Conflict.

(a) The execution, delivery, and performance by Borrower of this Agreement and
the Loan Documents to which it is a party have been duly authorized by all
necessary action on the part of Borrower.

(b) The execution, delivery, and performance by Borrower of this Agreement and
the other Loan Documents to which it is a party do not and will not (i) violate
any provision of federal, state, or local law or regulation applicable to
Borrower, the Governing Documents of Borrower, or any order, judgment, or decree
of any court or other Governmental Authority binding on Borrower, (ii) conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under, the Term Loan Agreement, (iii) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any properties
or assets of Borrower, other than Permitted Liens, or (iv) require any approval
of Borrower’s shareholders or any approval or consent of any Person under the
Term Loan Agreement, other than consents or approvals that have been obtained
and that are still in force and effect.

(c) Other than the filing of financing statements and other filings or actions
necessary to perfect Liens granted to Agent in the Collateral, the execution,
delivery, and performance by Borrower of this Agreement and the other Loan
Documents to which Borrower is a party do not and will not require any
registration with, consent, or approval of, or notice to, or other action with
or by, any Governmental Authority, other than consents or approvals that have
been obtained and that are still in force and effect.

 

-39-



--------------------------------------------------------------------------------

(d) This Agreement and the other Loan Documents to which Borrower is a party,
and all other documents contemplated hereby and thereby, when executed and
delivered by Borrower will be the legally valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their respective
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally.

(e) The Agent’s Liens are validly created, perfected (other than any Deposit
Accounts and Securities Accounts not subject to a Control Agreement as permitted
by Section 6.12, and subject only to the filing of financing statements), and
first priority Liens, subject only to Permitted Liens.

(f) The execution, delivery, and performance by each Guarantor of the Loan
Documents to which it is a party have been duly authorized by all necessary
action on the part of such Guarantor.

(g) The execution, delivery, and performance by each Guarantor of the Loan
Documents to which it is a party do not and will not (i) violate any provision
of federal, state, or local law or regulation applicable to such Guarantor, the
Governing Documents of such Guarantor, or any order, judgment, or decree of any
court or other Governmental Authority binding on such Guarantor, (ii) conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under the Term Loan Agreement, (iii) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any properties
or assets of such Guarantor, other than Permitted Liens, or (iv) require any
approval of such Guarantor’s interestholders or any approval or consent of any
Person under the Term Loan Agreement, other than consents or approvals that have
been obtained and that are still in force and effect.

(h) Other than the filing of financing statements and other filings or actions
necessary to perfect Liens granted to Agent in the Collateral, the execution,
delivery, and performance by each Guarantor of the Loan Documents to which such
Guarantor is a party do not and will not require any registration with, consent,
or approval of, or notice to, or other action with or by, any Governmental
Authority, other than consents or approvals that have been obtained and that are
still in force and effect.

(i) The Loan Documents to which each Guarantor is a party, and all other
documents contemplated hereby and thereby, when executed and delivered by such
Guarantor will be the legally valid and binding obligations of such Guarantor,
enforceable against such Guarantor in accordance with their respective terms,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally.

4.10. Litigation.

Other than those matters disclosed on Schedule 4.10, there are no actions,
suits, or proceedings pending or, to the best knowledge of Borrower, threatened
against Borrower or any of its Subsidiaries that reasonably could be expected to
result in a Material Adverse Change.

 

-40-



--------------------------------------------------------------------------------

4.11. Financial Statements and Condition.

All financial statements relating to Borrower and its Subsidiaries that have
been delivered by Borrower to the Lender Group have been prepared in accordance
with GAAP (except, in the case of unaudited financial statements, for the lack
of footnotes and being subject to year-end audit adjustments) and present fairly
in all material respects, Borrower’s and its Subsidiaries’ financial condition
as of the date thereof and results of operations for the period then ended.
There has not been a Material Adverse Change with respect to Borrower and its
Subsidiaries since June 28, 2018.

4.12. Fraudulent Transfer.

(a) Each of Borrower and each of its Subsidiaries is Solvent.

(b) No transfer of property is being made by Borrower or its Subsidiaries and no
obligation is being incurred by Borrower or its Subsidiaries in connection with
the transactions contemplated by this Agreement or the other Loan Documents with
the intent to hinder, delay, or defraud either present or future creditors of
Borrower or its Subsidiaries.

4.13. Employee Benefits.

None of Borrower, any of its Subsidiaries, or any of their ERISA Affiliates
maintains or contributes to any Benefit Plan, except as set forth on Schedule
4.13.

4.14. Environmental Condition.

Except as set forth on Schedule 4.14 or exceptions to any of the following that
would not reasonably be expected to result in a Material Adverse Change, (a) to
Borrower’s knowledge, none of Borrower’s or its Subsidiaries’ properties or
assets has ever been used by Borrower, its Subsidiaries, or by previous owners
or operators in the disposal of, or to produce, store, handle, treat, release,
or transport, any Hazardous Materials, where such use, production, storage,
handling, treatment, release or transport was in violation, in any material
respect, of any applicable Environmental Law; (b) to Borrower’s knowledge, none
of Borrower’s or its Subsidiaries’ properties or assets has ever been designated
or identified in any manner pursuant to any Environmental Law as a location
where Hazardous Materials have been disposed of or released; (c) neither
Borrower nor any of its Subsidiaries has received notice that a Lien arising
under any Environmental Law has attached to any revenues or to any Real Property
owned or operated by Borrower or its Subsidiaries; and (d) neither Borrower nor
its Subsidiaries has received a summons, citation, notice, or directive from the
United States Environmental Protection Agency or any other federal or state
governmental agency concerning any action or omission by Borrower or its
Subsidiaries resulting in the releasing or disposing of Hazardous Materials into
the environment.

4.15. Intellectual Property.

Borrower and its Subsidiaries own, or hold licenses in, all trademarks, trade
names, copyrights, patents, patent rights, and licenses that are necessary to
the conduct of its business as currently conducted, and attached hereto as
Schedule 4.15 (as updated from time to time) is a true, correct, and complete
listing of all material patents, patent applications, trademarks, trademark

 

-41-



--------------------------------------------------------------------------------

applications, copyrights, and copyright registrations as to which Borrower or
one of its Subsidiaries is the owner or is an exclusive licensee; provided,
however, that Borrower may amend Schedule 4.15 to add additional property so
long as such amendment occurs by written notice to Agent promptly after Borrower
or any Subsidiary of Borrower acquires any such property after the Closing Date.

4.16. Leases.

Except to the extent not reasonably likely to result in a Material Adverse
Change, (a) Borrower and its Subsidiaries enjoy peaceful and undisturbed
possession under all leases material to their business and to which they are
parties or under which they are operating, (b) all of such material leases are
valid and subsisting and (c) no material default by Borrower or its Subsidiaries
exists under any of them.

4.17. Deposit Accounts and Securities Accounts.

As of the Closing Date, set forth on Schedule 4.17 is a listing of all of
Borrower’s and its Domestic Subsidiaries’ Deposit Accounts and Securities
Accounts, including, with respect to each bank or securities intermediary
(a) the name and address of such Person, and (b) the account numbers of the
Deposit Accounts or Securities Accounts maintained with such Person.

4.18. Complete Disclosure.

All factual information (other than any financial projections, other
forward-looking information, budgets, forecasts and estimates and information of
a general economic or industry specific nature) (taken as a whole) furnished by
or on behalf of Borrower or its Subsidiaries in writing to Agent or any Lender
(including all information contained in the Schedules hereto or in the other
Loan Documents) for purposes of or in connection with this Agreement, the other
Loan Documents, or any transaction contemplated herein or therein is, and all
other such factual information (taken as a whole) hereafter furnished by or on
behalf of Borrower or its Subsidiaries in writing to Agent or any Lender will
be, true and accurate, in all material respects, on the date as of which such
information is dated or certified and not incomplete by omitting to state any
fact necessary to make such information (taken as a whole) not misleading in any
material respect at such time in light of the circumstances under which such
information was provided, except as permitted by Sections 4.3 and 5.14. Any
Projections delivered to Agent represent Borrower’s good faith estimate of its
and its Subsidiaries future performance for the periods covered thereby based
upon assumptions believed by Borrower to be reasonable at the time of the
delivery thereof to Agent (it being recognized and understood that any such
Projections are not to be viewed as facts or a guarantee of performance and are
subject to uncertainties and contingencies, many of which are beyond the control
of Borrower and its Subsidiaries and no assurances can be given that any such
Projections will be realized, that actual results may differ from projected
results and that such differences may be material). As of the Closing Date, the
information included in the Beneficial Ownership Certification is true and
correct in all respects.

 

-42-



--------------------------------------------------------------------------------

4.19. Indebtedness.

Set forth on Schedule 4.19 is a true and complete list of all Indebtedness of
Borrower and its Subsidiaries outstanding immediately prior to the Closing Date
that is to remain outstanding after the Closing Date, and such Schedule
accurately sets forth the aggregate principal amount of such Indebtedness as of
the Closing Date.

4.20. Growers’ Liens.

Borrower and its Subsidiaries are in compliance with all notifications and
instructions received from creditors of Protected Vendors delivered pursuant to
Growers’ Lien Laws. Borrower has registered with the Secretary of State (or
other designated individual or office) in each FSA State in which a Protected
Vendor from whom Borrower purchases agricultural products is located and is
entitled to receive centrally compiled lists of secured creditors published by
each such State.

4.21. OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.

No Loan Party or any of its Subsidiaries is in violation of any Sanctions. No
Loan Party nor any of its Subsidiaries nor, to the knowledge of such Loan Party,
any director, officer, employee, agent or Affiliate of such Loan Party or such
Subsidiary (a) is a Sanctioned Person or a Sanctioned Entity, (b) has any assets
located in Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. Each of the Loan
Parties and its Subsidiaries has implemented and maintains in effect policies
and procedures designed to ensure compliance with all Sanctions, Anti-Corruption
Laws and Anti-Money Laundering Laws. Each of the Loan Parties and its
Subsidiaries, and to the knowledge of each such Loan Party, each director,
officer, employee, agent and Affiliate of each such Loan Party and each such
Subsidiary, is in compliance with all Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws. No proceeds of any Loan made or Letter of Credit
issued hereunder will be used to fund any operations in, finance any investments
or activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity, or otherwise used in any manner that would result in a violation of any
Sanction, Anti-Corruption Law or Anti-Money Laundering Law by any Person
(including any Lender, Bank Product Provider, or other individual or entity
participating in any transaction).

4.22. Margin Stock.

Neither any Loan Party nor any of its Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock or, as of the Closing Date,
owns any Margin Stock. No part of the proceeds of the Advances made to Borrower
will be used to purchase or carry any Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any Margin Stock or for any purpose
that violates the provisions of Regulation T, U or X of the Board of Governors.
Neither any Loan Party nor any of its Subsidiaries expects to acquire any Margin
Stock.

4.23. Hedge Agreements.

On each date that any Hedge Agreement is executed by any Hedge Provider,
Borrower and each other Loan Party satisfy all eligibility, suitability and
other requirements under the Commodity Exchange Act (7 U.S.C. § 1, et seq., as
in effect from time to time) and the Commodity Futures Trading Commission
regulations.

 

-43-



--------------------------------------------------------------------------------

4.24. Patriot Act.

To the extent applicable, each Loan Party is in compliance, in all material
respects, with the (a) Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (b) Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001, as amended) (the “Patriot Act”).

5. AFFIRMATIVE COVENANTS.

Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations, Borrower shall and shall cause each of
its Subsidiaries to do all of the following:

5.1. Books and Records.

Keep proper books and records in a manner to allow financial statements to be
prepared in conformity with GAAP as required hereunder in respect of all
material financial transactions and matters involving the material assets and
business of Borrower and its Subsidiaries, taken as a whole, and maintain
records pertaining to the Collateral in a manner to allow the Borrowing Base
Certificate to be prepared in accordance with this Agreement.

5.2. Collateral Reporting.

Provide Agent with each of the reports set forth on Schedule 5.2 at the times
specified therein. In addition, Borrower agrees to reasonably cooperate with
Agent to facilitate and implement a system of electronic collateral reporting in
order to provide electronic reporting of each of the items set forth above.

5.3. Financial Statements, Reports, Certificates.

Deliver to Agent each of the financial statements, reports, or other items set
forth on Schedule 5.3 at the times specified therein. In addition, Borrower
agrees that no Subsidiary of Borrower will have a fiscal year different from
that of Borrower except to the extent such Subsidiary is acquired in accordance
with the terms of this Agreement and has a different fiscal year from that of
the Borrower at the time of such Acquisition.

5.4. Guarantor Reports.

Cause each Guarantor to deliver its annual financial statements at the time when
Borrower provides its audited financial statements to Agent, but only to the
extent such Guarantor’s financial statements are not consolidated with
Borrower’s financial statements.

 

-44-



--------------------------------------------------------------------------------

5.5. Inspection.

(a) Permit, upon reasonable prior notice except if an Event of Default has
occurred and is continuing (which shall be at least ten (10) Business Days (or
such shorter period agreed to by Borrower)), during regular business hours
subject to reasonable scheduling accommodations for appropriate members of
management and/or operations, Agent, any Lender, and each of their respective
duly authorized representatives or agents to visit any of its properties and
inspect any of its assets or books and records, to examine and make copies of
its books and records, and to discuss its affairs, finances, and accounts with,
and to be advised as to the same by, its officers and employees (provided, that
representatives of Borrower shall be allowed to be present), at Borrower’s
expense in accordance with the provisions of the Fee Letter, subject to the
limitations set forth below in Section 5.5(c).

(b) Permit, upon reasonable prior notice except if an Event of Default has
occurred and is continuing (which shall be at least ten (10) Business Days (or
such shorter period agreed to by Borrower)), during regular business hours
subject to reasonable scheduling accommodations for appropriate members of
management and/or operations, Agent and each of its duly authorized
representatives or agents to conduct field examinations, appraisals or
valuations, at Borrower’s expense in accordance with the provisions of the Fee
Letter, subject to the limitations set forth below in Section 5.5(c).

(c) So long as no Event of Default shall have occurred and be continuing during
a calendar year, Borrower shall not be obligated to reimburse Agent for more
than 1 field examinations in such calendar year (increasing to 2 field
examinations if Excess Availability is equal to or less than 20% of the Maximum
Revolver Amount at any time during the immediately preceding 12 month period),
and 1 inventory appraisal in such calendar year, in each case, except for field
examinations and appraisals conducted in connection with a proposed Permitted
Acquisition (whether or not consummated).

5.6. Maintenance of Properties.

Maintain and preserve all of its properties which are necessary or useful in the
proper conduct of its business in good working order and condition, ordinary
wear, tear, and casualty, condemnation and Permitted Dispositions excepted (and
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Change).

5.7. Taxes.

Cause all state and federal income tax and all other material assessments and
taxes, whether real, personal, or otherwise, due or payable by, or imposed,
levied, or assessed against Borrower, its Subsidiaries, or any of their
respective assets to be paid in full, before delinquency or before the
expiration of any extension period, except to the extent that the validity of
such assessment or tax shall be the subject of a Permitted Protest.

5.8. Insurance.

(a) At Borrower’s expense, maintain insurance respecting its and its Domestic
Subsidiaries’ assets wherever located, covering loss or damage by fire, theft,
explosion, and all other hazards and risks as ordinarily are insured against by
other Persons engaged in the same or similar businesses. Borrower also shall
maintain business interruption, public liability, and product liability
insurance, as well as insurance against larceny, embezzlement, and criminal
misappropriation. All such policies of insurance shall be in such amounts and
with such insurance companies as are reasonably satisfactory to Agent. Borrower
shall deliver certificates of insurance

 

-45-



--------------------------------------------------------------------------------

with respect to such policies (and, upon request of Agent, copies of such
policies) to Agent with an endorsement naming Agent, as applicable, as (i) an
additional insured with respect to liability policies, and (ii) as a loss payee,
as the interests of the Agent and the Lenders may appear, with respect to each
other policy covering the Collateral. Each policy of insurance or endorsement
shall contain a clause requiring the insurer to give not less than 30 days prior
written notice to Agent in the event of cancellation of the policy for any
reason whatsoever.

(b) Borrower shall give Agent prompt notice of any loss of any Collateral
exceeding $5,000,000 covered by such insurance. So long as no Event of Default
has occurred and is continuing, Borrower shall have the exclusive right to
adjust any losses payable under any such insurance policies which are less than
$5,000,000. Following the occurrence and during the continuation of an Event of
Default, or in the case of any losses of any Collateral payable under such
insurance exceeding $5,000,000, Agent shall have the exclusive right to adjust
any losses payable under any such insurance policies, without any liability to
Borrower whatsoever in respect of such adjustments.

5.9. Location of Inventory.

Keep Borrower’s and each other Loan Party’s Inventory only at the locations
identified on Schedule E-1 and their chief executive offices only at the
locations identified on Schedule 4.7(b); provided, however, that Borrower may
amend Schedule E-1 or Schedule 4.7(b) so long as such amendment occurs by
written notice to Agent not less than 10 Business Days prior to the date on
which such Inventory is moved to such new location or such chief executive
office is relocated, so long as such new location is in the continental United
States.

5.10. Compliance with Laws.

Comply with the requirements of all applicable laws, rules, regulations, and
orders of any Governmental Authority, other than laws, rules, regulations, and
orders the non-compliance with which, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Change.

5.11. [Reserved.]

5.12. Existence.

Except as otherwise permitted under Section 6.3 or Section 6.4, at all times
(a) preserve and keep in full force and effect Borrower’s and its Subsidiaries
valid existence and good standing in its jurisdiction of organization and
(b) preserve and keep in full force and effect Borrower’s and its Subsidiaries
good standing in each other jurisdiction where the failure to be so qualified
would reasonably be expected to result in a Material Adverse Change and, except
as could not reasonably be expected to result in a Material Adverse Change, any
rights, franchises, permits, licenses, accreditations, authorizations, or other
approvals material to their businesses.

 

-46-



--------------------------------------------------------------------------------

5.13. Environmental.

(a) Keep any property either owned or operated by Borrower or its Subsidiaries
free of any Environmental Liens or post bonds or other financial assurances
sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens, (b) comply with all Environmental Laws other than
Environmental Laws the non-compliance with which could not reasonably be
expected to result in a Material Adverse Change, (c) promptly notify Agent of
any release of a Hazardous Material in any reportable quantity from or onto
property owned or operated by Borrower or its Subsidiaries and take any Remedial
Actions required to abate said release or otherwise to come into compliance with
applicable Environmental Law, other than releases which could not reasonably be
expected to result in a Material Adverse Change, and (d) promptly, but in any
event within ten (10) Business Days of its receipt thereof, provide Agent with
written notice of any of the following (to the extent, in the cases of clauses
(ii) and (iii) below, any of the following could reasonably be expected to
result in a Material Adverse Change): (i) notice that an Environmental Lien has
been filed against any of the real or personal property of Borrower or its
Subsidiaries, (ii) commencement of any Environmental Action or written notice
that an Environmental Action will be filed against Borrower or its Subsidiaries,
and (iii) written notice of a violation, citation, or other administrative order
from a Governmental Authority.

5.14. Disclosure Updates.

Promptly and in no event later than 5 Business Days after obtaining knowledge
thereof, notify Agent if any written information, exhibit, or report furnished
to the Lender Group contained, at the time it was furnished, any untrue
statement of a material fact or omitted to state any material fact necessary to
make the statements contained therein not misleading in light of the
circumstances in which made; provided, however, Borrower shall not have any such
obligation with regard to any weekly inventory report submitted pursuant to
clause (b) of Schedule 5.2. The foregoing to the contrary notwithstanding, any
notification pursuant to the foregoing provision will not cure or remedy the
effect of the prior untrue statement of a material fact or omission of any
material fact nor shall any such notification have the effect of amending or
modifying this Agreement or any of the Schedules hereto.

5.15. Control Agreements.

Except for Excluded Accounts, take all reasonable steps in order for Agent to
obtain control in accordance with Sections 8-106, 9-104, 9-105, 9-106, and 9-107
of the Code with respect to (subject to the proviso contained in Section 6.12)
all of its Securities Accounts, Deposit Accounts electronic chattel paper,
investment property, and letter-of-credit rights of the Loan Parties.

5.16. Formation of Subsidiaries.

At the time that any Loan Party forms any direct or indirect Domestic Subsidiary
that constitutes a Material Subsidiary, acquires any direct or indirect Domestic
Subsidiary after the Closing Date that constitutes a Material Subsidiary or at
any time when any direct or indirect Subsidiary of a Loan Party that previously
was an Immaterial Subsidiary becomes a Material Subsidiary, Borrower or such
Guarantor shall, within thirty (30) days of such event (or such later date as
permitted by Agent) (a) cause such new Domestic Subsidiary to provide to Agent a
joinder to the Security Agreement and execute and delivery a Guaranty, together
with such other security documents, as well as appropriate financing statements,
all in form and substance reasonably satisfactory to Agent (including being
sufficient to grant Agent a first priority Lien (subject to Permitted Liens) in
and to the assets of such newly formed or acquired Domestic Subsidiary to the
extent such assets are (i) of the type that would normally be included in the
Collateral or

 

-47-



--------------------------------------------------------------------------------

(ii) constitute no more than 65% of the Stock of any Subsidiary that is not a
Domestic Subsidiary), and (b) provide to Agent all other documentation,
including one or more opinions of counsel reasonably satisfactory to Agent,
which is reasonable with respect to the execution and delivery of the applicable
documentation referred to above. Any document, agreement, or instrument executed
or issued pursuant to this Section 5.16 shall be a Loan Document.

5.17. Further Assurances.

At any time upon the request of Agent, Borrower shall execute or deliver to
Agent, and shall cause each other Loan Party to execute or deliver to Agent, any
and all financing statements, security agreements, pledges, assignments,
opinions of counsel, and all other documents (collectively, the “Additional
Documents”) that Agent may reasonably request in writing in form and substance
reasonably satisfactory to Agent, to create, perfect, and continue perfected or
to better perfect the Agent’s Liens in all of the properties and assets of
Borrower and the Loan Parties constituting Collateral (whether now owned or
hereafter arising or acquired, tangible or intangible) to the extent such
properties and assets are of the type that would normally be included in the
Collateral and in order to fully consummate all of the transactions contemplated
hereby and under the other Loan Documents. To the maximum extent permitted by
applicable law, if Borrower or any Subsidiary refuses or fails to execute or
deliver any reasonably requested Additional Documents within a reasonable period
of time not to exceed ten (10) days following the request to do so, Borrower
authorizes Agent to execute any such Additional Documents in Borrower’s or its
Subsidiary’s name, as applicable, and authorizes Agent to file such executed
Additional Documents in any appropriate filing office. Notwithstanding anything
to the contrary contained herein (including Section 5.11 hereof and this
Section 5.12) or in any other Loan Document, Agent shall not accept delivery of
any joinder to any Loan Document with respect to any Subsidiary of any Loan
Party that is not a Loan Party, if such Subsidiary that qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation unless such
Subsidiary has delivered a Beneficial Ownership Certification in relation to
such Subsidiary and Agent has completed its Patriot Act searches, OFAC/PEP
searches and customary individual background checks for such Subsidiary, the
results of which shall be satisfactory to Agent.

5.18. [Intentionally Omitted].

5.19. Growers’ Liens.

So long as Borrower purchases agricultural products from Protected Vendors,
Borrower shall (i) register with the Secretary of State (or other designated
individual or office) in each FSA State in which Protected Vendors are located
so as to receive the centrally complied list of secured creditors published by
each such state pursuant to the FSA, (ii) monitor the receipt of notices of
Liens and/or trusts on its assets under any Growers’ Lien Law and, (iii) where
the provisions of the FSA are applicable, issue joint checks to growers or
suppliers and their respective secured parties or otherwise obtain a release of
such secured party’s Lien in accordance with the FSA.

5.20. OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.

Borrower will, and will cause each of its Subsidiaries to (i) comply with all
applicable Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws and
(ii) implement and maintain in effect policies and procedures designed to ensure
compliance by Borrower and its Subsidiaries and their respective directors,
officers, employees, agents and Affiliates with all Sanctions, Anti-Corruption
Laws and Anti-Money Laundering Laws.

 

-48-



--------------------------------------------------------------------------------

6. NEGATIVE COVENANTS.

Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations, Borrower will not and will not permit
any of its Subsidiaries to do any of the following:

6.1. Indebtedness.

Create, incur, assume, suffer to exist, guarantee, or otherwise become or
remain, directly or indirectly, liable with respect to any Indebtedness, except:

(a) Indebtedness evidenced by this Agreement and the other Loan Documents,
together with Indebtedness owed to Underlying Issuers with respect to Underlying
Letters of Credit;

(b) Indebtedness set forth on Schedule 4.19 and any Refinancing Indebtedness in
respect of such Indebtedness;

(c) Purchase Money Indebtedness and any Refinancing Indebtedness in respect of
such Indebtedness in an aggregate outstanding principal amount not to exceed at
any time $10,000,000;

(d) endorsement of instruments or other payment items for deposit;

(e) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;

(f) guarantees of any Indebtedness permitted hereunder;

(g) Indebtedness incurred in the ordinary course of business in respect of
credit cards, credit card processing services, debit cards, stored value cards,
commercial cards (including so-called “commercial cards”, “procurement cards” or
“p-cards”), or Cash Management Services,

(h) Indebtedness arising from any Hedge Obligations or other Third Party
Derivative Obligations incurred in the ordinary course of business, for bona
fide hedging purposes and not for speculations;

(i) Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or unemployment (including premiums
related thereto), property, casualty, or liability insurance or self-insurance
and similar obligations, pursuant to reimbursement or indemnification
obligations to such Person, and other types of social security, pension
obligations, vacation pay, health, disability or other employee benefits, in
each case incurred in the ordinary course of business;

 

-49-



--------------------------------------------------------------------------------

(j) Indebtedness consisting of insurance premiums accrued but not yet due and
the financing of insurance premiums;

(k) Indebtedness of any Person that becomes a Loan Party or a Subsidiary of
Borrower after the date of this Agreement which was incurred prior to the time
such Person becomes a Loan Party or Subsidiary, provided that (i) such
Indebtedness is not created in contemplation of or in connection with such
acquisition or such Person becoming a Loan Party or Subsidiary and (ii) such
Indebtedness shall not be assumed or guaranteed by any other Loan Party or
Subsidiary;

(l) Indebtedness constituting Permitted Investments;

(m) Indemnification obligations and obligations in respect of customary purchase
price adjustments, working capital adjustments and other similar obligations
incurred in connection with any Permitted Acquisition;

(n) unsecured Subordinated Indebtedness in an aggregate outstanding principal
amount not to exceed $10,000,000 at any time; and

(o) additional unsecured Indebtedness in an aggregate outstanding principal
amount not to exceed $20,000,000 at any time.

6.2. Liens.

Create, incur, assume, or suffer to exist, directly or indirectly, any Lien on
or with respect to any of its assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.

6.3. Restrictions on Fundamental Changes.

Other than in order to consummate a Permitted Acquisition:

(a) enter into any merger or consolidation, except (i) for any merger between
Loan Parties, provided that Borrower shall be the surviving entity of any such
merger to which it is a party, (ii) for any merger between a Loan Party and a
Subsidiary of Borrower that is not a Loan Party so long as such Loan Party is
the surviving entity of such merger, (iii) for any merger between Subsidiaries
of any Loan Party that are not Loan Parties and (iv) that any Subsidiary may
effect a merger to consummate a Permitted Disposition;

(b) liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of Borrower with nominal assets and liabilities, (ii) the
liquidation or dissolution of any Loan Party (other than Borrower) so long as
all of the assets of such liquidating or dissolving Subsidiary are transferred
to a Loan Party that is not liquidating or dissolving, and (iii) the liquidation
or dissolution of any Subsidiary of Borrower that is not a Loan Party so long as
all of the assets of such liquidating or dissolving Subsidiary are transferred
to a Subsidiary of Borrower that is not liquidating or dissolving; or

 

-50-



--------------------------------------------------------------------------------

(c) suspend or cease operating a substantial portion of its or their business,
except as permitted pursuant to clauses (a) or (b) above or in connection with a
transaction permitted under Section 6.4.

6.4. Disposal of Collateral.

Other than Permitted Dispositions or transactions permitted by Section 6.3
(other than Section 6.3(a)(iv)), convey, sell, lease, license, assign, transfer,
or otherwise dispose of any of Borrower’s or its Subsidiaries assets that
constitute Collateral (including by an allocation of assets among newly divided
limited liability companies pursuant to a “plan of division”).

6.5. Change Name.

Change Borrower’s or any Loan Party’s name, organizational identification
number, state of organization or organizational identity; provided, however,
that (i) Borrower or any Loan Party may change their names upon at least ten
(10) days prior written notice to Agent of such change and so long as, prior to
the effectiveness of such change, Borrower provides any financing statements
necessary to perfect and continue perfection of Agent’s Liens, and (ii) any Loan
Party (other than Borrower) may change its organizational identification number,
state of organization or organizational identity (provided that any change in a
Loan Party’s jurisdiction of organization shall not result in any Loan Party
being organized in any jurisdiction other than a state of the United States or
Washington D.C.) upon at least ten (10) days prior written notice to Agent of
such change and so long as, prior to the effectiveness of such change, Borrower
provides any documents, agreements, instruments and financing statements
necessary or reasonably requested by Agent to perfect and continue perfection of
Agent’s Liens.

6.6. Nature of Business.

Make any change in the nature of its or their business as described in Schedule
6.6 or acquire any properties or assets that are not reasonably related to the
conduct of such business activities; provided, that the foregoing shall not
prevent Borrower or any Subsidiary from engaging in any business or activity
that is reasonably related or ancillary to its or their business.

6.7. Prepayments and Amendments.

Except in connection with Refinancing Indebtedness permitted by Section 6.1,

(a) optionally prepay, redeem, defease, purchase, or otherwise acquire
Indebtedness under the Term Loan Documents unless at the time of and immediately
after giving effect to such optional prepayment, the Payment Conditions are
satisfied;

(b) make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions; or

(c) directly or indirectly, amend, modify, alter, increase, or change any of the
terms or conditions of any Term Loan Document except to the extent that such
amendment, modification, alteration, increase, or change could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Change.

 

-51-



--------------------------------------------------------------------------------

6.8. [Reserved].

6.9. [Reserved].

6.10. Distributions.

Make any distribution or declare or pay any dividends (in cash or other
property) on, or purchase, acquire, redeem, or retire any of Borrower’s Stock,
of any class, whether now or hereafter outstanding; provided, that, Borrower may
make (a) dividends, distributions, repurchases, redemptions and retirements of
common stock and other equity interests to the extent payable solely in the form
of Qualified Stock of Borrower or any of its Subsidiaries, (b) non-cash
repurchases of common stock and other equity interests deemed to occur upon
exercise of stock options or warrants if it represents a portion of the exercise
price thereof or for purposes of tax withholding required to be paid in
connection with such exercise, and (c) up to four dividends or distributions on
its Stock, or purchase, acquire, redeem or retire its Stock in any fiscal year
so long as (x) the aggregate amount of such dividends, distributions, purchases,
acquisitions, redemptions and retirements made in any fiscal year do not exceed
$75,000,000 in the aggregate and (y) immediately before and after giving effect
to the making of any such dividend, distribution, purchase, acquisition,
redemption or retirement, (i) no Default or Event of Default shall have occurred
and be continuing and (ii) Excess Availability shall exceed $30,000,000.

6.11. Accounting Methods.

Modify or change its fiscal year or its method of accounting (other than as may
be required to conform to GAAP), except with the consent of Agent.

6.12. Investments.

Except for Permitted Investments, directly or indirectly, make or acquire any
Investment or incur any liabilities (including contingent indemnification
obligations) for or in connection with any Investment.

6.13. Transactions with Affiliates.

Directly or indirectly enter into or permit to exist any transaction with any
Affiliate of Borrower or any of its Subsidiaries, except for:

(a) transactions (other than payment of management, consulting, monitoring, or
advisory fees) between Borrower or its Subsidiaries, on the one hand, and any
Affiliate of Borrower or its Subsidiaries, on the other hand, (i) so long as
such transactions (A) are disclosed to and approved by the independent audit
committee of the Borrower and (B) are fully disclosed to Agent if they involve
one or more payments by Borrower or its Subsidiaries in excess of $5,000,000 for
any single transaction or series of transactions (it being agreed that if such
transactions are disclosed by Borrower pursuant to a public filing pursuant to
the Exchange Act or the Securities Act of 1933, as in effect from time to time,
the same shall be deemed disclosed to Agent) and (ii) in respect of (including
payments under) the lease agreement with respect to the facility located in
Selma, Texas;

 

-52-



--------------------------------------------------------------------------------

(b) transactions or payments pursuant to any employee, officer or director
compensation or benefit plans or other compensation and indemnity arrangements
entered into in the ordinary course of business; and

(c) in the ordinary course of and pursuant to the reasonable requirements of
Borrower’s or its Subsidiary’s business and upon fair and reasonable terms that
are no less favorable to Borrower or such Subsidiary that would be obtained in a
comparable arm’s length transaction with a Person not an Affiliate of Borrower
or such Subsidiary.

6.14. Use of Proceeds.

Use the proceeds of the Advances for any purpose other than (a) on the Closing
Date, to pay transactional fees, costs, and expenses incurred in connection with
this Agreement, the other Loan Documents, and the transactions contemplated
hereby and thereby, and (b) thereafter, consistent with the terms and conditions
hereof, for its lawful and permitted purposes; provided that (x) no part of the
proceeds of the Advances will be used to purchase or carry any such Margin Stock
or to extend credit to others for the purpose of purchasing or carrying any such
Margin Stock or for any purpose that violates the provisions of Regulation T, U
or X of the Board of Governors, (y) no part of the proceeds of any Advance or
Letter of Credit will be used, directly or indirectly, to make any payments to a
Sanctioned Entity or a Sanctioned Person, to fund any investments, loans or
contributions in, or otherwise make such proceeds available to, a Sanctioned
Entity or a Sanctioned Person, to fund any operations, activities or business of
a Sanctioned Entity or a Sanctioned Person, or in any other manner that would
result in a violation of Sanctions by any Person, and (z) that no part of the
proceeds of any Advance or Letter of Credit will be used, directly or
indirectly, in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Sanctions, Anti-Corruption Laws or Anti-Money
Laundering Laws.

6.15. [Reserved]

6.16. Fixed Charge Coverage Ratio.

Have, on any date on which Average Excess Availability is less than $25,000,000,
a Fixed Charge Coverage Ratio, measured on a trailing 12-month-end basis on the
last day of each fiscal month of Borrower, less than the required amount set
forth in the following table for the applicable period set forth opposite
thereto:

 

Applicable Ratio    Applicable Period 1.00 : 1.00    For the trailing 12 months
ending on the last day of the then most-recently ended fiscal month of Borrower
and the last day of each fiscal month thereafter until such time as Average
Excess Availability is equal to or greater than $25,000,000 for three
consecutive fiscal months

 

-53-



--------------------------------------------------------------------------------

7. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

7.1 If Borrower fails to pay when due and payable, or when declared due and
payable, (a) all or any portion of the Obligations consisting of interest or
fees due the Lender Group, reimbursement of Lender Group Expenses, or other
amounts (other than any portion thereof constituting principal) constituting
Obligations (including any portion thereof that accrues after the commencement
of an Insolvency Proceeding, regardless of whether allowed or allowable in whole
or in part as a claim in any such Insolvency Proceeding), and such failure
continues for a period of 3 Business Days, or (b) all or any portion of the
principal of the Obligations;

7.2 If Borrower or any of its Subsidiaries:

(a) fails to perform or observe any covenant or other agreement contained in any
of Sections 2.7, 5.2, 5.3, 5.4, 5.5, 5.8, 5.12, 5.14, 5.16, 5.20, 5.21 and 6.1
through 6.16 of this Agreement or Section 6 of the Security Agreement;

(b) fails to perform or observe any covenant or other agreement contained in any
of Sections 5.7, 5.9, and 5.15 of this Agreement and such failure continues for
a period of 10 days after the earlier of (i) the date on which such failure
shall first become known to any Responsible Officer of Borrower or (ii) written
notice thereof is given to Borrower by Agent; or

(c) fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 7 (in which event such other provision of this Section 7 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any Responsible Officer
of Borrower or (ii) written notice thereof is given to Borrower by Agent;

7.3 [Reserved];

7.4 If an Insolvency Proceeding is commenced by Borrower or any of its
Subsidiaries;

7.5 If an Insolvency Proceeding is commenced against Borrower or any of its
Subsidiaries and any of the following events occur: (a) Borrower or such
Subsidiary consents to the institution of such Insolvency Proceeding against it,
(b) the petition commencing the Insolvency Proceeding is not timely
controverted, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 60 calendar days of the date of the filing thereof, (d) an
interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, Borrower or any of its Subsidiaries, or (e) an order
for relief shall have been issued or entered therein;

7.6 [Reserved];

 

-54-



--------------------------------------------------------------------------------

7.7 If one or more judgments, orders, or awards involving an aggregate amount of
$5,000,000, or more (except to the extent fully covered (other than to the
extent of customary deductibles) by insurance pursuant to which the insurer has
not denied coverage) is entered or filed against a Loan Party or any of its
Subsidiaries, or with respect to any of their respective assets, and either
(a) there is a period of thirty (30) consecutive days at any time after the
entry of any such judgment, order, or award during which (i) the same is not
discharged, satisfied, vacated, or bonded pending appeal, or (ii) a stay of
enforcement thereof is not in effect, or (b) enforcement proceedings are
commenced upon such judgment, order, or award;

7.8 If there is a default in one or more agreements to which Borrower or any of
its Subsidiaries is a party with one or more third Persons relative to
Borrower’s or any of its Subsidiaries’ Indebtedness involving an aggregate
amount of $5,000,000 or more, and such default (i) occurs at the final maturity
of the obligations thereunder, or (ii) results in a right by such third
Person(s), irrespective of whether exercised, to accelerate the maturity of
Borrower’s or the applicable Subsidiary’s obligations thereunder, or if there
shall have occurred an “Event of Default” under the Term Loan Documents and such
“Event of Default” shall not have been cured or waived in accordance with the
terms of the Term Loan Documents;

7.9 If any warranty, representation, statement, or Record made herein or in any
other Loan Document or delivered to Agent or any Lender in connection with this
Agreement or any other Loan Document proves to be untrue in any material respect
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of the date of issuance or making or deemed
making thereof; provided, however, that no representation or warranty under
Section 3.2(a) shall be deemed made when Agent funds any Overadvance or
Protective Advance that has not been requested by Borrower;

7.10 If the obligation of any Guarantor under any Guaranty is limited or
terminated by operation of law or by such Guarantor (other than in accordance
with the terms of this Agreement) or if any Guarantor repudiates or revokes or
purports to repudiate or revoke any such Guaranty;

7.11 If the Security Agreement or any other Loan Document that purports to
create a Lien, shall, for any reason, fail or cease to create a valid and
perfected and, except to the extent permitted by the terms hereof or thereof,
first priority Lien on or security interest in the Collateral covered hereby or
thereby, except as a result of a disposition of the applicable Collateral in a
transaction permitted under this Agreement;

7.12 The validity or enforceability of any Loan Document shall at any time for
any reason (other than solely as the result of an action or failure to act on
the part of Agent) be declared to be null and void, or the validity or
enforceability thereof shall be contested by Borrower or its Subsidiaries, or a
proceeding shall be commenced by a Loan Party or its Subsidiaries, or by any
Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny that such Loan Party or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document; or

7.13 A Change of Control shall occur.

 

-55-



--------------------------------------------------------------------------------

8. THE LENDER GROUP’S RIGHTS AND REMEDIES.

8.1. Rights and Remedies.

Upon the occurrence, and during the continuation, of an Event of Default, upon
prior written notice to Borrower, the Required Lenders may authorize and
instruct Agent to do any one or more of the following on behalf of the Lender
Group (and Agent, acting upon the instructions of the Required Lenders, shall do
the same on behalf of the Lender Group):

(a) Declare all or any portion of the Obligations, whether evidenced by this
Agreement, by any of the other Loan Documents, or otherwise, immediately due and
payable;

(b) Cease advancing money or extending credit to or for the benefit of Borrower
under this Agreement, under any of the Loan Documents, or under any other
agreement between Borrower and the Lender Group;

(c) Terminate this Agreement and any of the other Loan Documents as to any
future liability or obligation of the Lender Group, but without affecting any of
the Agent’s Liens in the Collateral and without affecting the Obligations; and

(d) The Lender Group shall have all other rights and remedies available at law
or in equity or pursuant to any other Loan Document.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 7.4 or Section 7.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations then outstanding, together with all accrued and unpaid interest
thereon and all fees and all other amounts due under this Agreement and the
other Loan Documents, shall automatically and immediately become due and
payable, without presentment, demand, protest, or notice of any kind, all of
which are expressly waived by Borrower.

8.2. Remedies Cumulative.

The rights and remedies of the Lender Group under this Agreement, the other Loan
Documents, and all other agreements shall be cumulative. The Lender Group shall
have all other rights and remedies not inconsistent herewith as provided under
the Code, by law, or in equity. No exercise by the Lender Group of one right or
remedy shall be deemed an election, and no waiver by the Lender Group of any
Event of Default shall be deemed a continuing waiver. No delay by the Lender
Group shall constitute a waiver, election, or acquiescence by it.

9. TAXES AND EXPENSES.

If Borrower or its Subsidiaries fail to pay any monies (whether taxes,
assessments, insurance premiums, or, in the case of leased properties or assets,
rents or other amounts payable under such leases) due to third Persons, or fails
to make any deposits or furnish any required proof of payment or deposit, all as
required under the terms of this Agreement, then, Agent, in its sole discretion
and without prior notice to Borrower, may do any or all of the following:
(a) make payment of the same or any part thereof whenever an Event of Default
has occurred and is continuing or (b) in the case of the failure to comply with
Section 5.8 hereof, obtain and maintain

 

-56-



--------------------------------------------------------------------------------

insurance policies of the type described in Section 5.8 and take any action with
respect to such policies as Agent deems prudent. No such payments shall
constitute an agreement by the Lender Group to make similar payments in the
future or a waiver by the Lender Group of any Event of Default under this
Agreement. Agent need not inquire as to, or contest the validity of, any such
expense, tax, or Lien and the receipt of the usual official notice for the
payment thereof shall be conclusive evidence that the same was validly due and
owing.

10. WAIVERS; INDEMNIFICATION.

10.1. Demand; Protest; Etc.

Borrower waives demand, protest, notice of protest, notice of default or
dishonor, notice of payment and nonpayment, nonpayment at maturity, release,
compromise, settlement, extension, or renewal of documents, instruments, chattel
paper, and guarantees at any time held by the Lender Group on which Borrower may
in any way be liable.

10.2. The Lender Group’s Liability for Collateral.

Borrower hereby agrees that: (a) so long as Agent complies with its obligations,
if any, under the Code, the Lender Group shall not in any way or manner be
liable or responsible for: (i) the safekeeping of the Collateral, (ii) any loss
or damage thereto occurring or arising in any manner or fashion from any cause,
(iii) any diminution in the value thereof, or (iv) any act or default of any
carrier, warehouseman, bailee, forwarding agency, or other Person, and (b) all
risk of loss, damage, or destruction of the Collateral shall be borne by
Borrower.

10.3. Indemnification.

Borrower shall pay, indemnify, defend, and hold the Agent-Related Persons, the
Lender-Related Persons, and each Participant (each, an “Indemnified Person”)
harmless (to the fullest extent permitted by law) from and against any and all
claims, demands, suits, actions, investigations, proceedings, liabilities,
fines, costs, penalties, and damages, and all reasonable fees and disbursements
of attorneys, experts, or consultants and all other costs and expenses actually
incurred in connection therewith or in connection with the enforcement of this
indemnification (as and when they are incurred and irrespective of whether suit
is brought), at any time asserted against, imposed upon, or incurred by any of
them (a) in connection with or as a result of or related to the execution and
delivery (provided that Borrower shall not be liable for costs and expenses
(including attorneys’ fees) of any Lender (other than Wells Fargo) incurred in
advising, structuring, drafting, reviewing, closings administering or
syndicating the Loan Documents) enforcement, performance, or administration
(including any restructuring or workout with respect hereto) of this Agreement,
any of the other Loan Documents, or the transactions contemplated hereby or
thereby or the monitoring of Borrower’s and its Subsidiaries’ compliance with
the terms of the Loan Documents (provided that the indemnification in this
clause (a) shall not extend to (i) disputes solely between or among the Lenders
that do not involve any acts or omissions of any Loan Party, or (ii) disputes
solely between or among the Lenders and their respective Affiliates that do not
involve any acts or omissions of any Loan Party; it being understood and agreed
that the indemnification in this clause (a) shall extend to Agent (but not the
Lenders unless the dispute involves an act or omission of a Loan Party) relative
to disputes between or among Agent on the one hand, and one or more Lenders, or
one or more of their Affiliates, on the other hand, or (iii)

 

-57-



--------------------------------------------------------------------------------

any claims for Taxes, which shall be governed by Section 16, other than Taxes
which relate to primarily non-Tax claims), (b) with respect to any
investigation, litigation, or proceeding related to this Agreement, any other
Loan Document, or the use of the proceeds of the credit provided hereunder
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto, and (c) in
connection with or arising out of any presence or release of Hazardous Materials
at, on, under, to or from any assets or properties owned, leased or operated by
Borrower or any of its Subsidiaries or any Environmental Actions, Environmental
Liabilities and Costs or Remedial Actions related in any way to any such assets
or properties of Borrower or any of its Subsidiaries (each and all of the
foregoing, the “Indemnified Liabilities”). The foregoing to the contrary
notwithstanding, Borrower shall have no obligation to any Indemnified Person
under this Section 10.3 with respect to any Indemnified Liability that a court
of competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of such Indemnified Person or its officers,
directors, employees, attorneys, or agents. This provision shall survive the
termination of this Agreement and the repayment of the Obligations. If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrower was required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrower
with respect thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO
EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE
OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

11. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands by Borrower
or Agent to the other relating to this Agreement or any other Loan Document
shall be in writing and (except for financial statements and other informational
documents which may be sent by first-class mail, postage prepaid) shall be
personally delivered or sent by registered or certified mail (postage prepaid,
return receipt requested), overnight courier, electronic mail (at such email
addresses as Borrower or Agent, as applicable, may designate to each other in
accordance herewith), or telefacsimile. In the case of notices or demands to any
Loan Party or Agent, as the case may be, they shall be sent to the respective
address set forth below:

 

If to any Loan Party:   

JOHN B. SANFILIPPO & SON, INC

1703 Randall Road

Elgin, IL 60123

Attn: Michael Valentine, Chief Financial Officer

Fax No. (866) 610-1294

with a copy to:   

JENNER & BLOCK LLP

353 N. Clark Street

Chicago, IL 60654

Attn: Brian S. Hart, Esq.

Fax No.: (312) 923-2718

 

-58-



--------------------------------------------------------------------------------

If to Agent:   

WELLS FARGO CAPITAL FINANCE, LLC

1100 Abernathy Road, Suite 1600

Atlanta, GA 30328

Attn: Portfolio Manager

Fax No. (770) 804-0785

With a copy to:   

GOLDBERG KOHN LTD.

55 East Monroe Street, Suite 3300

Chicago, IL 60603

Attn: Keith G. Radner, Esq.

Fax No.: (312) 863-7445

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11 shall be
deemed received on the earlier of the date of actual receipt or three
(3) Business Days after deposit thereof in the mail; provided that (a) notices
sent by overnight courier service shall be deemed to have been given when
received, (b) notices by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgement from the intended receipt (such
as the “return receipt requested” function, as available, return email or other
written acknowledgement).

12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF ILLINOIS.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF COOK, STATE OF ILLINOIS; PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER
AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 12(b).

 

-59-



--------------------------------------------------------------------------------

(c) BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS. BORROWER AND EACH MEMBER OF THE LENDER GROUP
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1. Assignments and Participations.

(a) (i) Subject to the conditions set forth in clause (a)(ii) below, any Lender
may assign and delegate all or any portion of its rights and duties under the
Loan Documents (including the Obligations owed to it and its Commitments) to one
or more assignees so long as such prospective assignee is an Eligible Transferee
(each, an “Assignee”), with the prior written consent (such consent not be
unreasonably withheld or delayed) of:

(A) Borrower; provided, that no consent of Borrower shall be required (1) if a
Default or Event of Default has occurred and is continuing, or (2) in connection
with an assignment to a Person that is a Lender or an Affiliate (other than
natural persons) of a Lender; provided further, that Borrower shall be deemed to
have consented to a proposed assignment unless they object thereto by written
notice to Agent within ten (10) Business Days after having received notice
thereof (it being acknowledged and agreed that such objection by Borrower may be
based on Borrower’s demonstration, to the satisfaction of Agent, in its
Permitted Discretion, that the proposed assignee is a direct business competitor
(or an Affiliate thereof) of Borrower or any of its Subsidiaries); and

(B) Agent, Swing Lender, and Issuing Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) no assignment may be made to a natural person,

(B) no assignment may be made to a Loan Party or an Affiliate of a Loan Party,

 

-60-



--------------------------------------------------------------------------------

(C) the amount of the Commitments and the other rights and obligations of the
assigning Lender hereunder and under the other Loan Documents subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to Agent) shall be in a minimum amount
(unless waived by Agent) of $5,000,000 (except such minimum amount shall not
apply to (I) an assignment or delegation by any Lender to any other Lender, an
Affiliate of any Lender, or a Related Fund of such Lender, or (II) a group of
new Lenders, each of which is an Affiliate of each other or a Related Fund of
such new Lender to the extent that the aggregate amount to be assigned to all
such new Lenders is at least $5,000,000),

(D) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,

(E) the parties to each assignment shall execute and deliver to Agent an
Assignment and Acceptance; provided, that Borrower and Agent may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrower and Agent by such Lender
and the Assignee,

(F) unless waived by Agent, the assigning Lender or Assignee has paid to Agent,
for Agent’s separate account, a processing fee in the amount of $3,500, and

(G) the assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire in a form approved by Agent (the “Administrative
Questionnaire”).

(b) From and after the date that Agent notifies the assigning Lender (with a
copy to Borrower) that it has received an executed Assignment and Acceptance
and, if applicable, payment of the required processing fee, (i) the Assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assigning Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (except
with respect to Section 10.3 hereof) and be released from any future obligations
under this Agreement (and in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement and the other Loan Documents, such Lender shall cease to be
a party hereto and thereto); provided, however, that nothing contained herein
shall release any assigning Lender from obligations that survive the termination
of this Agreement, including such assigning Lender’s obligations under
Section 15 and Section 17.9(a) of this Agreement.

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or the
performance or observance by Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and

 

-61-



--------------------------------------------------------------------------------

information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance, (iv) such Assignee will,
independently and without reliance upon Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement, (v) such Assignee appoints and
authorizes Agent to take such actions and to exercise such powers under this
Agreement as are delegated to Agent, by the terms hereof, together with such
powers as are reasonably incidental thereto, and (vi) such Assignee agrees that
it will perform all of the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.

(d) Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.

(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, its Commitment, and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, however, that (i) the Originating Lender shall
remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall maintain a
written register of each Participant to whom it has sold all or any portion of
its Obligations, such register to reflect the date of sale and face amount or
percentage interest sold, and shall not permit any Participant to transfer its
interest in the Obligations except through the register maintained by the
Originating Lender, (iii) the Originating Lender shall remain solely responsible
for the performance of such obligations, (iv) Borrower, Agent, and the Lenders
shall continue to deal solely and directly with the Originating Lender in
connection with the Originating Lender’s rights and obligations under this
Agreement and the other Loan Documents, (v) no Lender shall transfer or grant
any participating interest under which the Participant has the right to approve
any amendment to, or any consent or waiver with respect to, this Agreement or
any other Loan Document, except to the extent such amendment to, or consent or
waiver with respect to this Agreement or of any other Loan Document would
(A) extend the final maturity date of the Obligations hereunder in which such
Participant is participating, (B) reduce the interest rate applicable to the
Obligations hereunder in which such Participant is participating, (C) release
all or substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender, or (E) change the amount or due dates of
scheduled principal repayments or prepayments or premiums, and (vi) all amounts
payable by Borrower hereunder shall be determined as if such Lender had not sold
such participation, except that, if amounts outstanding under this Agreement are
due and unpaid, or shall have been declared or shall have become due and payable
upon the occurrence of an Event of Default, each Participant shall

 

-62-



--------------------------------------------------------------------------------

be deemed to have the right of set off in respect of its participating interest
in amounts owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement. The rights of any Participant only shall be derivative through the
Originating Lender with whom such Participant participates and no Participant
shall have any rights under this Agreement or the other Loan Documents or any
direct rights as to the other Lenders, Agent, Borrower, the Collections of
Borrower or its Subsidiaries, the Collateral, or otherwise in respect of the
Obligations. No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves.

(f) In connection with any such assignment or participation or proposed
assignment or participation, a Lender may, subject to the provisions of
Section 17.9, disclose all documents and information which it now or hereafter
may have relating to Borrower and its Subsidiaries and their respective
businesses.

(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.

13.2. Successors.

This Agreement shall bind and inure to the benefit of the respective successors
and assigns of each of the parties; provided, however, that Borrower may not
assign this Agreement or any rights or duties hereunder without the Lenders’
prior written consent and any prohibited assignment shall be absolutely void ab
initio. No consent to assignment by the Lenders shall release Borrower from its
Obligations. A Lender may assign this Agreement and the other Loan Documents and
its rights and duties hereunder and thereunder pursuant to Section 13.1 and,
except as expressly required pursuant to Section 13.1, no consent or approval by
Borrower is required in connection with any such assignment.

14. AMENDMENTS; WAIVERS.

14.1. Amendments and Waivers.

(a) No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than the Fee Letter), and no consent
with respect to any departure by Borrower therefrom, shall be effective unless
the same shall be in writing and signed by the Required Lenders (or by Agent at
the written request of the Required Lenders) and the Loan Parties that are party
thereto and then any such waiver or consent shall be effective, but only in the
specific instance and for the specific purpose for which given; provided, that
no such waiver, amendment, or consent shall, unless in writing and signed by all
of the Lenders directly affected thereby and all of the Loan Parties that are
party thereto, do any of the following:

(i) increase the amount of or extend the expiration date of any Commitment of
any Lender,

 

-63-



--------------------------------------------------------------------------------

(ii) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

(iii) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders), and (z) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or a reduction of fees
for purposes of this clause (iii)),

(iv) amend, modify, or eliminate this Section or any provision of this Agreement
providing for consent or other action by all Lenders,

(v) amend, modify, or eliminate Section 3.1,

(vi) amend, modify, or eliminate Section 15.11,

(vii) other than as permitted by Section 15.11, release or contractually
subordinate Agent’s Lien in and to any of the Collateral,

(viii) amend, modify, or eliminate the definitions of “Required Lenders”,
“Supermajority Lenders” or “Pro Rata Share”,

(ix) other than in connection with a merger, liquidation, dissolution or sale of
such Person expressly permitted by the terms hereof or the other Loan Documents,
release Borrower or any Guarantor from any obligation for the payment of money
or consent to the assignment or transfer by Borrower or any Guarantor of any of
its rights or duties under this Agreement or the other Loan Documents, or

(x) amend, modify, or eliminate any of the provisions of Section 2.4(b)(i) or
(ii),

(b) No amendment, waiver, modification, or consent shall amend, modify, waive,
or eliminate,

(i) the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrower (and shall not require the
written consent of any of the Lenders),

(ii) any provision of Section 15 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrower, and the Required Lenders;

(c) No amendment, waiver, modification, elimination, or consent shall amend,
modify or eliminate, without written consent of Agent, Borrower and the
Supermajority Lenders, the definition of Borrowing Base or the definitions of
“Eligible Accounts,” “Eligible Inventory,” “Governmental Accounts,” “Inventory
Sublimit,” “Packaging Inventory,” “Seed Exchange Accounts” or “Seed Inventory”
to the extent that any such change results in more credit being made available
to Borrower based upon the Borrowing Base, but not otherwise, or the definition
of Maximum Revolver Amount;

 

-64-



--------------------------------------------------------------------------------

(d) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Lender, or any other rights or duties of Issuing Lender
under this Agreement or the other Loan Documents, without the written consent of
Issuing Lender, Agent, Borrower, and the Required Lenders;

(e) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Agent, Borrower, and the Required Lenders; and

(f) Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of any Loan
Party, shall not require consent by or the agreement of any Loan Party, (ii) any
amendment, waiver, modification, elimination, or consent of or with respect to
any provision of this Agreement or any other Loan Document may be entered into
without the consent of, or over the objection of, any Defaulting Lender other
than any of the matters governed by Section 14.1(a)(i) through (iii) that affect
such Lender, and (iii) any amendment contemplated by Section 2.13(d)(iii) of
this Agreement in connection with a Benchmark Transition Event or an Early
Opt-in Election shall be effective as contemplated by such Section 2.13(d)(iii)
hereof.

14.2. Replacement of Holdout Lender.

(a) If (i) any action to be taken by the Lender Group or Agent hereunder
requires the unanimous consent, authorization, or agreement of all Lenders or
all Lenders affected thereby, and a Lender (“Holdout Lender”) fails to give its
consent, authorization, or agreement, or (ii) any Lender makes a claim for
compensation under Sections 2.12(l), 2.14 or 16, then Borrower or Agent, upon at
least 5 Business Days prior irrevocable notice, may permanently replace any
Lender that failed to give its consent, authorization or agreement (a
“Non-Consenting Lender”) or any Lender that made such a claim (a “Claiming
Lender”) with one or more substitute Lenders (each, a “Replacement Lender”), and
the Non-Consenting Lender or Claiming Lender, as applicable, shall have no right
to refuse to be replaced hereunder. Such notice to replace the Non-Consenting
Lender or Claiming Lender, as applicable, shall specify an effective date for
such replacement, which date shall not be later than 15 Business Days after the
date such notice is given.

(b) Prior to the effective date of such replacement, the Non-Consenting Lender
or Claiming Lender, as applicable, and each Replacement Lender shall execute and
deliver an Assignment and Acceptance, subject only to the Non-Consenting Lender
or Claiming Lender, as applicable, being repaid its share of the outstanding
Obligations (including an assumption of its Pro Rata Share of the Risk
Participation Liability) without any premium or penalty of any kind whatsoever.
If the Non-Consenting Lender or Claiming Lender, as applicable, shall refuse or
fail

 

-65-



--------------------------------------------------------------------------------

to execute and deliver any such Assignment and Acceptance prior to the effective
date of such replacement, the Non-Consenting Lender or Claiming Lender, as
applicable, shall be deemed to have executed and delivered such Assignment and
Acceptance. The replacement of any Non-Consenting Lender or Claiming Lender, as
applicable, shall be made in accordance with the terms of Section 13.1. Until
such time as the Replacement Lenders shall have acquired all of the Obligations,
the Commitments, and the other rights and obligations of the Non-Consenting
Lender or Claiming Lender, as applicable, hereunder and under the other Loan
Documents, the Non-Consenting Lender or Claiming Lender, as applicable, shall
remain obligated to make the Non-Consenting Lender’s or Claiming Lender’s, as
applicable, Pro Rata Share of Advances and to purchase a participation in each
Letter of Credit, in an amount equal to its Pro Rata Share of the Risk
Participation Liability of such Letter of Credit.

14.3. No Waivers; Cumulative Remedies.

No failure by Agent or any Lender to exercise any right, remedy, or option under
this Agreement or any other Loan Document, or delay by Agent or any Lender in
exercising the same, will operate as a waiver thereof. No waiver by Agent or any
Lender will be effective unless it is in writing, and then only to the extent
specifically stated. No waiver by Agent or any Lender on any occasion shall
affect or diminish Agent’s and each Lender’s rights thereafter to require strict
performance by Borrower of any provision of this Agreement. Agent’s and each
Lender’s rights under this Agreement and the other Loan Documents will be
cumulative and not exclusive of any other right or remedy that Agent or any
Lender may have.

15. AGENT; THE LENDER GROUP.

15.1. Appointment and Authorization of Agent.

Each Lender hereby designates and appoints WFF as its representative under this
Agreement and the other Loan Documents and each Lender hereby irrevocably
authorizes Agent to execute and deliver each of the other Loan Documents on its
behalf and to take such other action on its behalf under the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to Agent by the terms of this Agreement
or any other Loan Document, together with such powers as are reasonably
incidental thereto. Agent agrees to act as such on the express conditions
contained in this Section 15. The provisions of this Section 15 are solely for
the benefit of Agent and the Lenders, and Borrower and its Subsidiaries shall
have no rights as a third party beneficiary of any of the provisions contained
herein. Any provision to the contrary contained elsewhere in this Agreement or
in any other Loan Document notwithstanding, Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall Agent have
or be deemed to have any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent; it being expressly understood and agreed that the use of the word
“Agent” is for convenience only, that WFF is merely the representative of the
Lenders, and only has the contractual duties set forth herein. Except as
expressly otherwise provided in this Agreement, Agent shall have and may use its
sole discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions that Agent
expressly is entitled to take or assert under or pursuant to this Agreement and
the other Loan Documents. Without limiting the generality of the foregoing, or
of any other provision of the Loan

 

-66-



--------------------------------------------------------------------------------

Documents that provides rights or powers to Agent, Lenders agree that Agent
shall have the right to exercise the following powers as long as this Agreement
remains in effect: (a) maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Collateral, the Collections of Borrower and its Subsidiaries, and related
matters, (b) execute or file any and all financing or similar statements or
notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
(c) make Advances, for itself or on behalf of Lenders as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute the Collections of
Borrower and its Subsidiaries as provided in the Loan Documents, (e) open and
maintain such bank accounts and cash management arrangements as Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes with respect to the Collateral and the Collections of
Borrower and its Subsidiaries, (f) perform, exercise, and enforce any and all
other rights and remedies of the Lender Group with respect to Borrower or its
Subsidiaries, the Obligations, the Collateral, the Collections of Borrower and
its Subsidiaries, or otherwise related to any of same as provided in the Loan
Documents, and (g) incur and pay such Lender Group Expenses as Agent may deem
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to the Loan Documents.

15.2. Delegation of Duties.

Agent may execute any of its duties under this Agreement or any other Loan
Document by or through agents, employees or attorneys in fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney in fact that it selects as long as such selection was made without
gross negligence or willful misconduct.

15.3. Liability of Agent.

None of the Agent-Related Persons shall (a) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct), or (b) be responsible in any manner
to any of the Lenders for any recital, statement, representation or warranty
made by Borrower or any of its Subsidiaries or Affiliates, or any officer or
director thereof, contained in this Agreement or in any other Loan Document, or
in any certificate, report, statement or other document referred to or provided
for in, or received by Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of Borrower or its Subsidiaries or any other party to any Loan Document to
perform its obligations hereunder or thereunder. No Agent-Related Person shall
be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the books and
records or properties of Borrower or its Subsidiaries.

 

-67-



--------------------------------------------------------------------------------

15.4. Reliance by Agent.

Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telegram, telefacsimile or other electronic method of transmission, telex or
telephone message, statement or other document or conversation believed by it to
be genuine and correct and to have been signed, sent, or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to Borrower or counsel to any Lender), independent accountants and other
experts selected by Agent. Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless Agent
shall first receive such advice or concurrence of the Lenders as it deems
appropriate and until such instructions are received, Agent shall act, or
refrain from acting, as it deems advisable. If Agent so requests, it shall first
be indemnified to its reasonable satisfaction by the Lenders against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the requisite Lenders and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all of the Lenders.

15.5. Notice of Default or Event of Default.

Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default, except with respect to defaults in the payment of
principal, interest, fees, and expenses required to be paid to Agent for the
account of the Lenders and, except with respect to Events of Default of which
Agent has actual knowledge, unless Agent shall have received written notice from
a Lender or Borrower referring to this Agreement, describing such Default or
Event of Default, and stating that such notice is a “notice of default.” Agent
promptly will notify the Lenders of its receipt of any such notice or of any
Event of Default of which Agent has actual knowledge. If any Lender obtains
actual knowledge of any Event of Default, such Lender promptly shall notify the
other Lenders and Agent of such Event of Default. Each Lender shall be solely
responsible for giving any notices to its Participants, if any. Subject to
Section 15.4, Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Lenders in accordance with
Section 8; provided, however, that unless and until Agent has received any such
request, Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable.

15.6. Credit Decision.

Each Lender acknowledges that none of the Agent-Related Persons has made any
representation or warranty to it, and that no act by Agent hereinafter taken,
including any review of the affairs of Borrower and its Subsidiaries or
Affiliates, shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender. Each Lender represents to Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower or any
other Person party to a Loan Document, and all applicable bank regulatory laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to Borrower. Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of

 

-68-



--------------------------------------------------------------------------------

Borrower or any other Person party to a Loan Document. Except for notices,
reports, and other documents expressly herein required to be furnished to the
Lenders by Agent, Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of
Borrower or any other Person party to a Loan Document that may come into the
possession of any of the Agent-Related Persons.

15.7. Costs and Expenses; Indemnification.

Agent may incur and pay Lender Group Expenses to the extent Agent reasonably
deems necessary or appropriate for the performance and fulfillment of its
functions, powers, and obligations pursuant to the Loan Documents, including
court costs, attorneys fees and expenses, fees and expenses of financial
accountants, advisors, consultants, and appraisers, costs of collection by
outside collection agencies, auctioneer fees and expenses, and costs of security
guards or insurance premiums paid to maintain the Collateral, whether or not
Borrower is obligated to reimburse Agent or Lenders for such expenses pursuant
to this Agreement or otherwise. Agent is authorized and directed to deduct and
retain sufficient amounts from the Collections of Borrower and its Subsidiaries
received by Agent to reimburse Agent for such out-of-pocket costs and expenses
prior to the distribution of any amounts to Lenders. In the event Agent is not
reimbursed for such costs and expenses by Borrower or its Subsidiaries, each
Lender hereby agrees that it is and shall be obligated to pay to Agent such
Lender’s Pro Rata Share thereof. Whether or not the transactions contemplated
hereby are consummated, the Lenders shall indemnify upon demand the
Agent-Related Persons (to the extent not reimbursed by or on behalf of Borrower
and without limiting the obligation of Borrower to do so), according to their
Pro Rata Shares, from and against any and all Indemnified Liabilities; provided,
however, that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities resulting solely from such
Person’s gross negligence or willful misconduct nor shall any Lender be liable
for the obligations of any Defaulting Lender in failing to make an Advance or
other extension of credit hereunder. Without limitation of the foregoing, each
Lender shall reimburse Agent upon demand for such Lender’s Pro Rata Share of any
costs or out of pocket expenses (including attorneys, accountants, advisors, and
consultants fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that Agent is not reimbursed for such expenses by or on behalf of
Borrower. The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.

15.8. Agent in Individual Capacity.

WFF and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in, and generally
engage in any kind of banking, trust, financial advisory, underwriting, or other
business with Borrower and its Subsidiaries and Affiliates and any other Person
party to any Loan Documents as though WFF were not Agent hereunder, and, in each
case, without notice to or consent of the other members of the Lender Group. The
other members of the Lender Group acknowledge that, pursuant to such activities,
WFF or its Affiliates may receive information regarding Borrower or its
Affiliates or any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrower or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Agent will use its reasonable best
efforts to obtain), Agent shall not be under any obligation to provide such
information to them. The terms “Lender” and “Lenders” include WFF in its
individual capacity.

 

-69-



--------------------------------------------------------------------------------

15.9. Successor Agent.

Agent may resign as Agent upon 45 days notice to the Lenders (unless such notice
is waived by the Required Lenders) and Borrower. If Agent resigns under this
Agreement, the Required Lenders shall appoint a successor Agent for the Lenders
with the consent of Borrower, so long as no Event of Default shall have occurred
and be continuing, which consent shall not be unreasonably withheld. If no
successor Agent is appointed prior to the effective date of the resignation of
Agent, Agent shall appoint, after consulting with the Lenders and Borrower, a
successor Agent from among the Lenders. If Agent has materially breached or
failed to perform any material provision of this Agreement or of applicable law,
the Required Lenders may agree in writing to remove and replace Agent with a
successor Agent from among the Lenders with the consent of Borrower so long as
no Event of Default shall have occurred and be continuing, which consent shall
not be unreasonably withheld. In any such event, upon the acceptance of its
appointment as successor Agent hereunder, such successor Agent shall succeed to
all the rights, powers, and duties of the retiring Agent and the term “Agent”
shall mean such successor Agent and the retiring Agent’s appointment, powers,
and duties as Agent shall be terminated. After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Section 15 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Agent under
this Agreement.

15.10. Lender in Individual Capacity.

Any Lender and its respective Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with Borrower and its Subsidiaries and
Affiliates and any other Person party to any Loan Documents as though such
Lender were not a Lender hereunder without notice to or consent of the other
members of the Lender Group. The other members of the Lender Group acknowledge
that, pursuant to such activities, such Lender and its respective Affiliates may
receive information regarding Borrower or its Affiliates or any other Person
party to any Loan Documents that is subject to confidentiality obligations in
favor of Borrower or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.

15.11. Collateral Matters.

(a) The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent, at its option and in its sole discretion, to release any Lien on any
Collateral (i) upon the termination of the Commitments and payment and
satisfaction in full by Borrower of all Obligations, (ii) constituting property
being sold or disposed of if a release is required or desirable in connection
therewith and

 

-70-



--------------------------------------------------------------------------------

if Borrower certifies to Agent that the sale or disposition is permitted under
Section 6.4 of this Agreement or the other Loan Documents (and Agent may rely
conclusively on any such certificate, without further inquiry),
(iii) constituting property in which Borrower or its Subsidiaries owned no
interest at the time the Agent’s Lien was granted nor at any time thereafter, or
(iv) constituting property leased or licensed to Borrower or its Subsidiaries
under a lease or license that has expired or is terminated in a transaction
permitted under this Agreement. Except as provided above, Agent will not execute
and deliver a release of any Lien on any Collateral without the prior written
authorization of (y) if the release is of all or substantially all of the
Collateral, all of the Lenders (without requiring the authorization of the Bank
Product Providers), or (z) otherwise, the Required Lenders (without requiring
the authorization of the Bank Product Providers). Upon request by Agent or
Borrower at any time, the Lenders will (and if so requested, the Bank Product
Providers will) confirm in writing Agent’s authority to release any such Liens
on particular types or items of Collateral pursuant to this Section 15.11;
provided, however, that (1) Agent shall not be required to execute any document
necessary to evidence such release on terms that, in Agent’s opinion, would
expose Agent to liability or create any obligation or entail any consequence
other than the release of such Lien without recourse, representation, or
warranty, and (2) such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of Borrower in respect of) all interests retained by
Borrower, including, the proceeds of any sale, all of which shall continue to
constitute part of the Collateral. Each Lender further hereby irrevocably
authorizes (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to irrevocably authorize) Agent, at its option and in
its sole discretion, to subordinate (by contract or otherwise) any Lien granted
to or held by Agent on any property under any Loan Document (A) to the holder of
any Permitted Lien on such property if such Permitted Lien secures purchase
money Indebtedness (including Capitalized Lease Obligations) permitted under
this Agreement and (B) to the extent Agent has the authority under this
Section 15.11 to release its Lien on such property.

(b) Agent shall have no obligation whatsoever to any of the Lenders to assure
that the Collateral exists or is owned by Borrower or its Subsidiaries or is
cared for, protected, or insured or has been encumbered, or that the Agent’s
Liens have been properly or sufficiently or lawfully created, perfected,
protected, or enforced or are entitled to any particular priority, or to
exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent pursuant to any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission, or event related thereto, subject to the terms and conditions
contained herein, Agent may act in any manner it may deem appropriate, in its
sole discretion given Agent’s own interest in the Collateral in its capacity as
one of the Lenders and that Agent shall have no other duty or liability
whatsoever to any Lender as to any of the foregoing, except as otherwise
provided herein.

15.12. Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, without the express written
consent of Agent and only if an Event of Default shall have occurred and be
continuing, and that it shall, to the extent it is lawfully entitled to do so,
upon the written request of Agent and only if an Event of Default shall have
occurred and be continuing, set off against the Obligations, any amounts owing
by such Lender to Borrower or its Subsidiaries or any Deposit Accounts of
Borrower or its Subsidiaries now or hereafter maintained with such Lender. Each
of the Lenders further agrees that it shall not, unless specifically requested
to do so in writing by Agent, take or cause to be taken any action, including,
the commencement of any legal or equitable proceedings to enforce any Loan
Document against Borrower or any Guarantor or to foreclose any Lien on, or
otherwise enforce any security interest in, any of the Collateral.

 

-71-



--------------------------------------------------------------------------------

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

15.13. Agency for Perfection.

Agent hereby appoints each other Lender as its agent (and each Lender hereby
accepts such appointment) for the purpose of perfecting the Agent’s Liens in
assets which, in accordance with Article 8 or Article 9, as applicable, of the
Code can be perfected only by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.

15.14. Payments by Agent to the Lenders.

All payments to be made by Agent to the Lenders shall be made by bank wire
transfer of immediately available funds pursuant to such wire transfer
instructions as each party may designate for itself by written notice to Agent.
Concurrently with each such payment, Agent shall identify whether such payment
(or any portion thereof) represents principal, premium, fees, or interest of the
Obligations.

15.15. Concerning the Collateral and Related Loan Documents.

Each member of the Lender Group authorizes and directs Agent to enter into this
Agreement and the other Loan Documents. Each member of the Lender Group agrees
that any action taken by Agent in accordance with the terms of this Agreement or
the other Loan Documents relating to the Collateral and the exercise by Agent of
its powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Lenders.

 

-72-



--------------------------------------------------------------------------------

15.16. Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information.

By becoming a party to this Agreement, each Lender:

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report
respecting Borrower or its Subsidiaries (each a “Report” and collectively,
“Reports”) prepared by or at the request of Agent, and Agent shall so furnish
each Lender with such Reports,

(b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding Borrower and its
Subsidiaries and will rely significantly upon Borrower’s and its Subsidiaries’
books and records, as well as on representations of Borrower’s personnel,

(d) agrees to keep all Reports and other material, non-public information
regarding Borrower and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 17.9, and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrower, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrower or its Subsidiaries to Agent that has not been
contemporaneously provided by Borrower or such Subsidiary to such Lender, and,
upon receipt of such request, Agent promptly shall provide a copy of same to
such Lender, (y) to the extent that Agent is entitled, under any provision of
the Loan Documents, to request additional reports or information from Borrower
or its Subsidiaries, any Lender may, from time to time, reasonably request Agent
to exercise such right as specified in such Lender’s notice to Agent, whereupon
Agent promptly shall request of Borrower the additional reports or information
reasonably specified by such Lender, and, upon receipt thereof from Borrower or
such Subsidiary, Agent promptly shall provide a copy of same to such Lender, and
(z) any time that Agent renders to Borrower a statement regarding the Loan
Account, Agent ‘shall send a copy of such statement to each Lender.

 

-73-



--------------------------------------------------------------------------------

15.17. Several Obligations; No Liability.

Notwithstanding that certain of the Loan Documents now or hereafter may have
been or will be executed only by or in favor of Agent in its capacity as such,
and not by or in favor of the Lenders, any and all obligations on the part of
Agent (if any) to make any credit available hereunder shall constitute the
several (and not joint) obligations of the respective Lenders on a ratable
basis, according to their respective Commitments, to make an amount of such
credit not to exceed, in principal amount, at any one time outstanding, the
amount of their respective Commitments. Nothing contained herein shall confer
upon any Lender any interest in, or subject any Lender to any liability for, or
in respect of, the business, assets, profits, losses, or liabilities of any
other Lender. Each Lender shall be solely responsible for notifying its
Participants of any matters relating to the Loan Documents to the extent any
such notice may be required, and no Lender shall have any obligation, duty, or
liability to any Participant of any other Lender. Except as provided in
Section 15.7, no member of the Lender Group shall have any liability for the
acts of any other member of the Lender Group. No Lender shall be responsible to
Borrower or any other Person for any failure by any other Lender to fulfill its
obligations to make credit available hereunder, nor to advance for it or on its
behalf in connection with its Commitment, nor to take any other action on its
behalf hereunder or in connection with the financing contemplated herein.

16. WITHHOLDING TAXES.

16.1. Payments.

All payments made by any Loan Party under any Loan Document will be made free
and clear of, and without deduction or withholding for, any Taxes, except as
otherwise required by applicable law, and in the event any deduction or
withholding of Taxes is required, the applicable Loan Party shall make the
requisite withholding, promptly pay over to the applicable Governmental
Authority the withheld tax, and furnish to Agent as promptly as possible after
the date the payment of any such Tax is due pursuant to applicable law, original
or copies of original tax receipts evidencing such payment by the Loan
Parties.    Furthermore, if any such Tax is an Indemnified Taxes or an
Indemnified Tax is so levied or imposed, the Loan Parties agree to pay the full
amount of such Indemnified Taxes and such additional amounts as may be necessary
so that every payment of all amounts due under this Agreement, any note, or Loan
Document, including any amount paid pursuant to this Section 16.1 after
withholding or deduction for or on account of any Indemnified Taxes, will not be
less than the amount provided for herein. The Loan Parties will promptly pay any
Other Taxes or reimburse Agent for such Other Taxes upon Agent’s demand. The
Loan Parties shall jointly and severally indemnify each Indemnified Person (as
defined in Section 10.3) (collectively a “Tax Indemnitee”) for the full amount
of Indemnified Taxes arising in connection with this Agreement or any other Loan
Document or breach thereof by any Loan Party (including any Indemnified Taxes
imposed or asserted on, or attributable to, amounts payable under this
Section 16) imposed on, or paid by, such Tax Indemnitee and all reasonable costs
and expenses related thereto (including fees and disbursements of attorneys and
other tax professionals), as and when they are incurred and irrespective of
whether suit is brought, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority (other than
Indemnified Taxes and additional amounts that a court of competent jurisdiction
finally determines to have resulted from the gross negligence or willful
misconduct of such Tax Indemnitee). The obligations of the Loan Parties under
this Section 16 shall survive the termination of this Agreement, the resignation
and replacement of the Agent, and the repayment of the Obligations.

 

-74-



--------------------------------------------------------------------------------

16.2. Exemptions.

(a) If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) and the Borrower, at the time or times
reasonably requested by the Loan Parties or Agent, such properly completed and
executed documentation reasonably requested by the Loan Parties or Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding, including without limitation one of the following, before receiving
its first payment under this Agreement:

(i) if such Lender or Participant is entitled to claim an exemption from United
States withholding tax pursuant to the portfolio interest exception, (A) a
statement of the Lender or Participant, signed under penalty of perjury, that it
is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of Borrower (within the meaning of Section 871(h)(3)(B) of the
IRC), or (III) a controlled foreign corporation related to Borrower within the
meaning of Section 864(d)(4) of the IRC, and (B) a properly completed and
executed IRS Form W-8BEN, Form W-8BEN-E or Form W-8IMY (with proper attachments
as applicable);

(ii) if such Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN or Form W-8BEN-E, as applicable;

(iii) if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;

(iv) if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because such Lender
or Participant serves as an intermediary, a properly completed and executed copy
of IRS Form W-8IMY (including a withholding statement and copies of the tax
certification documentation for its beneficial owner(s) of the income paid to
the intermediary, if required based on its status provided on the Form W-8IMY);
or

(v) a properly completed and executed copy of any other form or forms, including
IRS Form W-9, as may be required under the IRC or other laws of the United
States as a condition to exemption from United States withholding or backup
withholding tax.

(b) Each Lender or Participant shall deliver to the Loan Parties and Agent (in
such number of copies as shall be requested by the recipient) on or about the
date on which such Lender becomes a Lender or Participant under this Agreement
(and from time to time thereafter upon the reasonable request of the Loan
Parties or Agent), executed copies of any other form prescribed by applicable
law as a basis for claiming exemption from or a reduction in U.S. federal
withholding and provide new forms (or successor forms) upon the expiration or
obsolescence of any previously delivered forms and to promptly notify Agent and
Borrower (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.

 

-75-



--------------------------------------------------------------------------------

(c) If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent and Borrower, to deliver to Agent and Borrower
(or, in the case of a Participant, to the Lender granting the participation
only) any such form or forms, as may be required under the laws of such
jurisdiction as a condition to exemption from, or reduction of, foreign
withholding or backup withholding tax before receiving its first payment under
this Agreement, but only if such Lender or such Participant is legally able to
deliver such forms, or the providing of or delivery of such forms in the
Lender’s reasonable judgment would not subject such Lender to any material
unreimbursed cost or expense or materially prejudice the legal or commercial
position of such Lender (or its Affiliates); provided, further, that nothing in
this Section 16.2(c) shall require a Lender or Participant to disclose any
information that it deems to be confidential (including its tax returns). Each
Lender and each Participant shall provide new forms (or successor forms) upon
the expiration or obsolescence of any previously delivered forms and promptly
notify Agent and Borrower (or, in the case of a Participant, to the Lender
granting the participation only) of any change in circumstances which would
modify or render invalid any claimed exemption or reduction.

(d) If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrower to such Lender or Participant, such Lender or Participant agrees to
notify Agent and Borrower (or, in the case of a sale of a participation
interest, to the Lender granting the participation only) of the percentage
amount in which it is no longer the beneficial owner of Obligations of Borrower
to such Lender or Participant. To the extent of such percentage amount, Agent
and Borrower will treat such Lender’s or such Participant’s documentation
provided pursuant to Section 16.2(a) or 16.2(c) as no longer valid. With respect
to such percentage amount, such Participant or Assignee may provide new
documentation, pursuant to Section 16.2(a) or 16.2(c), if applicable. Borrower
agree that each Participant shall be entitled to the benefits of this Section 16
with respect to its participation in any portion of the Commitments and the
Obligations so long as such Participant complies with the obligations set forth
in this Section 16 with respect thereto.

(e) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable due diligence and reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), such Lender shall deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) at the time or times
prescribed by law and at such time or times reasonably requested by Agent (or,
in the case of a Participant, the Lender granting the participation) such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the IRC) and such additional documentation
reasonably requested by Agent (or, in the case of a Participant, the Lender
granting the participation) as may be necessary for Agent or Borrower to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(e), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

-76-



--------------------------------------------------------------------------------

(f) Each Lender and Participant agree that if any form or certification such
Lender or a Participant previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Loan Parties and Agent in writing of its legal inability to
do so.

16.3. Reductions.

(a) If a Lender or a Participant is subject to an applicable withholding tax,
Agent (or, in the case of a Participant, the Lender granting the participation)
may withhold from any payment to such Lender or such Participant an amount
equivalent to the applicable withholding tax. If the forms or other
documentation required by Section 16.2(a) or 16.2(c) are not delivered to Agent
(or, in the case of a Participant, to the Lender granting the participation),
then Agent (or, in the case of a Participant, to the Lender granting the
participation) may withhold from any payment to such Lender or such Participant
not providing such forms or other documentation an amount equivalent to the
applicable withholding tax.

(b) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent (or, in the case of a Participant, to
the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this
Section 16, together with all costs and expenses (including attorneys’ fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

16.4. Refunds.

If Agent or a Lender determines, in its sole discretion, that it has received a
refund of any Indemnified Taxes to which the Loan Parties have paid additional
amounts pursuant to this Section 16, so long as no Default or Event of Default
has occurred and is continuing, it shall pay over such refund to the Borrower on
behalf of the Loan Parties (but only to the extent of payments made, or
additional amounts paid, by the Loan Parties under this Section 16 with respect
to Indemnified Taxes giving rise to such a refund), net of all out-of-pocket
expenses of Agent or such Lender and without interest (other than any interest
paid by the applicable Governmental Authority with respect to such a refund);
provided, that the Loan Parties, upon the request of Agent or such Lender,
agrees to repay the amount paid over to the Loan Parties (plus any penalties,
interest or other charges, imposed by the applicable Governmental Authority,
other than such penalties,

 

-77-



--------------------------------------------------------------------------------

interest or other charges imposed as a result of the willful misconduct or gross
negligence of Agent or Lender hereunder as finally determined by a court of
competent jurisdiction) to Agent or such Lender in the event Agent or such
Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything in this Agreement to the contrary, this Section 16
shall not be construed to require Agent or any Lender to make available its tax
returns (or any other information which it deems confidential) to Loan Parties
or any other Person or require Agent or any Lender to pay any amount to an
indemnifying party pursuant to Section 16.4, the payment of which would place
Agent or such Lender (or their Affiliates) in a less favorable net after-Tax
position than such Person would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.

17. GENERAL PROVISIONS.

17.1. Effectiveness.

This Agreement shall be binding and deemed effective when executed by Borrower,
Agent, and each Lender whose signature is provided for on the signature pages
hereof.

17.2. Section Headings.

Headings and numbers have been set forth herein for convenience only. Unless the
contrary is compelled by the context, everything contained in each Section
applies equally to this entire Agreement.

17.3. Interpretation.

Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against the Lender Group or Borrower, whether under any rule of
construction or otherwise. On the contrary, this Agreement has been reviewed by
all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to accomplish fairly the purposes and intentions
of all parties hereto.

17.4. Severability of Provisions.

Each provision of this Agreement shall be severable from every other provision
of this Agreement for the purpose of determining the legal enforceability of any
specific provision.

17.5. Bank Product Providers.

Each Bank Product Provider in its capacity as such shall be deemed a third party
beneficiary hereof and of the provisions of the other Loan Documents for
purposes of any reference in a Loan Document to the parties for whom Agent is
acting. Agent hereby agrees to act as agent for such Bank Product Providers and,
by virtue of entering into a Bank Product Agreement, the applicable Bank Product
Provider shall be automatically deemed to have appointed Agent as its agent and
to have accepted the benefits of the Loan Documents. It is understood and agreed
that the rights and benefits of each Bank Product Provider under the Loan
Documents consist exclusively of such Bank Product Provider’s being a
beneficiary of the Liens and security interests (and, if applicable, guarantees)
granted to Agent and the right to share in payments and collections

 

-78-



--------------------------------------------------------------------------------

out of the Collateral as more fully set forth herein. In addition, each Bank
Product Provider, by virtue of entering into a Bank Product Agreement, shall be
automatically deemed to have agreed that Agent shall have the right, but shall
have no obligation, to establish, maintain, relax, or release reserves in
respect of the Bank Product Obligations and that if reserves are established
there is no obligation on the part of Agent to determine or insure whether the
amount of any such reserve is appropriate or not. In connection with any such
distribution of payments or proceeds of Collateral, Agent shall be entitled to
assume no amounts are due or owing to any Bank Product Provider unless such Bank
Product Provider has provided a written certification (setting forth a
reasonably detailed calculation) to Agent as to the amounts that are due and
owing to it and such written certification is received by Agent a reasonable
period of time prior to the making of such distribution. Agent shall have no
obligation to calculate the amount due and payable with respect to any Bank
Products, but may rely upon the written certification of the amount due and
payable from the applicable Bank Product Provider. In the absence of an updated
certification, Agent shall be entitled to assume that the amount due and payable
to the applicable Bank Product Provider is the amount last certified to Agent by
such Bank Product Provider as being due and payable (less any distributions made
to such Bank Product Provider on account thereof). Borrower may obtain Bank
Products from any Bank Product Provider, although Borrower are not required to
do so. Borrower acknowledges and agrees that no Bank Product Provider has
committed to provide any Bank Products and that the providing of Bank Products
by any Bank Product Provider is in the sole and absolute discretion of such Bank
Product Provider. Notwithstanding anything to the contrary in this Agreement or
any other Loan Document, no provider or holder of any Bank Product shall have
any voting or approval rights hereunder (or be deemed a Lender) solely by virtue
of its status as the provider or holder of such agreements or products or the
Obligations owing thereunder, nor shall the consent of any such provider or
holder be required (other than in their capacities as Lenders, to the extent
applicable) for any matter hereunder or under any of the other Loan Documents,
including as to any matter relating to the Collateral or the release of
Collateral or Guarantors.

17.6. Lender-Creditor Relationship.

The relationship between the Lenders and Agent, on the one hand, and Borrower,
on the other hand, is solely that of creditor and debtor. No member of the
Lender Group has (or shall be deemed to have) any fiduciary relationship or duty
to Borrower arising out of or in connection with, and there is no agency or
joint venture relationship between the members of the Lender Group, on the one
hand, and Borrower, on the other hand, by virtue of any Loan Document or any
transaction contemplated therein.

17.7. Counterparts; Electronic Execution.

This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
shall be deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Agreement. Delivery of an executed counterpart
of this Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Agreement. Any party delivering an executed counterpart of this Agreement
by telefacsimile or other electronic method of transmission also shall deliver
an original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement. The foregoing shall apply to each other Loan
Document mutatis mutandis.

 

-79-



--------------------------------------------------------------------------------

17.8. Revival and Reinstatement of Obligations.

If the incurrence or payment of the Obligations by Borrower or Guarantor or the
transfer to the Lender Group of any property should for any reason subsequently
be declared to be void or voidable under any state or federal law relating to
creditors’ rights, including provisions of the Bankruptcy Code relating to
fraudulent conveyances, preferences, or other voidable or recoverable payments
of money or transfers of property (each, a “Voidable Transfer”), and if the
Lender Group is required to repay or restore, in whole or in part, any such
Voidable Transfer, or elects to do so upon the reasonable advice of its counsel,
then, as to any such Voidable Transfer, or the amount thereof that the Lender
Group is required or elects to repay or restore, and as to all reasonable costs,
expenses, and attorneys fees of the Lender Group related thereto, the liability
of Borrower or Guarantor automatically shall be revived, reinstated, and
restored and shall exist as though such Voidable Transfer had never been made.

17.9. Confidentiality.

(a) Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding the Loan
Parties and their Subsidiaries, their operations, assets, and existing and
contemplated business plans (“Confidential Information”) shall be treated by
Agent and the Lenders in a confidential manner, and shall not be disclosed by
Agent and the Lenders to Persons who are not parties to this Agreement, except:
(i) to attorneys for and other advisors, accountants, auditors, and consultants
to any member of the Lender Group and to employees, directors and officers of
any member of the Lender Group (the Persons in this clause (i), “Lender Group
Representatives”) on a “need to know” basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis (it being
understood that such Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential), (ii) to Subsidiaries and Affiliates of any member of
the Lender Group (including the Bank Product Providers); provided, that any such
Subsidiary or Affiliate shall have agreed to receive such information hereunder
subject to the terms of this Section 17.9, (iii) as may be required by
regulatory authorities so long as such authorities are informed of the
confidential nature of such information, (iv) as may be required by statute,
decision, or judicial or administrative order, rule, or regulation; provided,
that (x) prior to any disclosure under this clause (iv), the disclosing party
agrees to provide Borrower with prior notice thereof, to the extent that it is
practicable to do so and to the extent that the disclosing party is permitted to
provide such prior notice to Borrower pursuant to the terms of the applicable
statute, decision, or judicial or administrative order, rule, or regulation and
(y) any disclosure under this clause (iv) shall be limited to the portion of the
Confidential Information as may be required by such statute, decision, or
judicial or administrative order, rule, or regulation, (v) as may be agreed to
in advance in writing by Borrower, (vi) as requested or required by any
Governmental Authority pursuant to any subpoena or other legal process;
provided, that (x) prior to any disclosure under this clause (vi) the disclosing
party agrees to provide Borrower with prior written notice thereof, to the
extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior written notice to Borrower pursuant to
the terms of the subpoena or other legal process and (y) any disclosure under
this clause (vi) shall be limited to the portion of the Confidential Information
as may be required

 

-80-



--------------------------------------------------------------------------------

by such Governmental Authority pursuant to such subpoena or other legal process,
(vii) as to any such information that is or becomes generally available to the
public (other than as a result of prohibited disclosure by Agent or the Lenders
or the Lender Group Representatives), (viii) in connection with any assignment,
participation or pledge of any Lender’s interest under this Agreement; provided,
that prior to receipt of Confidential Information any such assignee,
participant, or pledgee shall have agreed in writing to receive such
Confidential Information either subject to the terms of this Section 17.9 or
pursuant to confidentiality requirements substantially similar to those
contained in this Section 17.9 (and such Person may disclose such Confidential
Information to Persons employed or engaged by them as described in clause
(i) above), (ix) in connection with any litigation or other adversary proceeding
involving parties hereto which such litigation or adversary proceeding involves
claims related to the rights or duties of such parties under this Agreement or
the other Loan Documents; provided, that prior to any disclosure to any Person
(other than any Loan Party, Agent, any Lender, any of their respective
Affiliates, or their respective counsel) under this clause (ix) with respect to
litigation involving any Person (other than Borrower, Agent, any Lender, any of
their respective Affiliates, or their respective counsel), the disclosing party
agrees to provide Borrower with prior written notice thereof, and (x) in
connection with, and to the extent reasonably necessary for, the exercise of any
secured creditor remedy under this Agreement or under any other Loan Document.

(b) Anything in this Agreement to the contrary notwithstanding, Agent may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services or
in its marketing or promotional materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing or promotional materials and may otherwise use the name, logos, and
other insignia of Borrower or the other Loan Parties and the Commitments
provided hereunder in any “tombstone” or other advertisements, on its website or
in other marketing materials of the Agent.

(c) Each Loan Party agrees that Agent may make materials or information provided
by or on behalf of Borrower hereunder (collectively, “Borrower Materials”)
available to the Lenders by posting the Communications on IntraLinks, SyndTrak
or a substantially similar secure electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” Agent does not
warrant the accuracy or completeness of the Borrower Materials, or the adequacy
of the Platform and expressly disclaim liability for errors or omissions in the
communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by Agent in connection with the Borrower Materials or the
Platform. In no event shall Agent or any of the Agent-Related Persons have any
liability to the Loan Parties, any Lender or any other person for damages of any
kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of any Loan Party’s or Agent’s transmission of communications through the
Internet, except to the extent the liability of such person is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from such person’s gross negligence or willful misconduct. Each Loan Party
further agrees that certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Loan Parties or their securities) (each, a “Public Lender”). The Loan
Parties shall be deemed to have authorized Agent and its Affiliates and the
Lenders to treat Borrower

 

-81-



--------------------------------------------------------------------------------

Materials marked “PUBLIC” or otherwise at any time filed with the SEC as not
containing any material non-public information with respect to the Loan Parties
or their securities for purposes of United States federal and state securities
laws. All Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated as “Public Investor” (or another
similar term). Agent and its Affiliates and the Lenders shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” or that are not at any
time filed with the SEC as being suitable only for posting on a portion of the
Platform not marked as “Public Investor” (or such other similar term).

17.10. Lender Group Expenses.

Borrower agrees to pay any and all Lender Group Expenses promptly after demand
therefor by Agent and agrees that its obligations contained in this
Section 17.10 shall survive payment or satisfaction in full of all other
Obligations.

17.11. USA PATRIOT Act.

Each Lender that is subject to the requirements of the Patriot Act hereby
notifies the Loan Parties that pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of each Loan Party
and other information that will allow such Lender to identify each Loan Party in
accordance with the Patriot Act. In addition, Agent and each Lender shall have
the right to periodically conduct due diligence on all Loan Parties, their
senior management and key principals and legal and beneficial owners. Each Loan
Party agrees to cooperate in respect of the conduct of such due diligence and
further agrees that the reasonable costs and charges for any such due diligence
by Agent shall constitute Lender Group Expenses hereunder and be for the account
of Borrower.

17.12. Integration.

This Agreement, together with the other Loan Documents, reflects the entire
understanding of the parties with respect to the transactions contemplated
hereby and shall not be contradicted or qualified by any other agreement, oral
or written, before the date hereof.

17.13. Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

-82-



--------------------------------------------------------------------------------

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

17.14. Acknowledgement Regarding Any Supported QFCs.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Hedge Agreements or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support” and each such QFC a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States). In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

[Signature Pages Follow.]

 

-83-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

JOHN B. SANFILIPPO & SON, INC., a Delaware corporation

 

By:  

/s/ Michael J. Valentine

Name:   Michael J. Valentine Title:   Chief Financial Officer and Secretary

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC,

a Delaware limited liability company, as Agent and as a Lender

 

By:  

/s/ Mark Bradford

Name:   Mark Bradford Title:   Senior Vice President

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SOUTHWEST GEORGIA FARM CREDIT, ACA

for itself and as agent/nominee for Southwest Georgia Farm Credit, FLCA, as a
Lender

 

By:  

/s/ Jared Renfroe

Name:   Jared Renfroe Title:   Vice President

 

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Schedule 1.1

As used in the Agreement, the following terms shall have the following
definitions:

“Account” means an account (as that term is defined in the Code).

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

“ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic fund transfers through the
direct Federal Reserve Fedline system) provided by a Bank Product Provider for
the account of Borrower or its Subsidiaries.

“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Stock of any other Person.

“Act” has the meaning specified therefor in Section 17.11.

“Additional Documents” has the meaning specified therefor in Section 5.17.

“Additional Lender” has the meaning specified therefor in Section 2.15.

“Advances” has the meaning specified therefor in Section 2.1(a).

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of the definition of Eligible Accounts and
Section 6.13 of the Agreement: (a) any Person which owns directly or indirectly
10% or more of the Stock having ordinary voting power for the election of
directors or other members of the governing body of a Person or 10% or more of
the partnership or other ownership interests of a Person (other than as a
limited partner of such Person) shall be deemed an Affiliate of such Person,
(b) each director (or comparable manager) of a Person shall be deemed to be an
Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person.

“Agent” has the meaning specified therefor in the preamble to the Agreement.

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.



--------------------------------------------------------------------------------

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1
to this Agreement (or such other Deposit Account of Agent that has been
designated as such, in writing, by Agent to Borrower and the Lenders).

“Agent’s Liens” means the Liens granted by Borrower or its Subsidiaries to Agent
under the Loan Documents.

“Agreement” means the Amended and Restated Credit Agreement to which this
Schedule 1.1 is attached.

“Anti-Corruption Laws” means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery, money laundering or corruption in any jurisdiction in which
any Loan Party or any of its Subsidiaries or Affiliates is located or is doing
business.

“Anti-Money Laundering Laws” means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.

“Application Event” means the occurrence of (a) a failure by Borrower to repay
all of the Obligations on the Latest Maturity Date, or (b) an Event of Default
and the election by the Required Lenders to declare all or any portion of the
Obligations to be due and payable, to terminate the Revolver Commitment, or to
exercise remedies against the Collateral.

“Assignee” has the meaning specified therefor in Section 13.1(a).

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

“Authorized Person” means any one of the individuals identified as an officer of
a Borrower on Schedule A-2 to this Agreement, or any other individual identified
by Borrower as an authorized person and authenticated through Agent’s electronic
platform or portal in accordance with its procedures for such authentication.

“Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Advances under Section 2.1 of this Agreement (after
giving effect to the then outstanding Revolver Usage).

“Average Excess Availability” means, as of any relevant date of determination in
any calendar week, Excess Availability determined on a seven (7)-day average
basis for the immediately preceding week for which a Borrowing Base Certificate
has been delivered by Borrower (using weekly adjustments for Accounts and
monthly adjustments for Inventory) in accordance with the Agent’s normal
availability tracking procedures; provided that the amount of such Excess
Availability shall not be limited by the Maximum Revolver Amount or the
Inventory Sublimit.



--------------------------------------------------------------------------------

“Average Margin Availability” means, as of any relevant date of determination in
any calendar month, Excess Availability determined on a 30-day average basis for
the immediately preceding calendar month for which a Borrowing Base Certificate
has been delivered by Borrower (using weekly adjustments for Accounts and
monthly adjustments for Inventory) in accordance with the Agent’s normal
availability tracking procedures; provided that the amount of such Excess
Availability shall not be limited by the Maximum Revolver Amount or the
Inventory Sublimit.

“Average Revolver Usage” means, with respect to any period, the sum of the
aggregate amount of Revolver Usage for each day in such period (calculated as of
the end of each respective day) divided by the number of days in such period.

“Bank Product” means any one or more of the following financial products or
accommodations extended to any Loan Party or any of its Subsidiaries by a Bank
Product Provider: (a) credit cards (including commercial cards (including
so-called “purchase cards”, “procurement cards” or “p-cards”)), (b) payment card
processing services, (c) debit cards, (d) stored value cards, (e) Cash
Management Services, or (f) transactions under Hedge Agreements.

“Bank Product Agreements” means those agreements entered into from time to time
by Borrower or its Subsidiaries with a Bank Product Provider in connection with
the obtaining of any of the Bank Products.

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure, operational risk or processing risk with respect to the then
existing Bank Product Obligations (other than Hedge Obligations).

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by each Loan Party and its Subsidiaries to
any Bank Product Provider pursuant to or evidenced by a Bank Product Agreement
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, (b) all Hedge Obligations, and (c) all amounts that Agent or
any Lender is obligated to pay to a Bank Product Provider as a result of Agent
or such Lender purchasing participations from, or executing guarantees or
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to a Loan
Party or its Subsidiaries.

“Bank Product Provider” means any Lender or any of its Affiliates, including
each of the foregoing in its capacity, if applicable, as a Hedge Provider;
provided, that no such Person (other than Wells Fargo or its Affiliates) shall
constitute a Bank Product Provider with respect to a Bank Product unless and
until Agent receives a Bank Product Provider Agreement from such Person (a) on
or prior to the Original Closing Date (or such later date as Agent shall agree
to in writing in its sole discretion) with respect to Bank Products provided on
or prior to the Original Closing Date, or (b) on or prior to the date that is 10
days after the provision of such Bank Product to a Loan Party or its
Subsidiaries (or such later date as Agent shall agree to in writing in its sole
discretion) with respect to Bank Products provided after the Original Closing
Date; provided further, that if, at any time, a Lender ceases to be a Lender
under this Agreement (prior to the payment in full of the Obligations), then,
from and after the date on which it so ceases to be a Lender hereunder, neither
it nor any of its Affiliates shall constitute Bank Product Providers and the
obligations with respect to Bank Products provided by such former Lender or any
of its Affiliates shall no longer constitute Bank Product Obligations.



--------------------------------------------------------------------------------

“Bank Product Provider Agreement” means an agreement in substantially the form
attached hereto as Exhibit B-2 to this Agreement, in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider,
the applicable Loan Parties, and Agent.

“Bank Product Reserve” means, as of any date of determination, the lesser of
(a) $3,000,000 and (b) those reserves that Agent deems reasonably necessary or
appropriate to establish (based upon the Bank Product Providers’ reasonable
determination of the credit exposure of Borrower and its Subsidiaries in respect
of Bank Products as notified to Agent) in respect of Bank Products then provided
or outstanding.

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

“Base Rate” means the greatest of (a) the Federal Funds Rate plus 1⁄2%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of one
month and shall be determined on a daily basis), plus one percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate (and, if any such announced rate is
below zero, then the rate determined pursuant to this clause (c) shall be deemed
to be zero).

“Base Rate Loan” means the portion of the Advances that bears interest at a rate
determined by reference to the Base Rate.

“Base Rate Margin” means, as of any date of determination, the following
percentages per annum, based upon Average Margin Availability:

 

Level

  

Average Margin Availability

   Base Rate Margin  

I

   <$20,000,000      0.75 % 

II

   ³$20,000,000 but < $30,000,000      0.50 % 

III

   ³$30,000,000      0.25 % 

The Base Rate Margin shall be adjusted in accordance with the foregoing on the
first day of each calendar month.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by Agent and Borrower
giving due consideration to (i) any selection or recommendation of a replacement
rate or the mechanism for determining such a rate by the Relevant Governmental
Body or (ii) any evolving or then-prevailing market convention for determining a
rate of interest as a replacement to the LIBOR Rate for United States
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement shall be deemed to
be zero for the purposes of this Agreement.



--------------------------------------------------------------------------------

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBOR Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by Agent and Borrower giving due consideration to (i) any
selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of the LIBOR Rate with
the applicable Unadjusted Benchmark Replacement by the Relevant Governmental
Body or (ii) any evolving or then-prevailing market convention for determining a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBOR Rate with the applicable Unadjusted
Benchmark Replacement for United States dollar-denominated syndicated credit
facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate”, the definition of “Interest Period”,
timing and frequency of determining rates and making payments of interest and
other administrative matters) that Agent reasonably determines may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by Agent in a manner
substantially consistent with market practice (or, if Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if Agent determines that no market practice for the administration of the
Benchmark Replacement exists, in such other manner of administration as Agent
reasonably determines is necessary in connection with the administration of this
Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBOR Rate:

(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the LIBOR Rate permanently or indefinitely ceases to provide the LIBOR Rate; or

(b) in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBOR Rate:

(a) a public statement or publication of information by or on behalf of the
administrator of the LIBOR Rate announcing that such administrator has ceased or
will cease to provide the LIBOR Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBOR Rate;

(b) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate, the Federal Reserve System
of the United States (or any successor), an insolvency official with
jurisdiction over the administrator for the LIBOR Rate, a resolution authority
with jurisdiction over the administrator for the LIBOR Rate or a court or an
entity with similar insolvency or resolution authority over the administrator
for the LIBOR Rate, which states that the administrator of the LIBOR Rate has
ceased or will cease to provide the LIBOR Rate permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the LIBOR Rate; or



--------------------------------------------------------------------------------

(c) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate announcing that the LIBOR
Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by Agent or the
Required Lenders, as applicable, by written notice to Borrower, Agent (in the
case of such notice by the Required Lenders) and the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBOR Rate
and solely to the extent that the LIBOR Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder in accordance with
Section 2.13(d)(iii) and (y) ending at the time that a Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder pursuant to
Section 2.13(d)(iii).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulations.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Borrower or any Subsidiary or ERISA Affiliate of Borrower has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.

“BHC Act Affiliate” of a Person means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such Person.

“Board of Directors” means the board of directors (or comparable managers) of
Borrower or any committee thereof duly authorized to act on behalf of the board
of directors (or comparable managers).

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).

“Borrower” has the meaning specified therefor in the preamble to the Agreement.

“Borrowing” means a borrowing hereunder consisting of Advances made on the same
day by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case
of a Swing Loan, or by Agent in the case of a Protective Advance.



--------------------------------------------------------------------------------

“Borrowing Base” means, as of any date of determination, the result of:

(a) 85% of the amount of Eligible Accounts (other than Seed Exchange Accounts
and Governmental Accounts) in respect of which the Account Debtor is located in
the United States or Canada, plus

(b) the lesser of

(i) 85% of the amount of Eligible Accounts (other than Seed Exchange Accounts
and Governmental Accounts) in respect of which the Account Debtor is not located
in the United States or Canada, and

(ii) $5,000,000, plus

(c) the lesser of

(i) 85% of the amount of Eligible Accounts that are Governmental Accounts, and

(ii) $2,000,000, plus

(d) the lesser of

(i) 50% of the amount of Eligible Accounts that are Seed Exchange Accounts, and

(ii) $4,000,000, plus

(e) the lowest of

(i) 70% of the value of Eligible Inventory (excluding Seed Inventory, Packaging
Inventory and Inventory in transit from one location of Borrower to another),
less the Grower Payable Reserve,

(ii) 85% times the most recently determined Net Liquidation Percentage times the
book value of Borrower’s Inventory (excluding Seed Inventory, Packaging
Inventory and Inventory in transit from one location of Borrower to another),
less the Grower Payable Reserve and

(iii) (A) at any time during the months of January, February, March, April, May
and June, $117,500,000 and, (B) at all other times, $92,500,000 (in each case,
the “Inventory Sublimit”), plus

(f) the lowest of

(i) 35% of the value of Eligible Inventory that is Packaging Inventory,

(ii) 85% times the most recently determined gross liquidation value of Eligible
Inventory constituting Packaging Inventory, and

(iii) $3,500,000, plus



--------------------------------------------------------------------------------

(g) the lesser of

(i) 50% of the value of Eligible Inventory constituting Seed Inventory, and

(ii) $2,000,000, plus

(h) the lesser of

(i) 70% of the value of Eligible Inventory in transit from one location of the
Borrower to another, and

(ii) $1,000,000, plus

(i) [Reserved], minus

(j) the sum of (i) the Dilution Reserve, if any, (ii) the Bank Product Reserve,
and (iii) the aggregate amount of other reserves, if any, established by Agent
under Section 2.1(b).

“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1,
which such form of Borrowing Base Certificate may be amended, restated,
supplemented or otherwise modified from time to time (including without
limitation changes to the format thereof), as approved by Agent.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of Illinois or the
state of Georgia, except that, if a determination of a Business Day shall relate
to a LIBOR Rate Loan, the term “Business Day” also shall exclude any day on
which banks are closed for dealings in Dollar deposits in the London interbank
market.

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, excluding
(a) expenditures paid with insurance or condemnation proceeds, (b) expenditures
which reinvest the proceeds of asset sales, and (c) expenditures for leasehold
improvements to the extent reimbursed by the applicable landlord.

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Capital Lease” means, subject to Section 1.2, a lease that is required to be
capitalized for financial reporting purposes in accordance with GAAP (but
excluding, for the avoidance of doubt, any “operating lease”).

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two



--------------------------------------------------------------------------------

highest ratings obtainable from either Standard & Poor’s Rating Group (“S&P”) or
Moody’s Investors Service, Inc. (“Moody’s”), (c) commercial paper maturing no
more than 270 days from the date of creation thereof and, at the time of
acquisition, having a rating of at least A-1 from S&P or at least P-1 from
Moody’s, (d) certificates of deposit, time deposits, overnight bank deposits or
bankers’ acceptances maturing within 1 year from the date of acquisition thereof
issued by any bank organized under the laws of the United States or any state
thereof having at the date of acquisition thereof combined capital and surplus
of not less than $250,000,000, (e) Deposit Accounts maintained with (i) any bank
that satisfies the criteria described in clause (d) above, or (ii) any other
bank organized under the laws of the United States or any state thereof so long
as the amount maintained with any such other bank is less than or equal to
$100,000 and is insured by the Federal Deposit Insurance Corporation,
(f) repurchase obligations of any commercial bank satisfying the requirements of
clause (d) of this definition or of any recognized securities dealer having
combined capital and surplus of not less than $250,000,000, having a term of not
more than seven (7) days, with respect to securities satisfying the criteria in
clauses (a) or (d) above, (g) debt securities with maturities of six (6) months
or less from the date of acquisition backed by standby letters of credit issued
by any commercial bank satisfying the criteria described in clause (d) above,
and (h) Investments in money market funds or money market mutual funds
substantially all of whose assets are invested in the types of assets described
in clauses (a) through (e) above.

“Cash Management Account” has the meaning specified therefor in Section 2.7(a).

“Cash Management Agreements” means those certain cash management agreements, in
form and substance satisfactory to Agent, each of which is among Borrower or one
of its Subsidiaries, Agent, and one of the Cash Management Banks, as amended,
restated or otherwise modified from time to time.

“Cash Management Bank” has the meaning specified therefor in Section 2.7(a).

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

“Change in Law” means the occurrence after the date of this Agreement of:
(a) the adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided, that notwithstanding anything in this
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith, and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.



--------------------------------------------------------------------------------

“Change of Control” means that (a) Permitted Holders fail to own and control,
directly or indirectly, 51% or more of the Stock of Borrower having the right to
vote for the election of a majority of the members of the Board of Directors,
(b) Permitted Holders fail to own and control, directly or indirectly, an amount
of Class A common stock that is at least 12.5% of all of the Stock of Borrower
having the right to vote for the election of the members of the Board of
Directors, (c) any “person” or “group” (within the meaning of Sections 13(d) and
14(d) of the Exchange Act), other than Permitted Holders, becomes the beneficial
owner (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
of 20%, or more, of the Stock of Borrower having the right to vote for the
election of members of the Board of Directors, or (d) a majority of the members
of the Board of Directors do not constitute Continuing Directors.

“Closing Date” means March 5, 2020.

“Code” means the Illinois Uniform Commercial Code, as in effect from time to
time.

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Borrower or its Subsidiaries in or upon which a
Lien is granted under any of the Loan Documents; provided, that, Collateral
shall not include Equipment.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Loan Party’s or its Subsidiaries’ books and records, Accounts, or
Inventory, in each case, in form and substance reasonably satisfactory to Agent,
as the same may be amended, restated or otherwise modified from time to time.

“Collateral Use Agreement” means that certain Collateral Use and Access
Agreement dated on or about the Original Closing Date among the Borrower, the
Term Lender and Agent, as the same may be amended, restated or otherwise
modified from time to time.

“Collection Account” means a Deposit Account of Borrower or any Loan Party, as
applicable, which is used exclusively for deposits of collections and proceeds
of Collateral and not as a disbursement or operating account upon which checks
or other drafts may be drawn.

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds, but excluding cash proceeds of assets that are not Collateral).

“Commitment” means, with respect to each Lender, its Revolver Commitment, and,
with respect to all Lenders, their Revolver Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 or in the Assignment and Acceptance pursuant to which
such Lender became a Lender hereunder, as such amounts may be reduced or
increased from time to time pursuant to assignments made in accordance with the
provisions of Section 13.1.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer, vice president of finance,
comptroller, principal accounting officer, treasurer, or assistant treasurer of
Borrower to Agent.



--------------------------------------------------------------------------------

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Borrower on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was appointed or nominated for election to the Board of
Directors by a majority of the Continuing Directors, but excluding any such
individual originally proposed for election in opposition to the Board of
Directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors (or comparable managers) of
Borrower and whose initial assumption of office resulted from such contest or
the settlement thereof.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Borrower or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account), as the same
may be amended, restated or otherwise modified from time to time.

“Copyright Security Agreement” has the meaning specified therefor in the
Security Agreement.

“Covered Entity” means any of the following:

(a) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(b) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(c) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning specified therefor in Section 17.14 of the
Agreement.

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Borrowings within two (2) Business Days of the date such
Borrowings were required to be funded hereunder unless such Lender notifies
Agent and Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable Default or Event of Default,
shall be specifically identified in such writing) has not been satisfied, or
(ii) pay to Agent, Issuing Lender, or any other Lender any other amount required
to be paid by it hereunder (including in respect of its participation in Letters
of Credit) within two (2) Business Days of the date when due, (b) has notified
Borrower, Agent or Issuing Lender in writing that it does not intend to comply
with its funding obligations hereunder, or has made a public statement to that
effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Borrowing hereunder and states that such position is based
on such Lender’s determination that a condition precedent to funding



--------------------------------------------------------------------------------

(which condition precedent, together with any applicable Default or Event of
Default, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three Business Days after written
request by Agent or Borrower, to confirm in writing to Agent and Borrower that
it will comply with its prospective funding obligations hereunder (provided,
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by Agent and Borrower), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of any Insolvency Proceeding, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-in Action; provided, that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by Agent that a Lender is a Defaulting Lender under
any one or more of clauses (a) through (d) above shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
upon delivery of written notice of such determination to Borrower, Issuing
Lender, and each Lender.

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the Base
Rate Margin applicable thereto).

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Designated Account” means the Deposit Account of Borrower identified on
Schedule D-1 (or such other Deposit Account of Borrower located at Designated
Account Bank that has been designated as such, in writing, by Borrower to
Agent).

“Designated Account Bank” has the meaning specified therefor in Schedule D-1 to
this Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by Borrower to Agent).

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 12 consecutive months, that is the result of
dividing the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrower’s Accounts
during such period, by (b) Borrower’s billings with respect to Accounts during
such period.

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by 1 percentage point for
each percentage point by which Dilution is in excess of 5%.



--------------------------------------------------------------------------------

“Disqualified Stock” means any Stock that, by their terms (or by the terms of
any security or other Stock into which they are convertible or for which they
are exchangeable), or upon the happening of any event or condition (a) matures
or are mandatorily redeemable (other than solely for Qualified Stock), pursuant
to a sinking fund obligation or otherwise (except as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), (b) are redeemable at the
option of the holder thereof (other than solely for Qualified Stock), in whole
or in part, (c) provide for the scheduled payments of dividends in cash, or
(d) are or become convertible into or exchangeable for Indebtedness or any other
Stock that would constitute Disqualified Stock, in each case, prior to the date
that is 180 days after the Latest Maturity Date.

“Dollars” or “$” means United States dollars.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit, including by electronic
transmission such as SWIFT, electronic mail, facsimile or computer generated
communication.

“Early Opt-in Election” means the occurrence of:

(a) (i) a determination by Agent or (ii) a notification by the Required Lenders
to Agent (with a copy to Borrower) that the Required Lenders have determined,
that United States dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
Section 2.13(d)(iii) are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace the LIBOR Rate,
and

(b) (i) the election by Agent or (ii) the election by the Required Lenders, to
declare that an Early Opt-in Election has occurred and the provision, as
applicable, by Agent of written notice of such election to Borrower and the
Lenders or by the Required Lenders of written notice of such election to Agent
and Borrower.

“EBITDA” means, with respect to any fiscal period, (a) Borrower’s consolidated
net earnings (or loss), minus (b)(i) extraordinary gains, and (ii) interest
income for such period, plus (c)(i) interest expense, (ii) income taxes,
(iii) depreciation and amortization, (iv) other non-cash expenses, charges and
losses (including, without limitation, equity compensation expenses, retirement
plan expense, impairment charges and charges and losses arising from accounting
pronouncements), (v) extraordinary or nonrecurring non-cash losses for such
period, (vi) fees, costs and expenses (including fees, costs and expenses paid
to Agent and Lenders or the Term Lender) incurred on or prior to the Closing
Date in connection with the Loan Documents and the Term Loan Documents,
(vii) fees, costs and expenses deducted in the determination of net income for
the relevant period in connection with Project Wild, provided that amounts added
back to EBITDA pursuant to this clause shall not exceed $5,000,000 in the
aggregate during the term of this Agreement, (viii) [Intentionally Omitted],
(ix) fees, costs and expenses (including fees, costs and expenses paid to Agent
and Lenders or the Term Lender) incurred after the Closing Date in connection
with the Loan Documents and the Term Loan Documents (in each case, including in
connection with any amendment, consent or other modification (or proposed
amendment, consent or modification) thereto) and fees, costs and expenses paid
or reimbursed to (or for the benefit of) Agent, the Lenders, Issuing Lender, any
Indemnified Person, any Bank Product Provider or the



--------------------------------------------------------------------------------

Term Lender, provided, that the aggregate amount of all added back to net
earnings (or loss) during such fiscal period pursuant to this clause (ix),
together with the aggregate amount of all amounts added back to net earnings (or
loss) during such fiscal period pursuant to clauses (x) and (xi) below, shall
not exceed twenty percent (20%) of EBITDA calculated before giving effect to
such add-backs, (x) all accruals, payments and expenses (including
rationalization, legal, tax, structuring and other fees, costs and expenses
(including professional fees, costs and expenses) related thereto), or any
amortization thereof, related to any Permitted Acquisitions (in each case,
including any such transaction consummated on or prior to the Closing Date and
any such transaction undertaken but not completed), provided, that the aggregate
amount of all added back to net earnings (or loss) during such fiscal period
pursuant to this clause (x), together with the aggregate amount of all amounts
added back to net earnings (or loss) during such fiscal period pursuant to
clauses (ix) above and (xi) above, shall not exceed twenty percent (20%) of
EBITDA calculated before giving effect to such add-backs, and (xi) expenses
incurred in connection with earn-outs and other deferred payments in connection
with any Permitted Acquisition or other Permitted Investment (or any acquisition
of any Person or assets made on or prior to the Closing Date), any contingent or
deferred payments (including earn-outs, non-compete payments and other
consulting payments) incurred in connection with any Permitted Acquisition or
any Permitted Investment, and earn-out obligation expense (including adjustments
thereto), in each case, to the extent paid, incurred or accrued during such
period provided, that the aggregate amount of all added back to net earnings (or
loss) during such fiscal period pursuant to this clause (xi), together with the
aggregate amount of all amounts added back to net earnings (or loss) during such
fiscal period pursuant to clauses (ix) and (x) above, shall not exceed twenty
percent (20%) of EBITDA calculated before giving effect to such add-backs, in
each case, determined on a consolidated basis in accordance with GAAP. For the
purposes of calculating EBITDA for any period, (a) if, at any time during such
period, Borrower or any of its Subsidiaries shall have made a Permitted
Acquisition, EBITDA for such period shall be calculated after giving pro forma
effect thereto (including pro forma adjustments arising out of events which are
directly attributable to such Permitted Acquisition, are factually supportable,
and are expected to have a continuing impact, in each case to be mutually and
reasonably agreed upon by Borrower and Agent) as if any such Permitted
Acquisition or adjustment occurred on the first day of such period).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Accounts” means those Accounts created by Borrower in the ordinary
course of its business, that arise out of Borrower’s sale of goods or rendition
of services, that comply with each of the representations and warranties
respecting Eligible Accounts made in the Loan Documents, and that are not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth below; provided, however, that such criteria may be revised from time to
time by Agent in Agent’s Permitted Discretion to address the results of any
audit performed by Agent from time to time after the Closing Date. In
determining the amount to be included, Eligible Accounts shall be calculated net
of customer deposits and unapplied cash. Eligible Accounts shall not include the
following:



--------------------------------------------------------------------------------

(a) Accounts (other than Seed Exchange Accounts) that the Account Debtor has
failed to pay within 90 days of original invoice date, and Seed Exchange
Accounts that the Account Debtor has failed to pay within 270 days of original
invoice date,

(b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

(c) Accounts with respect to which the Account Debtor is an Affiliate of
Borrower or an employee or agent of Borrower or any Affiliate of Borrower,

(d) Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional,

(e) Accounts that are not payable in Dollars or Canadian dollars (it being
understood and agreed that the portion of Seed Exchange Accounts payable in
Dollars and not in kind shall not be excluded under this clause (e)),

(f) Accounts with respect to which the Account Debtor is the government of any
foreign country or foreign sovereign state, or of any state, province,
municipality, or other political subdivision thereof, or of any department,
agency, public corporation, or other instrumentality thereof, unless (x) the
Account is supported by an irrevocable letter of credit satisfactory to Agent
(as to form, substance, and issuer or domestic confirming bank) that has been
delivered to Agent and is directly drawable by Agent, or (y) the Account is
covered by credit insurance in form, substance, and amount, and by an insurer,
satisfactory to Agent,

(g) [Reserved.],

(h) Accounts with respect to which the Account Debtor is a creditor of Borrower,
has or has asserted a right of setoff, or has disputed its obligation to pay all
or any portion of the Account, to the extent of such claim, right of setoff, or
dispute,

(i) Accounts with respect to an Account Debtor whose Eligible Accounts owing to
Borrower exceed 10% (or with respect to (i) Wal-Mart Stores, Inc. and its
subsidiaries and affiliates, 40%, (ii) Costco Wholesale Corporation, Whitewave
Foods Company or Safeway, Inc. and their respective subsidiaries and affiliates,
15%, (iii) Frito-Lay North America, Inc., 25%, or (iv) Target Corporation and
its subsidiaries and affiliates, 20%, each such percentage, as applied to a
particular Account Debtor, being subject to reduction by Agent in its Permitted
Discretion if the creditworthiness of such Account Debtor deteriorates) of all
Eligible Accounts, to the extent of the obligations owing by such Account Debtor
in excess of such percentage; provided, however, that, in each case, the amount
of Eligible Accounts that are excluded because they exceed the foregoing
percentage shall be determined by Agent based on all of the otherwise Eligible
Accounts prior to giving effect to any eliminations based upon the foregoing
concentration limit,



--------------------------------------------------------------------------------

(j) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
Borrower has received notice of an imminent Insolvency Proceeding or a material
impairment of the financial condition of such Account Debtor,

(k) Accounts with respect to which the Account Debtor is located in a state or
jurisdiction (e.g., New Jersey, Minnesota, and West Virginia) that requires, as
a condition to access to the courts of such jurisdiction, that a creditor
qualify to transact business, file a business activities report or other report
or form, or take one or more other actions, unless Borrower has so qualified,
filed such reports or forms, or taken such actions (and, in each case, paid any
required fees or other charges), except to the extent that Borrower may qualify
subsequently as a foreign entity authorized to transact business in such state
or jurisdiction and gain access to such courts, without incurring any cost or
penalty viewed by Agent to be significant in amount, and such later
qualification cures any access to such courts to enforce payment of such
Account,

(l) Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful by reason of the Account Debtor’s financial condition,

(m) Accounts that are not subject to a valid and perfected first priority
Agent’s Lien,

(n) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor, or

(o) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by Borrower
of the subject contract for goods or services.

“Eligible Inventory” means Inventory consisting of first quality raw materials
and finished goods held for sale in the ordinary course of Borrower’s business
that complies with each of the representations and warranties respecting
Eligible Inventory made in the Loan Documents, and that is not excluded as
ineligible by virtue of one or more of the excluding criteria set forth below;
provided, however, that such criteria may be revised from time to time by Agent
in Agent’s Permitted Discretion to address the results of any audit or appraisal
performed by Agent from time to time after the Closing Date. In determining the
amount to be so included, Inventory shall be valued at the lower of cost or
market on a basis consistent with Borrower’s historical accounting practices. An
item of Inventory shall not be included in Eligible Inventory if:

(a) Borrower does not have good, valid, and marketable title thereto,

(b) it is not located at one of the locations in the continental United States
set forth on Schedule E-1 (or in-transit from one such location to another such
location), as such schedule may be amended from time to time upon written notice
to Agent,

(c) it is located on real property leased by Borrower or in a contract
warehouse, in each case, unless, within 90 days after the Closing Date, it is
subject to a Collateral Access Agreement executed by the lessor or warehouseman,
as the case may be, and unless it is segregated or otherwise separately
identifiable from goods of others, if any, stored on the premises,



--------------------------------------------------------------------------------

(d) it is not subject to a valid and perfected first priority Agent’s Lien,
subject only to Permitted Liens of the type described in clauses (b), (c) and
(g) of the definition thereof,

(e) it consists of goods returned or rejected by Borrower’s customers,

(f) it is Seed Inventory during any period other than February 1 through June 30
of any year,

(g) it consists of goods that are obsolete or slow moving, restrictive or custom
items, work-in-process, or goods that constitute spare parts, shipping
materials, supplies used or consumed in Borrower’s business (in each case, other
than Packaging Inventory), bill and hold goods, defective goods, “seconds,” or
Inventory acquired on consignment, or

(h) it was acquired in connection with a Permitted Acquisition, until the
completion of a field examination (and, if required by the Lenders, an
appraisal; provided that no such appraisal shall be required in connection with
the Orchard Valley Acquisition) of such Inventory, in each case, reasonably
satisfactory to Agent (which field examination (and, if applicable, appraisal)
may be conducted prior to the closing of such Permitted Acquisition).

“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, financial institution, or fund that is engaged in making, purchasing,
or otherwise investing in commercial loans in the ordinary course of its
business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Affiliate (other than individuals) of a Lender, (e) so
long as no Event of Default has occurred and is continuing, any other Person
approved by Agent and Borrower (which approval of Borrower shall not be
unreasonably withheld, delayed, or conditioned), and (f) during the continuation
of an Event of Default, any other Person approved by Agent.

“Environmental Actions” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials from (a) any assets, properties, or
businesses of Borrower, its Subsidiaries, or any of their predecessors in
interest, (b) from adjoining properties or businesses, or (c) from or onto any
facilities which received Hazardous Materials generated by Borrower, its
Subsidiaries, or any of their predecessors in interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Borrower or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.



--------------------------------------------------------------------------------

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, punitive damages, consequential damages, treble damages, costs and
expenses (including all reasonable fees, disbursements and expenses of counsel,
experts, or consultants, and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, or Remedial Action required, by any Governmental Authority or any third
party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Equipment” means equipment (as that term is defined in the Code).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Borrower or its Subsidiaries under IRC Section 414(c), (c) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which Borrower or any of its Subsidiaries is a member under IRC Section 414(m),
or (d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC,
any Person subject to ERISA that is a party to an arrangement with Borrower or
any of its Subsidiaries and whose employees are aggregated with the employees of
Borrower or its Subsidiaries under IRC Section 414(o).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning specified therefor in Section 7.

“Excess Availability” means, as of any date of determination, the amount equal
to Availability.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Excluded Account” means (i) payroll accounts, (ii) withholding, tax and
employee benefit accounts, (iii) any escrow, trust or similar accounts,
(iv) separate and distinct, non-commingled accounts and deposits held on behalf
of customers and Account Debtors, (v) tax accounts (including, without
limitation, sales tax accounts), (vi) any tax benefits, escrow accounts,
fiduciary or trust accounts for the benefit of third parties, (vii) zero balance
accounts, (ix) the Term Lender Collateral Account, and (x) other accounts with
average monthly balances not in excess of $500,000 in the aggregate for all such
accounts, and in each case, any funds and other property held in or maintained
in any such accounts.

“Excluded Collateral” has the meaning specified therefor in the Security
Agreement.



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guaranty of such Loan Party or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guaranty or security
interest is or becomes illegal.

“Excluded Taxes” means (i) any tax imposed on the net income or net profits of
any Lender or any Participant (including any branch profits taxes), in each case
imposed by the jurisdiction (or by any political subdivision or taxing authority
thereof) in which such Lender or such Participant is organized or the
jurisdiction (or by any political subdivision or taxing authority thereof) in
which such Lender’s or such Participant’s principal office is located in each
case as a result of a present or former connection between such Lender or such
Participant and the jurisdiction or taxing authority imposing the tax (other
than any such connection arising solely from such Lender or such Participant
having executed, delivered or performed its obligations or received payment
under, or enforced its rights or remedies under the Agreement or any other Loan
Document); (ii) taxes resulting from a Lender’s or a Participant’s failure to
comply with the requirements of Section 16(c) of the Agreement, (iii) any United
States federal withholding taxes that would be imposed on amounts payable to a
Foreign Lender based upon the applicable withholding rate in effect at the time
such Foreign Lender becomes a party to the Agreement (or designates a new
lending office), except that Taxes shall include (A) any amount that such
Foreign Lender (or its assignor, if any) was previously entitled to receive
pursuant to Section 16(a) of the Agreement, if any, with respect to such
withholding tax at the time such Foreign Lender becomes a party to the Agreement
(or designates a new lending office), and (B) additional United States federal
withholding taxes that may be imposed after the time such Foreign Lender becomes
a party to the Agreement (or designates a new lending office), as a result of a
change in law, rule, regulation, order or other decision with respect to any of
the foregoing by any Governmental Authority, and (iv) any United States federal
withholding taxes imposed under FATCA.

“Extension” has the meaning specified therefor in Section 2.16(a) of the
Agreement.

“Extension Offer” has the meaning specified therefor in Section 2.16(a) of the
Agreement.

“Extended Revolver Commitment” has the meaning specified therefor in
Section 2.16(a) of the Agreement.

“Extending Revolver Lender” has the meaning specified therefor in
Section 2.16(a) of this Agreement.



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and (a) any current or future
regulations or official interpretations thereof, (b) any agreements entered into
pursuant to Section 1471(b)(1) of the IRC, and (c) any intergovernmental
agreement entered into by the United States (or any fiscal or regulatory
legislation, rules, or practices adopted pursuant to any such intergovernmental
agreement entered into in connection therewith).

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal funds brokers of recognized
standing selected by it (and, if any such rate is below zero, then the rate
determined pursuant to this definition shall be deemed to be zero).

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Fee Letter” means that certain fifth amended and restated fee letter dated as
of the Closing Date between Borrower and Agent, as the same may be amended,
restated or otherwise modified from time to time.

“First Amendment Effective Date” means March 8, 2010.

“Fixed Charges” means, with respect to any fiscal period and with respect to
Borrower determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense paid in cash during such period,
(b) regularly scheduled principal payments of Indebtedness during such period,
(c) earnout payments made during such period on Indebtedness permitted pursuant
to Section 6.1(h), and (d) dividends, distributions, purchases, acquisitions,
redemptions and retirements on or of its Stock to the extent paid in cash made
during such period in accordance with Section 6.10 (excluding dividends,
distributions, purchases, acquisitions, redemptions and retirements in an
aggregate amount not to exceed $40,000,000 made during the twelve month period
ending on the last day of such period).

“Fixed Charge Coverage Ratio” means, with respect to Borrower for any period,
the ratio of (i) EBITDA for such period, minus Capital Expenditures not financed
with the proceeds of Indebtedness and made (to the extent not already incurred
in a prior period) or incurred during such period, minus all federal, state, and
local income taxes paid in cash during such period, plus, to the extent not
already included in EBITDA, cash tax refunds and receipts for such period to
(ii) Fixed Charges for such period.

“Flood Laws” means the National Flood Insurance Act of 1968, Flood Disaster
Protection Act of 1973, and related laws, rules and regulations, including any
amendments or successor provisions.

“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).



--------------------------------------------------------------------------------

“FSA” means the Food Security Act of 1985, as amended, or any successor statute
thereto.

“FSA State” means Alabama, Colorado, Idaho, Louisiana, Minnesota, Mississippi,
Montana, Nebraska, New Hampshire, New Mexico, North Dakota, Oklahoma, Oregon,
South Dakota, Utah, Vermont, West Virginia, Wyoming and any other state of the
United States of America that is certified after the date hereof to have a
“central filing system” as defined in the FSA.

“Funded Indebtedness” means, as of any date of determination, all Indebtedness
for borrowed money or letters of credit of Borrower, determined on a
consolidated basis in accordance with GAAP, that by its terms matures more than
one year after the date of calculation, and any such Indebtedness maturing
within one year from such date that is renewable or extendable at the option of
Borrower or its Subsidiaries, as applicable, to a date more than one year from
such date, including, in any event, but without duplication, with respect to
Borrower and its Subsidiaries, the Revolver Usage, the Term Loan, and the amount
of their Capital Lease Obligations.

“Funding Date” means the date on which a Borrowing occurs.

“Funding Losses” has the meaning specified therefor in Section 2.13(b)(ii).

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

“Governmental Accounts” means any Account with respect to which the Account
Debtor is either (i) the United States or any department, agency, or
instrumentality of the United States (exclusive, however, of Accounts with
respect to which Borrower has complied, to the reasonable satisfaction of Agent,
with the Assignment of Claims Act, 31 USC §3727), or (ii) any state of the
United States.

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

“Grower Payable Reserve” means, as of any date of determination, the amount of
reserves that Agent has established in respect of accounts payable of Borrower
and its Subsidiaries then outstanding to growers or suppliers of agricultural
products based upon the then most recently delivered information regarding
accounts payable required to be delivered pursuant to Section 5.3.

“Growers’ Lien Laws” means, collectively, state and federal laws of the United
States of America applicable to Borrower’s purchase of agricultural products on
credit from any selling party that create a Lien or imposes a trust upon the
agricultural products sold and/or the proceeds of such agricultural products for
the benefit of such selling party or a creditor thereof to secure payment for
such agricultural products.



--------------------------------------------------------------------------------

“Guarantor” means each Person that becomes a guarantor after the Closing Date
pursuant to Section 5.16 of the Agreement.

“Guaranty” means a general continuing guaranty in the form of Exhibit G-1
hereto.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of each Loan Party and its Subsidiaries arising under, owing pursuant to, or
existing in respect of Hedge Agreements entered into with one or more of the
Hedge Providers.

“Hedge Provider” means any Bank Product Provider that is a party to a Hedge
Agreement with a Loan Party or its Subsidiaries or otherwise provides Bank
Products under clause (f) of the definition thereof; provided, that if, at any
time, a Lender ceases to be a Lender under this Agreement (prior to the payment
in full of the Obligations), then, from and after the date on which it ceases to
be a Lender thereunder, neither it nor any of its Affiliates shall constitute
Hedge Providers and the obligations with respect to Hedge Agreements entered
into with such former Lender or any of its Affiliates shall no longer constitute
Hedge Obligations.

“Holdout Lender” has the meaning specified therefor in Section 14.2(a).

“Immaterial Subsidiary” means each Subsidiary of a Loan Party that is not a
Material Subsidiary (for the avoidance of doubt, JBSS Ventures, LLC shall
constitute an Immaterial Subsidiary as of the Closing Date).

“Incremental Amendment” has the meaning specified therefor in Section 2.15.

“Indebtedness” means (a) all obligations for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes, or other similar instruments and all
reimbursement or other obligations in respect of letters of credit, bankers
acceptances, or other financial products, (c) all obligations as a lessee under
Capital Leases, (d) all obligations or liabilities of others secured by a Lien
on any asset of a Person or its Subsidiaries, irrespective of whether such
obligation or liability is assumed, (e) earnouts and all other obligations to
pay the deferred purchase price of assets (other than (i) trade payables
incurred in the ordinary course of business and repayable in accordance with
customary trade practices and (ii) royalty payments payable in the ordinary
course of business in respect of non-exclusive licenses in an aggregate amount
not exceeding $1,000,000), (f) all obligations owing under Hedge Agreements, and
(g) any obligation guaranteeing or intended to



--------------------------------------------------------------------------------

guarantee (whether directly or indirectly guaranteed, endorsed, co-made,
discounted, or sold with recourse) any obligation of any other Person that
constitutes Indebtedness under any of clauses (a) through (f) above. For
purposes of this definition, (i) the amount of any Indebtedness represented by a
guaranty or other similar instrument shall be the lesser of the principal amount
of the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Indebtedness, and (ii) the amount of any Indebtedness
which is limited or is non-recourse to a Person or for which recourse is limited
to an identified asset shall be valued at the lesser of (A) if applicable, the
limited amount of such obligations, and (B) if applicable, the fair market value
of such assets securing such obligation.

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3.

“Indemnified Person” has the meaning specified therefor in Section 10.3.

“Indemnified Taxes” means, (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of, any
Loan Party under any Loan Document, and (b) to the extent not otherwise
described in the foregoing clause (a), Other Taxes.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

“Intercompany Subordination Agreement” means a subordination agreement executed
and delivered by Borrower, each of its Subsidiaries, and Agent, the form and
substance of which is reasonably satisfactory to Agent.

“Interest Expense” means, for any period, the aggregate of the interest expense
of Borrower for such period, determined on a consolidated basis in accordance
with GAAP.

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1 or 2 weeks or 1, 2, 3 or 6 months thereafter;
provided, however, that (a) if any Interest Period would end on a day that is
not a Business Day, such Interest Period shall be extended (subject to clauses
(c)-(e) below) to the next succeeding Business Day, (b) interest shall accrue at
the applicable rate based upon the LIBOR Rate from and including the first day
of each Interest Period to, but excluding, the day on which any Interest Period
expires, (c) any Interest Period that would end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day, (d) with respect to an Interest Period
of 1, 2, 3 or 6 months that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period), the Interest Period shall end on the
last Business Day of the calendar month that is 1, 2, 3 or 6 months after the
date on which the Interest Period began, as applicable, and (e) Borrower may not
elect an Interest Period which will end after the Latest Maturity Date.



--------------------------------------------------------------------------------

“Inventory” means inventory (as that term is defined in the Code).

“Inventory Sublimit” has the meaning specified in the definition of “Borrowing
Base” contained in this Schedule 1.1.

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide Accounts arising in the ordinary course of business
consistent with past practice), or acquisitions of Indebtedness, Stock, or all
or substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustment for increases or
decreases in value, or write-ups, write-downs, or write-offs with respect to
such Investment.

“IRB Documents” means the Trust Indenture dated as of June 1, 1987 between the
Decatur County-Bainbridge Industrial Development Authority, as Issuer, and Trust
Company Bank, as Trustee, and the other documents and instruments executed and
delivered pursuant to, or in connection with, such Trust Indenture, as the same
may be amended, restated or otherwise modified from time to time.

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
version or revision thereof accepted by the Issuing Lender for use.

“Issuer Document” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by Borrower in
favor of Issuing Lender and relating to such Letter of Credit.

“Issuing Lender” means WFCF, Wells Fargo or any other Lender that, at the
request of Borrower and with the consent of Agent, agrees, in such Lender’s sole
discretion, to become an Issuing Lender for the purpose of issuing Letters of
Credit pursuant to Section 2.12 of the Agreement, and Issuing Lender shall be a
Lender or, if WFCF is the Issuing Lender, L/C Undertakings pursuant to
Section 2.12 of the Agreement and Issuing Lender shall be a Lender.

“Latest Maturity Date” means, as of any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, including the latest maturity of any Extended Revolver Commitment, in
each case as extended in accordance with this Agreement from time to time. If no
Extension has been consummated pursuant to Section 2.16 of this Agreement, the
Latest Maturity Date is the Maturity Date.

“L/C” means a letter of credit (as that term is defined in the Code) issued by
Issuing Lender.

“L/C Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.



--------------------------------------------------------------------------------

“L/C Margin” means, as of any date of determination, the following percentages
per annum, based upon Average Margin Availability:

 

Level

  

Average Margin Availability

   L/C Margin  

I

   <$20,000,000      1.75 % 

II

   ³$20,000,000 but < $30,000,000      1.50 % 

III

   ³$30,000,000      1.25 % 

The L/C Margin shall be adjusted in accordance with the foregoing on the first
day of each calendar month.

“L/C Undertaking” has the meaning specified therefor in Section 2.12(a).

“Lender” and “Lenders” have the respective meanings set forth in the preamble to
the Agreement, and shall include any other Person made a party to the Agreement
in accordance with the provisions of Section 2.15 or 13.1.

“Lender Group” means, individually and collectively, each of the Lenders
(including the Issuing Lender) and Agent.

“Lender Group Expenses” means all (a) out-of-pocket costs or expenses (including
taxes, and insurance premiums) required to be paid by Borrower or its
Subsidiaries under any of the Loan Documents that are paid, advanced, or
incurred by the Lender Group to the extent permitted by the terms of the Loan
Documents, (b) out-of-pocket fees or charges paid or incurred by Agent in
connection with the Lender Group’s transactions with Borrower or its
Subsidiaries under the Loan Documents, including, fees or charges for
photocopying, notarization, couriers and messengers, telecommunication, public
record searches (including tax lien, litigation, and UCC searches and including
searches with the patent and trademark office or the copyright office, but not
including any internal overhead cost allocations by Agent), filing, recording,
publication, appraisal (including periodic collateral appraisals or business
valuations to the extent of the fees and charges (and up to the amount of any
limitation) contained in the Agreement or the Fee Letter, including, but not
limited to appraisals of the Borrower’s Equipment), real estate surveys, real
estate title policies and endorsements, and environmental audits, (c) Agent’s
customary fees and charges imposed or incurred in connection with any background
checks or OFAC/PEP searches related to any Loan Party or its Subsidiaries,
(d) Agent’s customary fees and charges (as adjusted from time to time) with
respect to the disbursement of funds (or the receipt of funds) to or for the
account of Borrower (whether by wire transfer or otherwise), together with any
out-of-pocket costs and expenses incurred in connection therewith, (e) customary
charges imposed or incurred by Agent resulting from the dishonor of checks
payable by or to any Loan Party, (f) reasonable, documented out-of-pocket costs
and expenses paid or incurred by the Lender Group to correct any Event of
Default or enforce any provision of the Loan Documents, or during the
continuance of an Event of Default, in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (g) field examination, appraisal, and valuation
fees and expenses of Agent related to any field examinations, appraisals, or
valuation to the extent of the



--------------------------------------------------------------------------------

fees and charges (and up to the amount of any limitation) provided in
Section 5.5(c) of this Agreement, (h) Agent’s and Lenders’ reasonable,
documented out-of-pocket costs and expenses (including reasonable and documented
attorneys’ fees and expenses) relative to third party claims or any other
lawsuit or adverse proceeding paid or incurred, whether in enforcing or
defending the Loan Documents or otherwise in connection with the transactions
contemplated by the Loan Documents, Agent’s Liens in and to the Collateral, or
the Lender Group’s relationship with any Loan Party or any of its Subsidiaries,
(i) Agent’s reasonable and documented out-of-pocket costs and expenses
(including reasonable and documented attorneys’ fees and due diligence expenses)
incurred in advising, structuring, drafting, reviewing, administering (including
travel, meals, and lodging), syndicating (including reasonable costs and
expenses relative to CUSIP, DXSyndicate™, SyndTrak or other communication costs
incurred in connection with a syndication of the loan facilities), or amending,
waiving, or modifying the Loan Documents, and (j) Agent’s and each Lender’s
reasonable and documented out-of-pocket costs and expenses (including reasonable
and documented attorneys, accountants, consultants, and other advisors fees and
expenses) incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning any Loan
Party or any of its Subsidiaries or in exercising rights or remedies under the
Loan Documents), or defending the Loan Documents, irrespective of whether a
lawsuit or other adverse proceeding is brought, or in taking any enforcement
action or any Remedial Action with respect to the Collateral.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by Issuing Lender or a letter of credit (as that term is defined in
the Code) issued by Underlying Issuer, as the context requires.

“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent (including that
Agent has a first priority perfected Lien in such cash collateral), including
provisions that specify that the Letter of Credit Fees and all commissions,
fees, charges and expenses provided for in Section 2.12(k) of the Agreement
(including any fronting fees) will continue to accrue while the Letters of
Credit are outstanding) to be held by Agent for the benefit of the Lenders in an
amount equal to 105% of the then existing Letter of Credit Usage, (b) delivering
to Agent documentation executed by all beneficiaries under the Letters of
Credit, in form and substance reasonably satisfactory to Agent and Issuing
Lender, terminating all of such beneficiaries’ rights under the Letters of
Credit, or (c) providing Agent with a standby letter of credit, in form and
substance reasonably satisfactory to Agent, from a commercial bank acceptable to
Agent (in its sole discretion) in an amount equal to 105% of the then existing
Letter of Credit Usage (it being understood that the Letter of Credit Fee and
all fronting fees set forth in the Agreement will continue to accrue while the
Letters of Credit are outstanding and that any such fees that accrue must be an
amount that can be drawn under any such standby letter of credit).

“Letter of Credit Disbursement” means a payment made by Issuing Lender or
Underlying Issuer pursuant to a Letter of Credit.



--------------------------------------------------------------------------------

“Letter of Credit Exposure” means, as of any date of determination with respect
to any Lender, such Lender’s participation in the Letter of Credit Usage
pursuant to Section 2.12(e) on such date.

“Letter of Credit Fee” means the fee described in Section 2.6(b) of the
Agreement.

“Letter of Credit Indemnified Costs” has the meaning specified therefor in
Section 2.12(f) of the Agreement.

“Letter of Credit Related Person” has the meaning specified therefor in
Section 2.12(f) of the Agreement.

“Letter of Credit Sublimit” means $10,000,000.

“Letter of Credit Usage” means, as of any date of determination, the sum of
(a) the aggregate undrawn amount of all outstanding Letters of Credit, plus
(b) the aggregate amount of outstanding reimbursement obligations with respect
to Letters of Credit which remain unreimbursed or which have not been paid
through an Advance.

“LIBOR Deadline” has the meaning specified therefor in Section 2.13(b)(i).

“LIBOR Notice” means a written notice in the form of Exhibit L-1.

“LIBOR Option” has the meaning specified therefor in Section 2.13(a).

“LIBOR Rate” means the rate per annum as published by ICE Benchmark
Administration Limited (or any successor page or other commercially available
source as the Agent may designate from time to time) as of 11:00 a.m., London
time, two Business Days prior to the commencement of the requested Interest
Period, for a term, and in an amount, comparable to the Interest Period and the
amount of the LIBOR Rate Loan requested (whether as an initial LIBOR Rate Loan
or as a continuation of a LIBOR Rate Loan or as a conversion of a Base Rate Loan
to a LIBOR Rate Loan) by Borrowers in accordance with this Agreement (and, if
any such published rate is below zero, then the LIBOR Rate shall be deemed to be
zero). Each determination of the LIBOR Rate shall be made by the Agent and shall
be conclusive in the absence of manifest error.

“LIBOR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.

“LIBOR Rate Margin” means, as of any date of determination, the following
percentages per annum, based upon Average Margin Availability:

 

Level

  

Average Margin Availability

   LIBOR Rate Margin  

I

   <$20,000,000      1.75 % 

II

   ³$20,000,000 but < $30,000,000      1.50 % 

III

   ³$30,000,000      1.25 % 



--------------------------------------------------------------------------------

The LIBOR Rate Margin shall be adjusted in accordance with the foregoing on the
first day of each calendar month.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

“Limited Condition Acquisition” means any Acquisition by Borrower or one or more
of its Subsidiaries permitted pursuant to the Loan Documents whose consummation
(x) is not conditioned on the availability of, or on obtaining, third party
financing, (y) is not a simultaneous sign-and-close transaction, and (z) occurs
no later than the one hundred twentieth (120th) day following the date the
agreement relating to such acquisition or investment is executed and delivered
by the parties thereto.

“Liquidity” means, at any time of determination, the sum of (a) Availability at
such time plus (b) the aggregate amount of Qualified Cash.

“Loan Account” has the meaning specified therefor in Section 2.10.

“Loan Documents” means the Agreement, any Borrowing Base Certificate, the
Control Agreements, the Copyright Security Agreement, the Fee Letter, any
Guaranty, any Intercompany Subordination Agreement, the Letters of Credit, the
Patent Security Agreement, the Security Agreement, the Trademark Security
Agreement, the Side Letter, any note or notes executed by Borrower in connection
with the Agreement and payable to a member of the Lender Group, and any other
agreement entered into, now or in the future, by Borrower or any of its
Subsidiaries and the Lender Group in connection with the Agreement, as the same
may be amended, restated or otherwise modified from time to time.

“Loan Party” means Borrower or any Guarantor.

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

“Material Adverse Change” means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or financial condition of
Borrower and its Subsidiaries, taken as a whole, (b) a material impairment of
Borrower’s and its Subsidiaries ability to perform their obligations under the
Loan Documents to which they are parties or of the Lender Group’s ability to
enforce the Obligations or realize upon the Collateral, or (c) a material
impairment of the enforceability or priority of the Agent’s Liens with respect
to the Collateral as a result of an action or failure to act on the part of
Borrower or its Subsidiaries.

“Material Subsidiary” means (a) Borrower, and (b) each Subsidiary of a Loan
Party that (i) as of the most recent month for which financial statements were
required to be delivered pursuant to Section 5.3, owns at least 2.50% of the
consolidated total assets of the Loan Parties and their Subsidiaries, (ii) as of
the most recent month for which financial statements were required to be
delivered pursuant to Section 5.3, generates at least 2.50% of the consolidated
revenues of



--------------------------------------------------------------------------------

the Loan Parties and their Subsidiaries, (iii) is the owner of Equity Interests
of any Subsidiary of a Loan Party that otherwise constitutes a Material
Subsidiary, or (iv) any group comprising Subsidiaries of a Loan Party that each
would not have been a Material Subsidiary under clauses (i), (ii), or (iii) but
that, taken together as of the most recent month for which financial statements
were required to be delivered pursuant to Section 5.3, had revenues or total
assets in excess of 5% of the consolidated revenues or total assets, as
applicable, of the Loan Parties and their Subsidiaries.

“Maturity Date” means March 5, 2025.

“Maximum Revolver Amount” means $117,500,000, as such amount may be increased in
accordance with Section 2.15.

“Maximum Revolver Amount Increase” has the meaning specified therefor in
Section 2.15.

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

“Net Cash Proceeds” means, with respect to any sale or disposition by Borrower
or any of its Subsidiaries of property or assets, the amount of cash proceeds
received (directly or indirectly) from time to time (whether as initial
consideration or through the payment of deferred consideration) by or on behalf
of Borrower or its Subsidiaries, in connection therewith after deducting
therefrom only (i) the amount of any Indebtedness secured by any Permitted Lien
on any asset (other than (A) Indebtedness owing to Agent or any Lender under the
Agreement or the other Loan Documents and (B) Indebtedness assumed by the
purchaser of such asset) which is required to be, and is, repaid in connection
with such sale or disposition, (ii) reasonable fees, commissions, and expenses
related thereto and required to be paid by Borrower or such Subsidiary in
connection with such sale or disposition and (iii) taxes paid or payable to any
taxing authorities by Borrower or such Subsidiary in connection with such sale
or disposition, in each case to the extent, but only to the extent, that the
amounts so deducted are, at the time of receipt of such cash, actually paid or
payable to a Person that is not an Affiliate of Borrower or any of its
Subsidiaries, and are properly attributable to such transaction; and

“Net Liquidation Percentage” means the percentage of the book value of
Borrower’s Inventory or Equipment, as the case may be, that is estimated to be
recoverable in an orderly liquidation of such Inventory or Equipment, as the
case may be, net of all associated costs and expenses of such liquidation, such
percentage to be as determined from time to time by an appraisal company
selected by Agent.

“Obligations” means (a) all loans, Advances, debts, principal, interest
(including any interest that accrues after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), contingent reimbursement obligations
with respect to outstanding Letters of Credit, prepayment premiums, liabilities
(including all amounts charged to Borrower’s Loan Account pursuant to the
Agreement), obligations (including indemnification obligations), fees (including
the fees provided for in the Fee Letter), charges, costs, Lender Group Expenses
(including any fees or expenses that accrue after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), guaranties, covenants, and
duties of any kind and description, in each case owing by Borrower to the Lender
Group



--------------------------------------------------------------------------------

pursuant to or evidenced by the Loan Documents and irrespective of whether for
the payment of money, whether direct or indirect, absolute or contingent, due or
to become due, now existing or hereafter arising, and including all interest not
paid when due and all other expenses or other amounts that Borrower is required
to pay or reimburse by the Loan Documents or by law or otherwise in connection
with the Loan Documents, and (b) all Bank Product Obligations; provided that,
anything to the contrary contained in the foregoing notwithstanding, the
Obligations shall exclude any Excluded Swap Obligation. Without limiting the
generality of the foregoing, the Obligations of Borrower under the Loan
Documents include the obligation to pay (i) the principal of the Advances,
(ii) interest accrued on the Advances, (iii) the amount necessary to reimburse
Issuing Lender for amounts paid or payable pursuant to Letters of Credit,
(iv) Letter of Credit commissions, fees (including fronting fees) and charges,
(v) Lender Group Expenses, (vi) fees payable under this Agreement or any of the
other Loan Documents, and (vii) indemnities and other amounts payable by any
Loan Party under any Loan Document. Any reference in the Agreement or in the
Loan Documents to the Obligations shall include all or any portion thereof and
any extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Orchard Valley Acquisition’ means with an Acquisition of Orchard Valley
Harvest, Inc. that constitutes a Permitted Acquisition.

“Original Closing Date” has the meaning specified therefor in the recitals to
the Agreement.

“Original Credit Agreement” has the meaning specified therefor in the recitals
to the Agreement.

“Original Obligations” means the “Obligations” as defined in the Original Credit
Agreement.

“Originating Lender” has the meaning specified therefor in Section 13.1(e).

“Other Taxes” means all present or future stamp, court, excise, value added, or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document.

“Overadvance” has the meaning specified therefor in Section 2.5.

“Packaging Inventory” means Eligible Inventory constituting corrugated boxes,
jars, labels, cartons, film and shipping supplies used in the packaging of nuts
and other food products sold by the Borrower.

“Patent Security Agreement” has the meaning specified therefor in the Security
Agreement.

“Participant” has the meaning specified therefor in Section 13.1(e).



--------------------------------------------------------------------------------

“Payment Conditions” means, at the time of determination with respect to any
applicable transaction, that:

 

  (a)

no Event of Default shall exist or would result from the consummation of the
relevant transaction; and

 

  (b)

Liquidity (i) immediately preceding the date of such proposed payment and the
consummation of the relevant transaction, calculated on a pro forma basis as if
such proposed payment was made, and the relevant transaction was consummated,
and (ii) immediately after giving effect to such proposed payment and the
relevant transaction, in each case, is not less than $20,000,000.

“Permitted Acquisition” means any Acquisition so long as:

(a) no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition and the proposed
Acquisition is consensual,

(b) no Indebtedness will be incurred, assumed, or would exist with respect to
Borrower or its Subsidiaries as a result of such Acquisition, other than
Indebtedness permitted by Section 6.1 and no Liens will be incurred, assumed, or
would exist with respect to the assets of Borrower or its Subsidiaries as a
result or such Acquisition other than Permitted Liens,

(c) Borrower either (i) shall have Availability plus Qualified Cash in an amount
equal to or greater than $20,000,000 after giving effect to the consummation of
the proposed Acquisition; provided, that, for purposes of this clause (c)(i),
the calculation of Availability shall include Accounts and Inventory acquired by
the Borrower pursuant to such Acquisition only to the extent that such Accounts
and Inventory constitute Eligible Accounts and Eligible Inventory, respectively,
or (ii) (A) shall have Availability plus Qualified Cash in an amount equal to or
greater than $15,000,000 after giving effect to the consummation of the proposed
Acquisition; provided, that, for purposes of this clause (c)(ii), the
calculation of Availability shall include Accounts and Inventory acquired by the
Borrower pursuant to such Acquisition only to the extent that such Accounts and
Inventory constitute Eligible Accounts and Eligible Inventory, respectively and
(B) has provided Agent with written confirmation, supported by reasonably
detailed calculations, that on a pro forma basis (including pro forma
adjustments arising out of events which are directly attributable to such
proposed Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case, determined as if the combination had been
accomplished at the beginning of the relevant period; such eliminations and
inclusions to be mutually and reasonably agreed upon by Borrower and Agent)
created by adding the historical combined financial statements of Borrower
(including the combined financial statements of any other Person or assets that
were the subject of a prior Permitted Acquisition during the relevant period) to
the historical consolidated financial statements of the Person to be acquired
(or the historical financial statements related to the assets to be acquired)
pursuant to the proposed Acquisition, the Fixed Charge Coverage Ratio of
Borrower and its Subsidiaries is equal to or greater than 1.00:1.00 for the four
(4) fiscal quarter period reflected in the Compliance Certificate most recently
delivered to Agent pursuant to this Agreement prior to the consummation of the
Proposed Acquisition (calculated as if such Acquisition and all Loans funded in
connection therewith had been made on the first day of such period),



--------------------------------------------------------------------------------

(d) with respect to any Acquisition involving aggregate consideration of
$5,000,000 or greater, Borrower has provided Agent with such due diligence
information as reasonably requested by Agent, including, without limitation,
forecasted balance sheets, profit and loss statements, and cash flow statements
of the Person or assets to be acquired for the remainder of the fiscal year in
which the proposed Acquisition is consummated for such Person or related to such
assets, all prepared on a basis consistent with such Person’s (or assets’)
historical financial statements, together with appropriate supporting details
and a statement of underlying assumptions, on a quarter by quarter basis, in
form and substance (including as to scope and underlying assumptions) reasonably
satisfactory to Agent,

(e) [Intentionally Omitted],

(f) with respect to any Acquisition involving aggregate consideration of
$5,000,000 or greater, Borrower has provided Agent with written notice of the
proposed Acquisition at least 15 Business Days (or such shorter period as may be
acceptable to Agent) prior to the anticipated closing date of the proposed
Acquisition and, not later than 5 Business Days (or such shorter period as may
be acceptable to Agent) prior to the anticipated closing date of the proposed
Acquisition, copies of the acquisition agreement and other material documents
relative to the proposed Acquisition, which agreement and documents must be
reasonably acceptable to Agent,

(g) the assets being acquired (other than a de minimis amount of assets in
relation to Borrower’s and its Subsidiaries’ total assets), or the Person whose
Stock is being acquired, are useful in or engaged in, as applicable, the
business of Borrower and its Subsidiaries or are otherwise in compliance with
Section 6.6,

(h) the assets being acquired (other than a de minimis amount of assets in
relation to Borrower’s and its Subsidiaries’ total assets) are located within
the United States or Canada or the Person whose Stock is being acquired is
organized in a jurisdiction located within the United States or Canada, and

(i) the subject assets or Stock, as applicable, are being acquired directly by
Borrower or one of its Subsidiaries, and, in connection therewith, Borrower or
the applicable Subsidiary shall have complied with Section 5.16 or 5.17, as
applicable, of the Agreement.

“Permitted Discretion” means Agent’s good faith determination made in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Dispositions” means:

(a) sales, abandonment or other dispositions of assets that are substantially
worn, damaged or obsolete or no longer used or useful in the ordinary course of
business and leases and subleases of real property not useful in the conduct of
the business of Borrower and its Subsidiaries;

(b) sales of Inventory to buyers in the ordinary course of business;

(c) the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents;



--------------------------------------------------------------------------------

(d) the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business;

(e) the granting of Permitted Liens;

(f) the sale or discount, in each case without recourse, of accounts receivable
(other than Eligible Accounts) arising in the ordinary course of business, but
only in connection with the compromise or collection thereof;

(g) any involuntary loss, damage or destruction of property;

(h) any condemnation, seizure or taking, by exercise of the power of eminent
domain or otherwise, or confiscation or requisition of use of property;

(i) the leasing or subleasing of assets in the ordinary course of business;

(j) (i) the lapse of registered patents, trademarks, copyrights and other
intellectual property to the extent not economically desirable in the conduct of
its business, and (ii) the abandonment of patents, trademarks, copyrights or
other intellectual property rights in the ordinary course of business;

(k) the making of Distributions that are permitted to be made pursuant to this
Agreement;

(l) the making of Investments that are permitted to be made pursuant to this
Agreement;

(m) (i) transfers of assets (A) from any Loan Party or any Subsidiary of
Borrower to a Loan Party and (B) from any Subsidiary of Borrower that is not a
Loan Party to any other Subsidiary of Borrower, and (ii) the surrender or waiver
of contractual rights or settlement, release or surrender of any contract, tort
or other litigation claims in the ordinary course of business;

(n) dispositions of assets acquired by Borrower and/or its Subsidiaries pursuant
to a Permitted Acquisition consummated within twelve (12) months of the date of
the proposed Disposition (the “Subject Permitted Acquisition”) so long as
(i) the consideration received for the assets to be so disposed is at least
equal to the fair market value thereof, (ii) the assets to be so disposed are
not necessary or economically desirable in connection with the business of
Borrower and its Subsidiaries, and (iii) the assets to be so disposed are
readily identifiable as assets acquired pursuant to the Subject Permitted
Acquisition; and

(o) sales or other dispositions of Collateral of Borrower not to exceed
$2,500,000 in the aggregate in any calendar year.

“Permitted Holders” means the Persons identified on Schedule P-1.

“Permitted Intercompany Advances” means loans or advances made by (a) Borrower
to another Loan Party or (b) a Guarantor to another Loan Party so long as, with
respect to loans and advances described in clauses (a) and (b), such
intercompany Indebtedness, if requested by Agent, is evidenced by a subordinated
demand note in form and substance reasonably satisfactory to Agent and, if
requested by Agent, pledged and delivered to Agent pursuant to the Security
Agreement as additional Collateral for the Obligations.



--------------------------------------------------------------------------------

“Permitted Investments” means:

(a) Investments in cash and Cash Equivalents;

(b) Investments in negotiable instruments for collection;

(c) advances made in connection with purchases of goods or services in the
ordinary course of business; (d) Investments received in settlement of amounts
due to Borrower or any of its Subsidiaries effected in the ordinary course of
business or owing to Borrower or any of its Subsidiaries as a result of
Insolvency Proceedings involving an Account Debtor or upon the foreclosure or
enforcement of any Lien in favor of Borrower or its Subsidiaries;

(e) Permitted Acquisitions;

(f) Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition;

(g) guarantees permitted by Section 6.1;

(h) Permitted Intercompany Advances;

(i) equity interests and other Securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to Borrower
or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims;

(j) deposits of cash made in the ordinary course of business to secure
performance of operating leases or in connection with asset purchases;

(k) (i) non-cash loans and advances to employees, officers and directors of
Borrower or any of its Subsidiaries for the purpose of purchasing equity
interests in Borrower so long as the proceeds are used solely to purchase such
equity interests in Borrower, and (ii) loans and advances to employees and
officers of Borrower or any of its Subsidiaries in the ordinary course of
business for any other business purpose and in an aggregate outstanding
principal amount not to exceed $1,000,000 at any one time;

(l) Investments in the form of capital contributions and the acquisition of
Equity Interests made by any Loan Party in any other Loan Party (other than
capital contributions to or the acquisition of Equity Interests of Borrower);

(m) Investments resulting from entering into (i) Bank Product Agreements,
(ii) agreements relating to obligations permitted under Section 6.1(h) or
(iii) trade credit extended to customers in the ordinary course of business;



--------------------------------------------------------------------------------

(n) equity investments by any Loan Party in any Subsidiary of such Loan Party
which is required by Law to maintain a minimum net capital requirement or as may
be otherwise required by applicable Law;

(o) Investments consisting of non-cash consideration received in connection with
Permitted Dispositions or other sales or dispositions of assets (not
constituting Collateral), so long as the non-cash consideration received does
not exceed twenty-five percent (25%) of the total consideration (or, in the case
of sales or dispositions of assets not constituting Collateral, fifty percent
(50%) of the total consideration) received in connection with such transaction;
and

(p) other Investments so long as the Payment Conditions are satisfied at the
time such Investment is made.

“Permitted Liens” means:

(a) Liens held by Agent to secure the Obligations;

(b) Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over the
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests;

(c) judgment Liens that do not constitute an Event of Default under Section 7.7;

(d) Liens set forth on Schedule P-2, provided that any such Lien only secures
the Indebtedness that it secures on the Closing Date and any Refinancing
Indebtedness in respect thereof;

(e) the interests of lessors under operating leases;

(f) purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Purchase Money Indebtedness and
Capital Lease Obligations and so long as (i) such Lien attaches only to the
assets purchased, acquired, leased, constructed, repaired, improved or installed
(and accessions, replacements or additions thereto and improvements thereon) and
the proceeds thereof, and (ii) such Lien only secures the Indebtedness that was
incurred to finance the purchase, acquisition, lese, construction, repair,
improvement or installation of such assets or any Refinancing Indebtedness in
respect thereof;

(g) Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers (“Subject Third
Parties”), incurred in the ordinary course of business and not in connection
with the borrowing of money, and which Liens either (i) are for sums not yet
delinquent, or (ii) are the subject of Permitted Protests;

(i) Liens on amounts deposited in connection with obtaining worker’s
compensation or other unemployment insurance;

(j) Liens on amounts deposited in connection with the making or entering into of
bids, tenders, or leases in the ordinary course of business and not in
connection with the borrowing of money;



--------------------------------------------------------------------------------

(k) Liens on amounts deposited as security for surety or appeal bonds in
connection with obtaining such bonds in the ordinary course of business;

(l) easements, rights-of-way, statutory restrictions, reservations, covenants,
zoning and other land use regulations, title exceptions or encumbrances
affecting real property owned or leased by Borrower or any of its Subsidiaries,
provided that such exceptions do not in the aggregate interfere with the use of
such property in the ordinary course of business, except for such interference
as could not reasonably be expected to result in a Material Adverse Change;

(m) Liens of lessees of Real Property owned by Borrower or any Subsidiary of
Borrower;

(n) Liens on Deposit Accounts granted or arising in the ordinary course of
business in favor of depositary banks maintaining such Deposit Accounts solely
to the extent they secure customary account fees and charges payable in respect
of such Deposit Accounts and overdrafts;

(o) Liens on the Term Lender Collateral Account and Liens arising under the Term
Loan Documents;

(p) Liens solely on any cash earnest money deposits made by Borrower or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
with respect to a Permitted Acquisition;

(q) Liens on property that is the subject of a Permitted Disposition;

(r) Liens in connection with any zoning, building or similar Law or right
reserved to or vested in any Governmental Authority to control or regulate the
use of any or dimensions of real property or the structure thereon, including
Liens in connection with any condemnation or eminent domain proceeding or
compulsory purchase order;

(s) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(t) Liens securing obligations (including in respect of Banking Services) of the
type described in Section 6.1(e) and Hedging Obligations and other Third Party
Derivative Obligations of the type described in Section 6.1(h); and

(u) additional Liens on assets other than Accounts and Inventory securing
aggregate obligations not in excess of $2,500,000 at any time outstanding.

“Permitted Protest” means the right of Borrower or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes), or rental payment; provided that (a) a reserve with
respect to such obligation is established on Borrower’s or its Subsidiaries’
books and records in such amount as is required under GAAP, (b) any such protest
is instituted promptly and prosecuted diligently by Borrower or its Subsidiary,
as applicable, in good faith, (c) Agent is satisfied that, while any such
protest is pending, there will be no impairment of the enforceability, validity,
or priority of any of the Agent’s Liens and, (d) in respect of tax liens, Agent
shall, in its Permitted Discretion, be entitled to institute a reserve in
accordance with Section 2.1(b) in an amount equal to the amount of such tax
lien.



--------------------------------------------------------------------------------

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“Projections” means Borrower’s forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrower’s historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.

“Project Wild” means the transaction separately identified by Borrower to Agent
in March 2019.

“Pro Rata Share” means, as of any date of determination:

(a) with respect to a Lender’s obligation to make Advances and right to receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
(i) prior to the Revolver Commitments being terminated or reduced to zero, the
percentage obtained by dividing (y) such Lender’s Revolver Commitment, by
(z) the aggregate Revolver Commitments of all Lenders, and (ii) from and after
the time that the Revolver Commitments have been terminated or reduced to zero,
the percentage obtained by dividing (y) the outstanding principal amount of such
Lender’s Advances by (z) the outstanding principal amount of all Advances,

(b) with respect to a Lender’s obligation to participate in Letters of Credit,
to reimburse the Issuing Lender, and right to receive payments of fees with
respect thereto, (i) prior to the Revolver Commitments being terminated or
reduced to zero, the percentage obtained by dividing (y) such Lender’s Revolver
Commitment, by (z) the aggregate Revolver Commitments of all Lenders, and
(ii) from and after the time that the Revolver Commitments have been terminated
or reduced to zero, the percentage obtained by dividing (y) the outstanding
principal amount of such Lender’s Advances by (z) the outstanding principal
amount of all Advances,

(c) [Reserved], and

(d) with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 15.7), the percentage obtained
by dividing (i) such Lender’s Revolver Commitment, by (ii) the aggregate amount
of Revolver Commitments of all Lenders; provided, however, that in the event the
Revolver Commitments have been terminated or reduced to zero, Pro Rata Share
under this clause shall be the percentage obtained by dividing (A) the
outstanding principal amount of such Lender’s Advances plus such Lender’s
ratable portion of the Risk Participation Liability with respect to outstanding
Letters of Credit, by (B) the outstanding principal amount of all Advances plus
the aggregate amount of the Risk Participation Liability with respect to
outstanding Letters of Credit.

“Protected Vendor” means any Person that is afforded the benefit of any Lien or
trust upon agricultural products sold to Borrower and/or its Subsidiaries and/or
any proceeds of such agricultural products under any Growers’ Lien Law.

“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i).



--------------------------------------------------------------------------------

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations) incurred at the time of or within
ninety (90) days prior to or after the acquisition, lease, completion of
construction, repair of, replacement, improvement to or installation of assets
for the purpose of financing all or any part of the acquisition, leasing,
construction, repair, replacement, improvement or installation of such assets.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. § 5390(c)(8)(D).

“QFC Credit Support” has the meaning specified therefor in Section 17.14 of the
Agreement.

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrower and its Subsidiaries that is
in Deposit Accounts or in Securities Accounts, or any combination thereof, and
which such Deposit Account or Securities Account is the subject of a Control
Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States.

“Qualified Stock” means and refers to any Stock issued by Borrower (and not by
one or more of its Subsidiaries) that is not a Disqualified Stock.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Borrower or its Subsidiaries and the improvements thereto.

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as: (a) such refinancings, renewals, or extensions do not
result in an increase in the principal amount of the Indebtedness so refinanced,
renewed, or extended, (b) such refinancings, renewals, or extensions do not
result in an increase in the interest rate with respect to the Indebtedness so
refinanced, renewed, or extended, (c) such refinancings, renewals, or extensions
do not result in a shortening of the average weighted maturity of the
Indebtedness so refinanced, renewed, or extended, nor are they on terms or
conditions that, taken as a whole, are materially more burdensome or restrictive
to Borrower, (d) if the Indebtedness that is refinanced, renewed, or extended
was subordinated in right of to the Obligations, then the terms and conditions
of the refinancing, renewal, or extension must include subordination terms and
conditions that are at least as favorable to the Lender Group as those that were
applicable to the refinanced, renewed, or extended Indebtedness, and (e) the
Indebtedness that is refinanced, renewed, or extended is not recourse to any
Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) comply with
Environmental Laws that pertain to the release of Hazardous Materials.



--------------------------------------------------------------------------------

“Replacement Lender” has the meaning specified therefor in Section 14.2(a).

“Report” has the meaning specified therefor in Section 15.16.

“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (d) of the definition of Pro Rata Shares) exceed 50%;
provided, however, at any time there are fewer than four (4) Lenders, Required
Lenders shall constitute no fewer than two (2) Lenders, it being understood
that, for purposes of this proviso, a Lender and all of its Affiliates that are
Lenders shall constitute but one (1) Lender.

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

“Responsible Officer” means each of the chief executive officer, president,
chief financial officer, vice president of finance, principal accounting
officer, treasurer, assistant treasurer, general counsel and assistant general
counsel and each other similar officer of Borrower.

“Revolver Commitment” means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1.

“Revolver Commitment Increase Lender” has the meaning specified therefor in
Section 2.15.

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.

“Risk Participation Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrower to the Issuing Lender with respect to an
L/C Undertaking, consisting of (a) the amount available to be drawn or which may
become available to be drawn, (b) all amounts that have been paid by the Issuing
Lender to the Underlying Issuer to the extent not reimbursed by Borrower,
whether by the making of an Advance or otherwise, and (c) all accrued and unpaid
interest, fees, and expenses payable with respect thereto.

“Sanctioned Entity” means (a) a country or territory or a government of a
country or territory, (b) an agency of the government of a country or territory,
(c) an organization directly or indirectly controlled by a country or territory
or its government, or (d) a Person resident in or determined to be resident in a
country or territory, in each case of clauses (a) through (d) that is a target
of Sanctions, including a target of any country sanctions program administered
and enforced by OFAC.



--------------------------------------------------------------------------------

“Sanctioned Person” means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC’s
consolidated Non-SDN list or any other Sanctions-related list maintained by any
Governmental Authority, (b) a Person or legal entity that is a target of
Sanctions, (c) any Person operating, organized or resident in a Sanctioned
Entity, or (d) any Person directly or indirectly owned or controlled
(individually or in the aggregate) by or acting on behalf of any such Person or
Persons described in clauses (a) through (c) above.

“Sanctions” means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the European Union or any European Union member
state, (d) Her Majesty’s Treasury of the United Kingdom, or (d) any other
Governmental Authority with jurisdiction over any member of Lender Group or any
Loan Party or any of their respective Subsidiaries or Affiliates.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Account” means a securities account (as that term is defined in the
Code).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Security Agreement” means that certain Security Agreement dated as of
February 7, 2008, as amended by that certain First Amendment to Security
Agreement dated as of September 30, 2014, by and between Borrower and Agent, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.

“Seed Exchange Accounts” means Eligible Accounts owing from growers in respect
of peanut seeds supplied pursuant to Borrower’s seed exchange program.

“Seed Inventory” means Eligible Inventory consisting of peanut seeds held for
sale or exchange in connection with the Borrower’s seed exchange program with
growers.

“Settlement” has the meaning specified therefor in Section 2.3(e)(i).

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i).

“Side Letter” means that certain Side Letter executed by Agent and Lenders in
favor of Borrower dated the Original Closing Date.



--------------------------------------------------------------------------------

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts.

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

“Specified Representations” means the representations and warranties set forth
in Sections 4.8(a), 4.9(a), 4.9(b)(i), (ii) and (iii), 4.9(c), 4.9(d), 4.9(e)
(solely as to perfection (solely insofar as perfection may be achieved by the
filing of Uniform Commercial Code financing statements, recordation of
intellectual property security agreements for registered intellectual property,
or delivery of Equity Interest certificates and undated powers for Equity
Interests) and priority), 4.9(f), 4.9(g)(i), (ii) and (iii), 4.9(h), 4.9(i),
4.12(a), 4.21, 4.22, and 4.24 of the Agreement.

“Standard Letter of Credit Practice” means, for Issuing Lender, any domestic or
foreign law or letter of credit practices applicable in the city in which
Issuing Lender issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

“Subordinated Indebtedness” means any Indebtedness of Borrower or its
Subsidiaries incurred from time to time that is subordinated in right of payment
to the Obligations on terms and conditions of subordination reasonably
acceptable to Agent.

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

“Supermajority Lenders” means, at any time, Lenders whose aggregate Pro Rata
Shares (calculated under clause (d) of the definition of Pro Rata Shares) exceed
66 2/3%.

“Supported QFC” has the meaning specified therefor in Section 17.14 of this
Agreement.

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.



--------------------------------------------------------------------------------

“Swing Lender” means WFF or any other Lender that, at the request of Borrower
and with the consent of Agent agrees, in such Lender’s sole discretion, to
become the Swing Lender under Section 2.3(b).

“Swing Loan” has the meaning specified therefor in Section 2.3(b).

“Taxes” has the meaning specified therefor in Section 16(a).

“Term Lender” means Transamerica Life Insurance Company, an Iowa corporation,
and its successors and assigns under the Term Loan Documents.

“Term Lender Collateral Account” means, collectively, the Deposit Account and/or
Securities Account of the Borrower that have been pledged to the Term Lender and
into which proceeds of the Excluded Collateral shall be deposited by the
Borrower as and when required pursuant to the terms of the Term Loan Documents.

“Term Loan” means, collectively, (a) the term loans made to Borrower pursuant to
the Term Loan Agreement on February 7, 2008 in an aggregate outstanding
principal amount not to exceed $45,000,000 and (b) additional term loans made to
the Borrower pursuant to the Term Loan Agreement on or after the First Amendment
Effective Date in an aggregate principal amount not to exceed $20,000,000.

“Term Loan Agreement” means that certain Loan Agreement among Borrower, the Term
Lender and JBSS Properties, LLC, a Delaware limited liability company, dated as
of February 7, 2008, as the same may be amended, restated or otherwise modified
from time to time.

“Term Loan Documents” means the Term Loan Agreement and the other documents and
instruments executed pursuant thereto or in accordance therewith, in each case
as the same may be amended, restated or otherwise modified from time to time.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Third Party Derivative Obligations” means obligations of Borrower and its
Subsidiaries under any forward contract, futures contract, exchange contract,
swap, option, equity derivative transaction or other financing agreement or
arrangement (including, without limitation, caps, floors, collars and similar
agreements), the value of which is dependent upon interest rates, currency
exchange rates, equity, commodities or other indices, any which of the foregoing
products are provided by a Person other than a Hedge Provider.

“Trademark Security Agreement” has the meaning specified therefor in the
Security Agreement.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any version or revision thereof accepted by
Issuing Lender for use.

“Underlying Issuer” means a third Person which is the beneficiary of an L/C
Undertaking and which has issued a letter of credit at the request of the
Issuing Lender for the benefit of Borrower.



--------------------------------------------------------------------------------

“Underlying Letter of Credit” means a letter of credit that has been issued by
an Underlying Issuer.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“United States” means the United States of America.

“U.S. Special Resolution Regimes” has the meaning specified therefor in
Section 17.14 of this Agreement.

“Voidable Transfer” has the meaning specified therefor in Section 17.8.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“WFF” means Wells Fargo Capital Finance, LLC, a Delaware limited liability
company.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule